Exhibit 10.1

 

LOGO [g47800g96o20.jpg]    CLIFFORD CHANCE LLP

EXECUTION VERSION

ACRE DEBT 2 PLC

AS ISSUER

AND

U.S. BANK TRUSTEES LIMITED

AS TRUSTEE

 

 

TRUST DEED

IN RELATION TO

£519,632,743.56 CLASS A GBP ASSET BACKED FLOATING RATE

NOTES DUE 2025

€122,493,843.06 CLASS A EUR ASSET BACKED FLOATING RATE

NOTES DUE 2025

£174,149,194.44 CLASS B GBP ASSET BACKED FLOATING RATE

NOTES DUE 2025

€83,720,557.94 CLASS B EUR ASSET BACKED FLOATING RATE

NOTES DUE 2025

AND

100 RESIDUAL CERTIFICATES

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

1.

 

Definitions

     1

2.

 

Common Terms

     1

3.

 

Representations and Covenants by the Issuer

     2

4.

 

Amount of the Notes

     3

5.

 

Issue of Further Notes

     4

6.

 

Covenant to Repay Principal

     4

7.

 

Covenant to Pay Interest, Residual Payments and Prepayment Fees

     5

8.

 

Conditions of Payment

     5

9.

 

Trust

     6

10.

 

Powers to be Additional

     7

11.

 

Following a Note Event of Default

     7

12.

 

Rate of Interest after a Default

     8

13.

 

Note Certificates

     8

14.

 

Residual Certificates

     9

15.

 

Waiver

     11

16.

 

Modifications

     12  

17.

 

Noteholders to bind Certificateholders

     12

18.

 

Substitution

     13

19.

 

Enforcement Notice, Enforceability of Security and Proceedings

     16

20.

 

Proceedings and Actions

     17

21.

 

Evidence of Default

     18

22.

 

Monies Held on Trust

     18

23.

 

Investment of Monies

     18

24.

 

Permitted Investments

     19

25.

 

Payment to Instrumentholders

     19

26.

 

Currency Indemnity

     19

27.

 

Supplement to Trustee Acts

     20

28.

 

Remuneration

     33

29.

 

Appointment of Trustees

     36

30.

 

Notice of a New Trustee

     36

31.

 

Separate and Co-Trustees

     37

32.

 

Appointment, Removal, Remuneration of Separate/Co-Trustee

     37

33.

 

Retirement of Trustees

     37

34.

 

Competence of a Majority of Trustees

     38

 

- i -



--------------------------------------------------------------------------------

35. Powers Additional

     38

36. Execution

     38

Schedule 1

  

Form of Note Certificate

     39

Schedule 2

  

Form of Residual Certificate

     44

Schedule 3

  

Terms and Conditions of the Notes

     49

Schedule 4

  

Provisions for Meetings of Noteholders

     79

Schedule 5

  

Terms and Conditions of the Residual Certificates

     88

Schedule 6

  

Provisions for Meetings of Certificateholders

     102

Schedule 7

  

Form of Class B Noteholder write-down notice

     110

EXECUTION PAGE(S)

     1

 

- ii -



--------------------------------------------------------------------------------

THIS DEED is made on 30 June 2020.

BETWEEN:

 

(1)

ACRE DEBT 2 PLC (registered number 12635042) whose registered office is at 8th
Floor 20 Farringdon Street, London, United Kingdom, EC4A 4AB (the “Issuer”); and

 

(2)

U.S. BANK TRUSTEES LIMITED (registered number 02379632), a private limited
company incorporated under the laws of England and Wales with its principal
office at 5th Floor, 125 Old Broad Street, London EC2N (in its capacity as the
“Trustee” which expression shall include such company and all other persons or
companies for the time being acting as trustee (or co-trustee) pursuant to the
terms of this Deed and the Deed of Charge (as applicable)).

INTRODUCTION:

 

(A)

The Issuer has authorised the creation and issue of the Initial Notes and the
Residual Certificates, to be constituted by this Deed and secured by the
Security.

 

(B)

The Trustee has agreed to act as Trustee of the Trust Property in accordance
with the provisions of this Deed and the other Trust Documents.

THIS DEED WITNESSES as follows:

SECTION A

INTERPRETATION

 

1.

DEFINITIONS

 

1.1

Unless otherwise defined in this Deed or the context requires otherwise, words
and expressions used in this Deed have the meanings and constructions ascribed
to them in schedule 1 (Master Definitions Schedule) to the Incorporated Terms
Memorandum dated on or about the date of this Deed and signed, inter alios, by
the parties to this Deed and others (as the same may be amended, varied and/or
supplemented from time to time with the consent of the parties to this Deed, the
“Incorporated Terms Memorandum”). This Deed shall be construed in accordance
with the principles of construction and interpretation set out in the
Incorporated Terms Memorandum.

 

1.2

References to this Deed mean this Deed, the Conditions, the Residual Certificate
Conditions and the Schedules and any trust deed supplemental hereto and the
Schedules (if any) thereto.

 

2.

COMMON TERMS

 

2.1

Incorporation of Common Terms

Except as provided below, the common terms set out in schedule 2 (Common Terms)
to the Incorporated Terms Memorandum (the “Common Terms”) apply to this Deed and
shall be binding on the parties to this Deed as if set out in full in this Deed.

 

- 1 -



--------------------------------------------------------------------------------

2.2

Conflict with Common Terms

If there is any conflict between the provisions of the Common Terms and the
provisions of this Deed, the provisions of this Deed shall prevail, unless any
provisions of this Deed relate to VAT, in which case the VAT provisions of the
Common Terms shall prevail.

 

2.3

Obligor/Obligee

For the purposes of this Deed, paragraph 1 (Further Assurance) of part 1
(General Legal Terms) of the Common Terms applies to this Deed as if set out in
full in this Deed and as if the Issuer were the Obligor and the Trustee were an
Obligee for the purposes of such paragraph.

 

2.4

Governing Law and Jurisdiction

This Deed and all non-contractual obligations arising out of or in connection
with it shall be governed by English law in accordance with part 3 (Governing
Law Provisions), paragraph 1 (Governing Law) of the Common Terms. Part 3
(Governing Law Provisions), paragraph 2.3 (Jurisdiction) of the Common Terms
applies to this Deed as if set out in full in this Deed.

SECTION B

REPRESENTATIONS AND COVENANTS BY THE ISSUER

 

3.

REPRESENTATIONS AND COVENANTS BY THE ISSUER

 

3.1

Representations and Warranties

The Issuer gives certain representations and warranties to the Trustee (acting
for itself and on behalf of the Instrumentholders).

 

3.2

Times for making representations and warranties

 

  3.2.1

The Issuer Warranties are made on the date of this Deed.

 

  3.2.2

Unless a representation and warranty is expressed to be given at a specific
date, each of the Issuer Warranties is deemed to be repeated by the Issuer on
each date until the Final Discharge Date.

 

  3.2.3

When a representation and warranty is repeated, it is applied to the
circumstances existing at the time of repetition.

 

3.3

Covenants

The Issuer covenants with the Trustee (acting for itself and on behalf of the
Instrumentholders) on the terms of the Issuer Covenants and covenants to comply
with those provisions of the Conditions, the Residual Certificates Conditions,
this Deed and the other Transaction Documents that are expressed to be binding
on it and to perform and observe the same.

 

- 2 -



--------------------------------------------------------------------------------

3.4

Instruments subject to Trust Documents

The Notes and the Residual Certificates are subject to the provisions contained
in the Trust Documents, all of which shall be binding upon the Issuer, the
Instrumentholders and all persons claiming through or under them respectively.

SECTION C

AMOUNT OF THE NOTES AND COVENANT TO REPAY AND PAY INTEREST ON THE NOTES

 

4.

AMOUNT OF THE NOTES

 

4.1

Initial Notes

The aggregate Principal Amount Outstanding of the Initial Notes on the Closing
Date is limited to £693,781,938 in respect of the GBP denominated Notes and
€206,214,401 in respect of the EUR denominated Notes. The Initial Notes shall be
comprised on the Closing Date of the Class A GBP Initial Notes in a principal
amount of £519,632,743.56, the Class A EUR Initial Notes in a principal amount
of €122,493,843.06, the Class B GBP Initial Notes in a principal amount of
£174,149,194.44 and the Class B EUR Initial Notes in a principal amount of
€83,720,557.94. The Issuer will issue 100 Residual Certificates on the Closing
Date and those Residual Certificates will not have a Principal Amount
Outstanding.

 

4.2

Further Notes

 

  4.2.1

The Issuer (or the Servicer on its behalf) may, not less than five (5) Business
Days before an Interest Payment Date deliver to the Trustee and the Noteholders
a prior written request from the Issuer for the Noteholders’ approval of the
issue of Further Notes.

 

  4.2.2

Subject to the Noteholders approving of such request for Further Notes (acting
by way of Extraordinary Resolution), the Issuer shall issue Further Notes
pursuant to Clause 5.1 (Notice of Further Notes), provided that the Issuer has
confirmed in writing to the Trustee that the following conditions have been met:

 

  (a)

the Issuer entering into a note purchase agreement pursuant to which Noteholders
agree to purchase Further Notes with an aggregate Principal Amount Outstanding
upon issue equal to the aggregate purchase price of the relevant securities that
will be acquired by the Issuer which shall include a schedule containing the
terms of the new Confirmation;

 

  (b)

the Conditions of such Further Notes shall be in the same form as the Conditions
in respect of the Initial Notes except that the Conditions in respect of the
Further Notes will provide for a different issue date, first Interest Payment
Date and (if applicable) purchase price than that applicable to the Initial
Notes;

 

  (c)

the Issuer and the Seller have executed the relevant transfer certificates and
trade confirmations in relation to the purchased securities that will be
acquired by the Issuer from the Seller following issuance of the Further Notes;
and

 

- 3 -



--------------------------------------------------------------------------------

  (d)

no Note Event of Default has occurred and is continuing.

 

5.

ISSUE OF FURTHER NOTES

 

5.1

Notice of Further Notes

The Issuer may, following written notice delivered to the Trustee at least 30
days before the relevant Interest Payment Date on which the Further Notes are to
be issued, issue Further Notes in accordance with Clause 4.2 (Further Notes)
upon the Issuer confirming in writing to the Trustee compliance by all relevant
parties with the relevant conditions precedent required in respect of such issue
of Further Notes.

 

5.2

Cancellation of right to issue Further Notes

The Issuer may, upon irrevocable notice to the Trustee, irrevocably cancel its
right to issue Further Notes (but without prejudice to any previous exercise in
part of such right). Any such notice cancelling the Issuer’s right to issue
Further Notes shall be of immediate effect on receipt by the Trustee and shall
automatically cancel the Issuer’s right to issue Further Notes. Upon sending
such notice, the Issuer shall also notify the Noteholders as soon as practicable
in accordance with the Notices Condition.

 

5.3

Principal Amount Outstanding

On each date on which Further Notes are issued, the Principal Amount Outstanding
of each Further Note shall, in respect of a Further Note of the relevant class,
equal the Principal Amount Outstanding on that date in which Further Notes and
in respect of the Notes as a whole, shall be the Principal Amount Outstanding of
all the Notes at any given time.

 

5.4

Supplemental trust deed

Any Further Notes issued in accordance with Clause 4.2 (Further Notes) shall be
constituted pursuant to a Supplemental Trust Deed. The Issuer shall, on or prior
to the Interest Payment Date on which Further Notes are issued, in relation to
any Further Notes, execute and deliver to the Trustee a Supplemental Trust Deed
(if applicable, duly stamped or denoted) containing covenants by the Issuer in
the form of and on the same terms as the Covenant to Pay, Clause 9 (Trust) and
Clause 8 (Conditions of Payment) of this Deed in relation to the principal and
interest in respect of such Further Notes and such other provisions
(corresponding to any of the provisions contained in this Trust Deed) as the
Trustee shall require.

 

6.

COVENANT TO REPAY PRINCIPAL

The Issuer covenants with the Trustee (acting for itself and on behalf of the
Noteholders) that it will unconditionally pay or procure to be paid to or to the
order of the Trustee, in accordance with Clause 8 (Conditions of Payment), the
principal amount of the Notes or any of them or any part thereof becoming due
for redemption or repayment in accordance with this Deed and the Conditions as
and when:

 

  6.1.1

the Notes or any of them become due to be redeemed; or

 

  6.1.2

any principal on the Initial Notes or any of them becomes due to be repaid.

 

- 4 -



--------------------------------------------------------------------------------

7.

COVENANT TO PAY INTEREST, RESIDUAL PAYMENTS

 

7.1

Interest

Until all payments of principal on the Notes or any of them are duly made under
Clause 6 (Covenant to Repay Principal) (after as well as before any judgment or
other order of any court of competent jurisdiction), the Issuer shall pay or
procure to be paid to or to the order of the Trustee (acting for itself and on
behalf of the Noteholders) on the dates and in the amounts provided for in the
Conditions and in accordance with Clause 8 (Conditions of Payment), interest on
the Principal Amount Outstanding of the Notes or any of them outstanding from
time to time and all other amounts payable in respect of the Notes in accordance
with the Conditions, subject to the provisions of the Conditions and Clause 12
(Rate of Interest after a Default).

 

7.2

Residual Payments

The Issuer shall pay or procure to be paid, in accordance with Clause 8
(Conditions of Payment), all Residual Payments or any part thereof becoming due
for payment in accordance with the Residual Certificates Conditions when any
such payments are due to be made. The Residual Certificates do not have a
principal amount and therefore no interest accrues on the Residual Certificates.

 

8.

CONDITIONS OF PAYMENT

 

8.1

Manner of payment

Payments made pursuant to Clauses 6 (Covenant to Repay Principal) and 7
(Covenant to Pay Interest and Residual Payments) shall be made by, or on behalf
of, the Issuer to the order of the Trustee in the currency in which the relevant
Notes are denominated in immediately available funds subject to the following
provisions of this Clause 8.

 

8.2

Application of payments

Subject to Clause 8.3 (Payment after due date), every payment in respect of the
principal or interest in respect of the Notes and every payment in respect of
Residual Payments in respect of the Residual Certificates made the Paying Agent
in the manner provided in the Agency Agreement shall satisfy, to the extent of
such payment, the relevant covenant by the Issuer contained in Clause 6
(Covenant to Repay Principal) and Clause 7 (Covenant to Pay Interest and
Residual Payments).

 

8.3

Payment after due date

If any payment of principal or interest in respect of the Notes or any Residual
Payments in respect of the Residual Certificates is made after the due date,
payment shall be deemed not to have been made until the earlier of:

 

  8.3.1

the date on which the full amount is paid to the relevant Instrumentholders; and

 

  8.3.2

the seventh day after notice has been given to the relevant Instrumentholders in
accordance with the Notices Condition that the full amount (together with any
interest accrued to that date) has been received by the Paying Agent except to
the extent that there is a default in the subsequent payment thereof to the
Instrumentholders (as the case may be) under the Conditions or the Residual
Certificates Conditions.

 

- 5 -



--------------------------------------------------------------------------------

8.4

Default interest

In any case where payment of the whole or any part of the principal amount due
in respect of any Note is improperly withheld, or not made, or refused upon due
presentation of the Note (if so provided for in the Conditions), interest at the
rate specified in Clause 7 (Covenant to Pay Interest and Residual Payments)
shall accrue on the whole or such part of such principal amount from the date of
such withholding or refusal until the earlier of:

 

  8.4.1

the date on which such principal amount (together with accrued interest) due is
paid to the relevant Noteholder; and

 

  8.4.2

the seventh day after notice has been given to the relevant Noteholders in
accordance with the Notices Condition that the full amount payable in respect of
the said principal amount is available for collection by such Noteholders,
provided that on further due presentation thereof (if so provided for in the
Conditions) such payment is in fact made.

 

8.5

Maximum payments

No provision contained in the Conditions or the Trust Documents will require the
Issuer to pay:

 

  8.5.1

an amount of principal in respect of a Note which exceeds the Principal Amount
Outstanding of such Note at the relevant time; or

 

  8.5.2

an amount of interest calculated on any principal amount in excess of such
Principal Amount Outstanding.

 

9.

TRUST

 

9.1

The Trustee will hold the benefit of the rights, powers and covenants in its
favour (save for any rights, powers or covenants given to the Trustee in its
personal capacity) contained in the Trust Documents and the other Transaction
Documents upon trust for itself and the Instrumentholders according to its and
their respective interests, upon and subject to the terms and conditions of the
Transaction Documents.

 

9.2

The provisions contained in Schedule 3 (Terms and Conditions of the Notes) shall
have effect with respect to the Notes as if set out herein and Schedule 4
(Provisions for Meetings of Noteholders) shall have effect with respect to all
Notes as if set out herein.

 

9.3

The provisions contained in Schedule 5 (Terms and Conditions of the Residual
Certificates) shall have effect with respect to the Residual Certificates, as if
set out herein and Schedule 6 (Provisions for Meetings of Certificateholders)
shall have effect with respect to the Residual Certificates as if set out
herein.

 

- 6 -



--------------------------------------------------------------------------------

10.

POWERS TO BE ADDITIONAL

The powers conferred upon the Trustee by the Trust Documents shall be in
addition to any powers which may from time to time be vested in the Trustee by
the general law or as a holder of any of the Notes or Residual Certificates.

 

11.

FOLLOWING A NOTE EVENT OF DEFAULT

 

11.1

Notes due and Payable

Upon the delivery of an Enforcement Notice in accordance with Condition 12, to
the Issuer, (a) the Notes, without further action or formality, shall become
immediately due and payable at their Principal Amount Outstanding, together with
accrued interest, and (b) all entitlements of Certificateholders to any Residual
Payments shall be suspended until such time as the Notes have been paid in full
at their Principal Amount Outstanding, together with accrued interest.

 

11.2

Residual Certificates due and payable

Upon the delivery of an Enforcement Notice in accordance with Residual
Certificate Condition 11 and provided there are no Notes outstanding, any
Residual Payments pursuant to the Residual Certificates Conditions, without
further action or formality, shall become immediately due and payable.

 

11.3

Appointment of Agents for Trustee

At any time after any Note Event of Default or Potential Note Event of Default
shall have occurred, which shall not have been waived by the Trustee or remedied
to its satisfaction or the Trustee shall have received any money which it
proposes to pay under Clause 22 (Monies Held on Trust) to the Instrumentholders,
the Trustee may:

 

  11.3.1

by notice in writing to the Issuer and the Agents (or such of them as are
specified by the Trustee) require each or any of the Agents:

 

  (a)

to act thereafter, until instructed otherwise by the Trustee, as agents of the
Trustee under the provisions of the Trust Documents mutatis mutandis on the
terms provided in the Agency Agreement and, where applicable, the other
Transaction Documents (with consequential amendments as necessary) save that the
Trustee’s liability under any provisions of the Agency Agreement and, where
applicable, the other Transaction Documents for the indemnification,
remuneration and payment of out-of-pocket expenses of the Paying Agent and the
Agents (as applicable) shall be limited to amounts for the time being held by
the Trustee on the trusts of the Trust Documents in relation to the Notes and
the Residual Certificates on the terms of the Trust Documents and available to
the Trustee for such purpose; and

 

  (b)

to hold all Instruments and all sums, documents and records held by it in
respect of the Instruments on behalf of the Trustee subject to the terms of the
Agency Agreement; and/or

 

- 7 -



--------------------------------------------------------------------------------

  (c)

to deliver up all Instruments and all sums, documents and records held by them
in respect of Instruments and, in the case of the Paying Agent, all Instruments
held by it as the Trustee shall direct in such notice, provided that such notice
shall be deemed not to apply to any document or record which the Paying Agent
and/or any Agent is obliged not to release by any Requirement of Law or
Regulatory Direction or by the terms of the Agency Agreement; and

 

  11.3.2

by notice in writing to the Issuer, require the Issuer to make all subsequent
payments in respect of the Instruments to or to the order of the Trustee and not
to any Agent and with effect from the issue of any such notice until such notice
is withdrawn, the provisions in Clause 8.2 (Application of payments) and (so far
as it concerns payments by the Issuer) Clause 25 (Payment to Instrumentholders)
shall cease to have effect.

 

12.

RATE OF INTEREST AFTER A DEFAULT

If the Notes become immediately repayable pursuant to the Conditions, the rate
of interest payable thereon shall be calculated at quarterly intervals, the
first of which shall commence on the expiry of the Interest Period during which
the Notes become so repayable. In these circumstances, interest payable on the
Notes will be calculated in accordance with Condition 7 (Interest) (with
consequential amendments as necessary).

SECTION D

FORM AND ISSUE OF THE NOTES AND THE RESIDUAL CERTIFICATES

 

13.

NOTE CERTIFICATES

Each Note Certificate will represent the Principal Amount Outstanding of the
Notes of the relevant class at any time.

 

13.1

Authentication of Note Certificates

The procedures as regards the authentication, delivery, surrender, cancellation,
presentation, and marking down of the Note Certificates (or part thereof) and
any other matters to be carried out by the relevant parties shall be made in
accordance with the provisions of the relevant Note Certificates and the Agency
Agreement.

 

13.2

Form of the Note Certificates

The Note Certificates will not be security printed unless required by applicable
legal requirements, and will be in the form, or substantially in the form set
out in Schedule 1 (Form of Note Certificate). The Note Certificates will have
the Conditions attached thereto.

 

13.3

Signature

The Note Certificates will each be signed manually or in facsimile by an
Authorised Signatory of the Issuer on behalf of the Issuer and will be
authenticated manually by or on behalf of the Registrar. The Issuer may use the
facsimile signature of a person who at the date of this Deed is an Authorised
Signatory even if at the time of issue of any Note Certificate he no longer
holds that office. Note Certificates so executed and authenticated will be
binding and valid obligations of the Issuer.

 

- 8 -



--------------------------------------------------------------------------------

13.4

Deemed Absolute Owner of Notes

 

  13.4.1

The Issuer, the Trustee, the Registrar and the other Agents shall deem and treat
the person registered in the Register as the holder of the relevant Note or, if
more than one person is so registered, the first named of such persons as the
absolute owner of such Note (whether or not such Note shall be overdue and
notwithstanding any notation of ownership or other writing on it or any notice
of previous loss or theft of such Note) for all purposes.

 

  13.4.2

Transfers of the Notes shall be effected by the execution of a completed
transfer form by the transferor Noteholder as shown on the Register and the
registration of the transfer in accordance with the terms of the Agency
Agreement and Condition 3 (Form, Denomination and Title).

 

  13.4.3

Except as ordered by a court of competent jurisdiction or as required by
applicable law, the Issuer, the Trustee, the Registrar and the other Agents
shall not be affected by any notice to the contrary and shall make payments
thereon accordingly.

 

13.5

Payments valid

All payments made to the person registered in the Register as the holder of the
Note or, if more than one person is so registered, the first named of such
persons in accordance with Clause 13.4 (Deemed Absolute Owner of Note
Certificates) shall be valid and, to the extent of the sums so paid, effective
to satisfy and discharge the Issuer’s liability for the monies payable upon the
Notes.

 

13.6

Agency: Noteholders

Without prejudice to Clause 13.4 (Deemed Absolute Owner of Note Certificates),
the Trustee shall not recognise any person other than a Noteholder as being
entitled to exercise rights of a Noteholder unless express written confirmation
of such entitlement has been provided by the relevant Noteholder (as applicable)
to the Trustee’s satisfaction.

 

14.

RESIDUAL CERTIFICATES

 

14.1

Authentication of Residual Certificates

The procedures as regards the authentication, delivery, surrender, cancellation,
presentation, and marking down of the Residual Certificates (or part thereof)
and any other matters to be carried out by the relevant parties shall be made in
accordance with the provisions of the relevant Residual Certificates and the
Agency Agreement.

 

14.2

Form of Residual Certificates

The Residual Certificates will not be security printed unless required by
applicable legal requirements, and will be in the form, or substantially in the
form, set out in Schedule 2 (Form of Residual Certificate). The Residual
Certificates will have the Residual Certificates Conditions attached thereto.

 

- 9 -



--------------------------------------------------------------------------------

14.3

Signature

The Residual Certificates will each be signed manually or in facsimile by an
Authorised Signatory of the Issuer on behalf of the Issuer and will be
authenticated manually by or on behalf of the Registrar. The Issuer may use the
facsimile signature of a person who at the date of this Deed is an Authorised
Signatory even if at the time of issue of any Residual Certificate he no longer
holds that office. Residual Certificates so executed and authenticated will be
binding and valid obligations of the Issuer.

 

14.4

Deemed Absolute Owner of Residual Certificates

 

  14.4.1

The Issuer, the Trustee, the Registrar and the other Agents shall deem and treat
the person registered in the Register as the holder of the relevant Residual
Certificate or, if more than one person is so registered, the first named of
such persons as the absolute owner of such Residual Certificate (whether or not
such Residual Certificate shall be overdue and notwithstanding any notation of
ownership or other writing on it or any notice of previous loss or theft of such
Residual Certificate) for all purposes.

 

  14.4.2

Transfers of the Residual Certificates shall be effected by the execution of a
completed transfer form by the transferor Certificateholder as shown on the
Register and the registration of the transfer in accordance with the terms of
the Agency Agreement and Residual Condition 3 (Form, Denomination and Title).

 

  14.4.3

Except as ordered by a court of competent jurisdiction or as required by
applicable law, the Issuer, the Trustee, the Registrar and the other Agents
shall not be affected by any notice to the contrary and shall make payments
thereon accordingly.

 

14.5

Payments valid

 

  14.5.1

All payments made to the person registered in the Register as the holder of the
Residual Certificate or, if more than one person is so registered, the first
named of such persons in accordance with Clause 14.4 (Deemed Absolute Owner of
Residual Certificates) shall be valid and, to the extent of the sums so paid,
effective to satisfy and discharge the Issuer’s liability for the monies payable
upon the Residual Certificates.

 

14.6

Agency: Certificateholders

Without prejudice to Clause 14.4 (Deemed Absolute Owner of Residual
Certificates), the Trustee shall not recognise any person other than a
Certificateholder as being entitled to exercise rights of a Certificateholder
unless express written confirmation of such entitlement has been provided by the
relevant Certificateholder (as applicable) to the Trustee’s satisfaction.

 

- 10 -



--------------------------------------------------------------------------------

SECTION E

WAIVER, MODIFICATIONS AND SUBSTITUTION

 

15.

WAIVER

 

15.1

Waiver of Breach

Other than in respect of any Basic Terms Modification and subject to Clause 15.3
(Restriction on powers), the Trustee shall on the instruction of the holders of
the Most Senior Class of Notes then outstanding (acting by Extraordinary
Resolution) (or, if there are no Notes outstanding, on the instruction of the
Certificateholders (acting by Extraordinary Resolution)) subject to it being
indemnified and/or secured and/or pre-funded to its satisfaction against all
liabilities to which it may thereby become liable or which it may incur by so
doing in accordance with the terms of the Trust Documents:

 

  15.1.1

authorise or waive, on such terms and subject to such conditions (if any) as it
may decide, any proposed breach or breach of any of the covenants or provisions
contained in the Trust Documents, the Conditions, the Notes, the Residual
Certificates, the Residual Certificate Conditions or any other of the
Transaction Documents; or

 

  15.1.2

determine, on such terms and subject to such conditions (if any) as it may
decide, that any Note Event of Default or Potential Note Event of Default shall
not be treated as such for the purposes of the Trust Documents, the Conditions,
the Notes, the Residual Certificates, the Residual Certificate Conditions or any
of the other Transaction Documents.

 

15.2

Binding Nature

Any authorisation, waiver or determination referred to in Clause 15.1 (Waiver of
Breach) shall be binding on the Noteholders, the Certificateholders and the
other Secured Creditors.

 

15.3

Restriction on powers

Notwithstanding anything to the contrary in any Transaction Document the Trustee
shall not be obliged to agree to any authorisation or waiver or determination
which, in the sole opinion of the Trustee would have the effect of (i) exposing
itself to any Liability against which it has not been indemnified and/or secured
and/or pre-funded to its satisfaction or (ii) increasing the obligations or
duties, or decreasing the rights or protection, it has in the Transaction
Documents and/or the Conditions.

 

15.4

Notice of waiver

Unless the Trustee agrees otherwise, the Issuer shall cause any such
authorisation, waiver or determination to be notified to the Noteholders, the
Certificateholders and the other Secured Creditors in accordance with the
Conditions, the Residual Certificates Conditions and the relevant Transaction
Documents as soon as practicable after it has been made.

 

- 11 -



--------------------------------------------------------------------------------

16.

MODIFICATIONS

 

16.1

Notwithstanding anything to the contrary in any Transaction Document but subject
to Clause 16.2, the Trustee shall, on the instruction of the holders of the Most
Senior Class of Notes then outstanding (acting by Extraordinary Resolution) (or,
if there are no Notes outstanding, on the instruction of the Certificateholders
(acting by Extraordinary Resolution)) subject to it being indemnified and/or
secured and/or prefunded to its satisfaction against all liabilities to which it
may thereby become liable or which it may incur by so doing in accordance with
the terms of the Trust Documents with the written consent of the Secured
Creditors which are a party to the relevant Transaction Document (such consent
to be conclusively demonstrated by such Secured Creditor entering into any deed
or document purporting to modify such Transaction Document), but without the
consent or sanction of any other Noteholders, the Certificateholders or any
other Secured Creditors, concur with the Issuer and any other relevant parties
in making or sanctioning any modification (except in the case of a Basic Terms
Modification) to the Conditions, the Residual Certificates Conditions, this Deed
or any other Transaction Document. The Trustee shall not be obliged to agree to
any modification which, in the sole opinion of the Trustee would have the effect
of (i) exposing itself to any Liability against which it has not been
indemnified and/or secured and/or pre-funded to its satisfaction or
(ii) increasing the obligations or duties, or decreasing the rights or
protection, it has in the Transaction Documents and/or the Conditions.

 

16.2

Binding Nature

Any modification referred to in this Clause 16 shall be binding on the
Noteholders, the Certificateholders and the other Secured Creditors.

 

16.3

Notice of modification

Unless the Trustee otherwise agrees, the Issuer shall cause any such
modification to be notified to the Noteholders, the Certificateholders, the
other Secured Creditors as soon as practicable after it has been made.

 

17.

NOTEHOLDERS TO BIND CERTIFICATEHOLDERS

Except in the case of an Extraordinary Resolution relating to a Basic Terms
Modification, any Extraordinary Resolution (or other direction in accordance
with the Transaction Documents) of the Most Senior Class of Notes then
outstanding shall also be binding upon the holders of all the other classes of
Notes and the Residual Certificates. A matter which is a Basic Terms
Modification affecting only the holders of the Residual Certificates and which
would not, in the opinion of the Trustee, be materially prejudicial to the
interests of the Noteholders of any of the Classes of Notes ranking senior to
the Residual Certificates shall only require an Extraordinary Resolution of the
holders of the Residual Certificates then in issue and, for the avoidance of
doubt, shall not require an Extraordinary Resolution of the holders of any
Class of Notes.

 

- 12 -



--------------------------------------------------------------------------------

18.

SUBSTITUTION

 

18.1

Procedure

The Trustee may, with the prior written consent of the Most Senior Class of
Notes (acting by way of Extraordinary Resolution) but without the consent of any
other Instrumentholder or any other Secured Creditor, concur with the Issuer (at
the request of the Issuer) in substituting in place of the Issuer (or of any
previous substitute under this Clause 18.1) a Substituted Obligor as the
principal debtor in respect of the Transaction Documents, the Notes, the
Residual Certificates and the other Secured Amounts if:

 

  18.1.1

a trust deed is executed or some other written form of undertaking is given by
the Substituted Obligor to the Trustee, in form and manner satisfactory to the
Trustee, agreeing to be bound by the terms of the Trust Documents, the Notes,
the Residual Certificates and the other Transaction Documents with any
consequential amendments which the Trustee may deem appropriate, as fully as if
the Substituted Obligor had been named in the Trust Documents and the other
Transaction Documents and on the Instruments as the principal debtor in respect
of the Notes and the other Secured Amounts in place of the Issuer (or of any
previous substitute under this Clause 18.1);

 

  18.1.2

the Issuer (or any previous substitute) and the Substituted Obligor execute such
other deeds, documents and instruments (if any) as the Trustee may require in
order that the substitution is fully effective and complies with such other
requirements as the Trustee may direct in the interests of the Noteholders, the
Certificateholders and the other Secured Creditors;

 

  18.1.3

if all or substantially all of the assets of the Issuer (or any previous
substitute) are transferred to the Substituted Obligor, the Substituted Obligor:

 

  (a)

acquires the Issuer’s (or such previous substitute’s) equity of redemption in
the Charged Property (other than the undertaking of the Issuer or any previous
substitute);

 

  (b)

becomes a party to all the Transaction Documents to which the Issuer (or such
previous substitute) is a party;

 

  (c)

acknowledges the Security and the other matters created and effected in respect
thereof pursuant to the Trust Documents; and

 

  (d)

takes all such action as the Trustee may require so that the Charged Property
continue to be subject to the Security and the other matters created and
effected in respect thereof pursuant to the Trust Documents are otherwise
effected or maintained in all respects corresponding to those previously
subsisting on the part of the Issuer (or such previous substitute);

 

  18.1.4

(unless all or substantially all of the assets of the Issuer (or any previous
substitute) are transferred to the Substituted Obligor) an unconditional and
irrevocable guarantee secured on the Charged Property in form and substance

 

- 13 -



--------------------------------------------------------------------------------

  satisfactory to the Trustee is given by the Issuer (or such previous
substitute) of the obligations of the Substituted Obligor under the Trust
Documents, the Notes, the Residual Certificates and the other Transaction
Documents;

 

  18.1.5

the Substituted Obligor is a single purpose company similar to, and with like
constitution as, and having substantially the same restrictions and prohibitions
on its activities and operations as the Issuer, and undertakes to be bound by
provisions corresponding to those set out in the Conditions, the Residual
Certificates Conditions, the Trust Documents and the other Transaction Documents
binding on the Issuer (or any previous substitute) and satisfies the SPV
Criteria;

 

  18.1.6

the Trustee is satisfied that in accordance with all applicable Requirements of
Law and Regulatory Directions:

 

  (a)

the Substituted Obligor has obtained all governmental and regulatory approvals
and consents necessary for its assumption of liability as principal debtor in
respect of the Notes, the Residual Certificates and the other Secured Amounts in
place of the Issuer (or such previous substitute as aforesaid);

 

  (b)

(if a guarantee is executed in accordance with sub-clause 18.1.4 above) the
Issuer (or such previous substitute) has obtained all governmental and
regulatory approvals and consents necessary for the guarantee to be fully
effective; and

 

  (c)

such approvals and consents are at the time of substitution in full force and
effect; and

 

  18.1.7

the Trustee is provided with legal opinions in respect of such substitution and
the satisfaction of the conditions thereto in this Clause 18.1.7 in form and
substance satisfactory to it. The Trustee may accept, without liability to any
person, the opinions referred to above as satisfaction of the conditions thereto
and shall rely on such opinions without liability to any person.

 

18.2

Change of law

In connection with any proposed substitution of the Issuer or any previous
substitute, the Trustee may, with the prior written consent of the Most Senior
Class of Notes (acting by way of Extraordinary Resolution) but without the
consent of the other Instrumentholders or the other Secured Creditors, agree to
a change of the law from time to time governing the Notes, the Residual
Certificates and/or the Trust Documents and/or the other Transaction Documents.

 

18.3

Extra duties

Notwithstanding any of the forgoing provisions, the Trustee shall be entitled to
refuse to approve any Substituted Obligor if, pursuant to the law of the country
of incorporation of the Substituted Obligor, the assumption by the Substituted
Obligor of its obligations under the Trust Documents and the other Transaction
Documents imposes responsibilities and Liabilities on the Trustee over and above
those which have been assumed under (or decreases the protections of the Trustee
under) the Trust Documents or other Transaction Documents.

 

- 14 -



--------------------------------------------------------------------------------

18.4

Directors’ certification

If any two directors of the Substituted Obligor certify that at the date of the
assumption of its obligations as Substituted Obligor under the Trust Documents
and the other Transaction Documents and immediately thereafter the Substituted
Obligor is solvent after taking account of all prospective and contingent
liabilities resulting from its becoming the Substituted Obligor, the Trustee
need not have regard to the financial condition, profits or prospects of the
Substituted Obligor or compare the same with those of the Issuer (or of any
previous substitute under this sub-clause) or have regard to the possibility of
avoidance of the Security or any part thereof on the grounds of insolvency or
the proximity to insolvency, liquidation or some other event of the creation of
the Security and the Trustee can rely on such certification without liability.

 

18.5

Substitution for tax reasons

If the Issuer (or any previous substitute):

 

  18.5.1

would be required to make a Tax Deduction in respect of any payments made on the
Notes or at the time a Residual Payment is made on the Residual Certificates; or

 

  18.5.2

by virtue of a change in the Tax law of the Issuer’s Jurisdiction (or the
application or official interpretation thereof) would be subject to Tax on an
amount in excess of the Issuer Profit Amount,

then the Issuer shall with the prior written consent of the Most Senior Class of
Notes (acting by way of Extraordinary Resolution) but without the consent of any
Instrumentholder or any other Secured Creditor, use all reasonable endeavours to
procure the substitution of the Issuer (or any previous substitute) as principal
debtor under the Trust Documents, the Notes, the Residual Certificates and the
other Secured Amounts upon the same terms and in the same form as are set out in
Clause 18.1 (Procedure) of a company approved by the Trustee incorporated in
some other jurisdiction, subject to and in accordance with the Conditions and
the Residual Certificates Conditions.

 

18.6

Interests of Instrumentholders and Secured Creditors

In connection with any proposed substitution, the Trustee shall not have regard
to, or be in any way liable for, the consequences of such substitution for
individual Instrumentholders or the other Secured Creditors resulting from their
being for any purpose domiciled or resident in, or otherwise connected with, or
subject to the jurisdiction of, any particular territory. No Instrumentholder or
other Secured Creditor shall, in connection with any such substitution, be
entitled to claim from the Issuer or the Trustee any indemnification or payment
in respect of any Tax consequence of any such substitution upon individual
Instrumentholders or other Secured Creditors.

 

- 15 -



--------------------------------------------------------------------------------

18.7

Release of Issuer

Any agreement by the Trustee pursuant to Clause 18.1 (Procedure) shall, if so
expressed, operate to release the Issuer (or such previous substitute) from any
or all of its obligations as principal debtor under the Notes, the Residual
Certificates, the Trust Documents and the other Secured Amounts but without
prejudice to its liabilities under any guarantee given pursuant to sub-clause
18.1.4 above.

 

18.8

Notice of substitution

Not later than fourteen days after any substitution in accordance with this
Clause 18.8 has effect in accordance with Clause 18.9 (Completion of
substitution) the Substituted Obligor shall cause notice of the substitution to
be given to the Noteholders, the Certificateholders and the other Secured
Creditors in accordance with the Notices Condition and the relevant Transaction
Documents.

 

18.9

Completion of substitution

Upon the execution of such documents as are required to be executed pursuant to
Clause 18.1 (Procedure) and compliance with any requirements of the Trustee
under such Clause, the Substituted Obligor shall be deemed to be named in the
Trust Documents, the Notes, the Residual Certificates and the other Transaction
Documents as the principal debtor in place of the Issuer (or of any previous
substitute under this Clause 18.9) and the Trust Documents, the Notes, the
Residual Certificates and the other Transaction Documents shall thereupon be
deemed to be amended in such manner as shall be necessary to give effect to the
substitution. Any references to the Issuer (or any previous substitute) in the
Trust Documents, the Notes, the Residual Certificates and the other Transaction
Documents shall be deemed to be references to the Substituted Obligor.

SECTION F

ENFORCEMENT

 

19.

ENFORCEMENT NOTICE, ENFORCEABILITY OF SECURITY AND PROCEEDINGS

The parties hereto acknowledge and agree that:

 

19.1

Enforcement Notices

The circumstances in which the Trustee may or shall deliver an Enforcement
Notice and the conditions applicable to delivery of an Enforcement Notice are
set out in the Deed of Charge and: (a) (while any Notes remain outstanding) in
Conditions 12 (Events of Default) and 13 (Enforcement), respectively; and (b)
(when no Notes remain outstanding) in Residual Certificates Conditions 10
(Events of Default) and 11 (Enforcement).

 

19.2

Enforceability of Security

The Security shall become enforceable upon the delivery of an Enforcement Notice
in accordance with clause 13 (Security Enforceable) of the Deed of Charge.

 

- 16 -



--------------------------------------------------------------------------------

20.

PROCEEDINGS AND ACTIONS

 

20.1

Proceedings

The circumstances in which the Trustee may institute proceedings to enforce its
rights under this Deed in respect of each class of Notes and the Residual
Certificates and under the other Transaction Documents are set out (a) (while
any Notes remain outstanding) in Conditions 12 (Events of Default) and 13
(Enforcement), respectively; and (b) (when no Notes remain outstanding) in
Residual Certificates Conditions 10 (Events of Default) and 11 (Enforcement).

 

20.2

No action by Noteholders or any other Secured Creditor

The Trustee shall be entitled to act as provided in (a) (while any Notes remain
outstanding) Conditions 12 (Events of Default) and 13 (Enforcement) and (b)
(when no Notes remain outstanding) Residual Certificates Condition 10 (Events of
Default) and 11 (Enforcement), and the Noteholders, the Certificateholders and
other Secured Creditors shall have their rights to act limited in accordance
with the provisions of those Conditions and Residual Certificates Conditions.

 

20.3

Trustee discretions

 

  20.3.1

When taking any action pursuant to the provisions of the Transaction Documents,
the Trustee can rely on the provisions for its benefit as set out in this Deed,
the Conditions, the Residual Certificates Conditions and the Deed of Charge.

 

  20.3.2

In relation to any discretion to be exercised or action to be taken by the
Trustee under any Transaction Document, the Trustee may, at its discretion, or
shall, if it has been so directed by an Extraordinary Resolution of the holders
of the Most Senior Class of Notes then outstanding or so requested in writing by
the holders of at least 25 per cent. of the Most Senior Class of Notes then
outstanding or if there are no Notes outstanding, by an Extraordinary Resolution
of the Certificateholders or so requested in writing by 25 per cent. in number
of the Residual Certificates and without further notice exercise such discretion
or take such action, provided that, in either case, the Trustee shall not be
obliged to exercise such discretion or take such action unless it shall have
been indemnified and/or secured and/or prefunded to its satisfaction against all
Liabilities and provided that the Trustee shall not be held liable for the
consequences of exercising its discretion or taking any such action and may do
so without having regard to the effect of such action on individual Noteholders,
Certificateholders or Secured Creditors. Notwithstanding any other provision of
this Deed or the other Transaction Documents, nothing shall require the Trustee
to risk its own funds or otherwise incur any financial liability in the
performance of any of its duties.

 

20.4

Action by the Trustee

Save as otherwise provided in the Deed of Charge, only the Trustee may pursue
the remedies available under the general law or the Transaction Documents to
enforce the rights under the Trust Documents of the Noteholders, the
Certificateholders and the

 

- 17 -



--------------------------------------------------------------------------------

other Secured Creditors. No person shall be entitled to proceed directly against
the Issuer to enforce the performance of any provision of the Trust Documents
unless the Trustee is obliged by the Conditions, the Residual Certificates
Conditions or any of the Transaction Documents to take such action but fails to
do so.

 

21.

EVIDENCE OF DEFAULT

If the Trustee makes any claim, institutes any legal proceeding or lodges any
proof in respect of the Issuer under the Trust Documents or under the Notes or
under the Residual Certificates, proof therein that, as regards any specified
Note or Residual Certificate, the Issuer has made default in paying any
principal or interest due in respect of such Note or Residual Payment in respect
of such Residual Certificates shall (unless the contrary be proved) be
sufficient evidence that the Issuer has made the like default as regards all
other Notes or Residual Certificates in respect of which a corresponding payment
is then due.

SECTION G

APPLICATION OF MONEYS

 

22.

MONIES HELD ON TRUST

All moneys received by the Trustee in respect of the Instruments or amounts
payable under the Trust Documents (including any moneys which represent
principal or interest) in respect of Notes which have become void under the
Conditions will, despite any appropriation by the Issuer, be held by the Trustee
on trust to apply them (subject to Clause 23 (Investment of Monies)), if
received prior to delivery of a Note Event of Default Notice or an Enforcement
Notice, in accordance with the Pre-Default Interest Priority of Payments and
Pre-Default Principal Priority of Payments and, if received after delivery of a
Note Event of Default Notice or an Enforcement Notice, in accordance with the
Post-Default Priority of Payments.

 

23.

INVESTMENT OF MONIES

 

23.1

Investment by the Trustee

After the Security has become enforceable, the amount of the moneys at any time
available for payment of principal and interest in respect of the Notes and any
other amounts payable under Clause 22 (Monies Held on Trust) shall be less than
a sum sufficient to pay at least one-tenth of the aggregate Principal Amount
Outstanding of the Notes the Trustee may, at its absolute discretion, invest
such moneys upon some or one of the investments hereinafter authorised with
power from time to time, with like discretion, to vary such investments.

 

23.2

Accumulations

Any investment referred to in Clause 23.1 (Investment by the Trustee), with the
resulting income thereof, may be accumulated until the accumulations together
with any other funds for the time being under the control of the Trustee and
available for the purpose shall amount to a sum sufficient to pay at least
one-tenth of the aggregate Principal Amount Outstanding of the Notes and such
accumulation and funds (after deduction of any taxes and any other deductibles
applicable thereto) shall then be applied in accordance with the Post–Default
Priority of Payments.

 

- 18 -



--------------------------------------------------------------------------------

24.

PERMITTED INVESTMENTS

 

24.1

Types of Investment

Any moneys which under the Trust Documents may be invested by the Trustee may be
invested in the name or under the control of the Trustee in the following:

 

  24.1.1

any of the investments for the time being authorised by English law for the
investment by trustees of trust moneys; or

 

  24.1.2

in any other investments, whether similar to those aforesaid or not, whether or
not they produce income which may be selected by the Trustee by placing the same
on deposit in the name or under the control of the Trustee with such bank or
other financial institution as the Trustee may think fit. If that bank or
institution is the Trustee or a subsidiary, holding or associated company of the
Trustee, it need only account for an amount of interest equal to the standard
amount of interest payable by it on such deposit to an independent customer.

 

25.

PAYMENT TO INSTRUMENTHOLDERS

The Trustee shall, after the delivery of an Enforcement Notice, give notice to
the Noteholders and Certificateholders in accordance with the Conditions and the
Residual Certificate Conditions of the date fixed for any payment to them under
Clause 22 (Monies Held on Trust). Any payment to be made in respect of the Notes
or the Residual Certificates by the Issuer or the Trustee to the Paying Agent
may be made in the manner provided in the Conditions, the Residual Certificate
Conditions, the Agency Agreement, the Trust Documents and any payment so made
shall be a good discharge to the Issuer or to the Trustee as the case may be to
the extent of such payment. Any payment in full in respect of the interest or
principal or Residual Payment payable to the Paying Agent made in respect of the
Instruments in the manner aforesaid shall extinguish any claim of a Noteholder
or Certificateholder which may arise directly or indirectly in respect of such
interest or principal or Residual Payment.

 

26.

CURRENCY INDEMNITY

The indemnity contained in paragraph 1.3 (Currency Indemnity) of part 2 (Payment
Provisions) of the Common Terms shall constitute an obligation of the Issuer
separate and independent from its obligations under the other provisions of the
Trust Documents and shall apply irrespective of any indulgence granted by the
Trustee or the Instrumentholders from time to time and shall continue in full
force and effect notwithstanding the judgment or filing of any proof or proofs
in any bankruptcy, insolvency or liquidation of the Issuer for a liquidated sum
or sums in respect of amounts due under the Trust Documents (other than this
Clause 26). Any such deficiency as aforesaid shall be deemed to constitute a
loss suffered by the Instrumentholders and no proof or evidence of any actual
loss shall be required by the Issuer or its liquidator or liquidators.

 

- 19 -



--------------------------------------------------------------------------------

SECTION H

TERMS OF APPOINTMENT

 

27.

SUPPLEMENT TO TRUSTEE ACTS

By way of supplement to the Trustee Acts, it is expressly declared as follows in
relation to the Trustee and the trust created by the Trust Documents:

 

27.1

Reliance on Information

 

  27.1.1

Advice: the Trustee may act on the opinion or advice of, or a certificate or any
information (whether addressed to the Trustee or not) obtained from, any lawyer,
banker, valuer, surveyor, securities company, broker, auctioneer, financial
adviser, accountant or other expert in the United Kingdom or elsewhere (whether
obtained by the Trustee, the Receiver, the Issuer, an Agent or any other Secured
Creditor or any other person and whether or not the liability of such lawyer,
banker, valuer, surveyor, securities company, broker, auctioneer, financial
adviser, accountant or other expert is limited by monetary cap or otherwise or
if any document entered into by that person limits the scope and/or basis of
such opinion, advice, certificate or information), and shall not be responsible
for any Liability occasioned by so acting or relying;

 

  27.1.2

Transmission of Advice: any opinion, advice, certificate or information referred
to in sub-clause 27.1.1 (Advice) may be sent or obtained by letter, telegram,
e-mail or fax transmission and the Trustee shall not be liable for acting on any
opinion, advice, certificate or information purporting to be so conveyed
although the same contains some error or is not authentic;

 

  27.1.3

Certificate of Directors or Authorised Signatories: the Trustee may call for and
shall be at liberty to accept a certificate signed by two directors and/or two
Authorised Signatories of the Issuer or any other Transaction Party (or other
person duly authorised on its behalf):

 

  (a)

as to any fact or matter prima facie within the knowledge of the Issuer or such
other Transaction Party; and

 

  (b)

to the effect that any particular dealing, transaction or step or thing is, in
the opinion of the person so certifying, expedient,

as sufficient evidence that such is the case, and the Trustee shall not be bound
in any such case to call for further evidence or be responsible for any
Liability that may be occasioned by its failing so to do and in any event
(without limitation) shall be entitled to assume the truth and accuracy of any
such certificate without being required to make any further investigation in
respect thereof;

 

  27.1.4

Resolution or direction of Noteholders or Certificateholders: the Trustee shall
not be responsible for acting upon any resolution purporting to be a Written
Resolution or to have been passed at any Meeting in respect whereof minutes have
been made and signed or a direction of the requisite percentage of Noteholders
or Certificateholders, even though it may subsequently be found

 

- 20 -



--------------------------------------------------------------------------------

  that there was some defect in the constitution of the Meeting or the passing
of the Written Resolution or the making of such directions or that for any
reason the resolution purporting to be a Written Resolution or to have been
passed at any Meeting or the making of the directions was not valid or binding
upon the Noteholders or Certificateholders;

 

  27.1.5

Certificates of other parties to the Transaction Documents: the Trustee shall be
entitled to call for and rely upon a certificate, believed by it to be genuine,
of:

 

  (a)

any of the parties to the Transaction Documents, in respect of every matter and
circumstance for which a certificate is expressly provided for under the Trust
Documents, the Conditions, the Residual Certificate Conditions or the other
Transaction Documents;

 

  (b)

the Servicer, the Realisation Agent or the Repo Calculation Agent, as to any
other fact or matter prima facie within the knowledge of the Servicer, the
Realisation Agent or the Repo Calculation Agent;

 

  (c)

the Cash Manager, as to any other fact or matter prima facie within the
knowledge of the Cash Manager;

 

  (d)

the auditors or, if applicable, the Insolvency Official (if any) of the Issuer
as to the amounts to be paid to Secured Creditors in accordance with the
Post–Default Priority of Payments; and

 

  (e)

the Issuer, that the Issuer has sufficient funds to make an optional redemption
under the Conditions or the Residual Certificates Conditions,

as sufficient evidence thereof, and the Trustee shall not be bound in any such
case to call for further evidence or be responsible for any liability or
inconvenience that may be occasioned by its failing to do so;

 

  27.1.6

Notes or Residual Certificates held by or for the benefit of the Issuer or any
other person referred to in the proviso to the definition of outstanding: in the
absence of knowledge or express notice to the contrary, the Trustee may assume
without enquiry (other than requesting a certificate of the Issuer or the
Seller) that no Notes or Residual Certificates are for the time being held by or
for the benefit of the Issuer or any other person referred to in the proviso to
the definition of outstanding;

 

  27.1.7

Trustee not responsible for investigations: the Trustee shall not be responsible
for, or for investigating any matter which is the subject of, any recital,
statement, representation, warranty or covenant of any person contained in the
Trust Documents, the other Transaction Documents, the Notes, the Conditions, the
Residual Certificates, the Residual Certificates Conditions or any other
agreement or document relating to the transactions herein or therein
contemplated or for the execution, legality, effectiveness, adequacy,
genuineness, validity, enforceability or admissibility in evidence thereof and
shall assume the accuracy and correctness thereof nor shall the Trustee, by
execution of the Trust Documents, be deemed to make any representation as to the
validity, sufficiency or enforceability of either the whole or any part of the
Trust Documents;

 

- 21 -



--------------------------------------------------------------------------------

  27.1.8

Information: it is a term of the trust created in this Deed that, except where
expressly provided otherwise in the Transaction Documents, where the Trustee
receives any information provided to it under to the terms of the Transaction
Documents for information purposes only, the Trustee will not and is not
expected to review or monitor such information;

 

  27.1.9

Holding of documents: The Trustee shall be at liberty to hold this Deed and any
other documents relating thereto or to deposit them in any part of the world
with any banker or banking company or company whose business includes
undertaking the safe custody of documents or lawyer or firm of lawyers
considered by the Trustee to be of good repute and may deposit this Deed and any
other documents relating to this Deed with such custodian and the Trustee shall
not be responsible for or required to insure against any Liability incurred in
connection with any such holding or deposit and may pay all sums required to be
paid on account of or in respect of any such deposit;

 

  27.1.10

No Liability as a result of the delivery of a certificate: the Trustee shall
have no liability whatsoever for any Liability directly or indirectly suffered
or incurred by the Issuer, any Noteholder, Certificateholder, Secured Creditor
or any other person as a result of the delivery by the Trustee to the Issuer of
a certificate as to material prejudice pursuant to Notes Condition 12.3
(Conditions to delivery of an Enforcement Notice) or Residual Certificate
Condition 10.3 (Conditions to delivery of an Enforcement Notice), on the basis
of an opinion formed by it in good faith;

 

  27.1.11

Forged Notes or Residual Certificates: the Trustee shall not be liable to the
Issuer or any Noteholder or any Certificateholder by reason of having accepted
as valid or not having rejected any Note as such and subsequently found to be
forged or not authentic;

 

  27.1.12

Replacement of Servicer and Realisation Agent: in determining whether to serve
any notice pursuant to clause 21 (Termination) of the Servicing and Realisation
Agreement (or their equivalent in any replacement or back-up servicing and
realisation agreements) it shall be entitled to seek directions by way of an
Extraordinary Resolution of the holders of the Most Senior Class of Notes then
outstanding or a request in writing by the holders of at least 25 per cent. in
aggregate of the Principal Amount Outstanding of such Notes or if there are no
Notes outstanding, by an Extraordinary Resolution of the Certificateholders or a
request in writing by 25 per cent. in number of the Residual Certificates and
shall not be responsible for any delays in taking action occasioned by so doing.
The Trustee has no obligation to assume the role or responsibilities of the
Servicer or Realisation Agent or to appoint a successor Servicer or Realisation
Agent; and

 

  27.1.13

Replacement of Cash Manager: in determining whether to serve any notice pursuant
to clause 17 (Cash Manager Termination Events) of the Cash Management Agreement
(or their equivalent in any replacement or back-up cash management agreements)
it shall be entitled to seek directions by way of

 

- 22 -



--------------------------------------------------------------------------------

  an Extraordinary Resolution of the holders of the Most Senior Class of Notes
then outstanding or a request in writing by the holders of at least 25 per cent.
in aggregate of the Principal Amount Outstanding of such Notes or if there are
no Notes outstanding, by an Extraordinary Resolution of the Certificateholders
or a request in writing by 25 per cent. in number of the Residual Certificates
and shall not be responsible for any delays in taking action occasioned by so
doing. The Trustee has no obligation to assume the role or responsibilities of
the Cash Manager or to appoint a successor Cash Manager.

 

27.2

Trustee’s powers and duties

 

  27.2.1

Trustee’s determination: the Trustee may determine whether or not a default in
the performance by the Issuer of any obligation under the provisions of the
Trust Documents, the Conditions, the Residual Certificate Conditions or
contained in the Notes, the Residual Certificates or any other Transaction
Document is capable of remedy, including, inter alia, the following events:
(i) the Issuer ceases or threatens to cease to carry on the whole or, in the
opinion of the Trustee, a substantial part of its business, save for the
purposes of reorganisation on terms approved in writing by the Trustee or by
Extraordinary Resolution of the Most Senior Class of Noteholders or, if there
are no Notes outstanding, by an Extraordinary Resolution of the
Certificateholders, or (ii) the Issuer stops or threatens to stop payment of, or
is unable to, or admits inability to, pay its debts (or any class of its debts)
as they fall due or the value of its assets falls to less than the amount of its
liabilities (taking into account its contingent and prospective liabilities), or
(iii) the Issuer is deemed unable to pay its debts pursuant to or for the
purposes of any Applicable Law or is adjudicated or found bankrupt or insolvent
and/or materially prejudicial to the interests of the Noteholders or any class
of Notes or the Certificateholders, such certificate shall be conclusive and
binding upon the Issuer, the Noteholders, the Certificateholders and the other
Secured Creditors;

 

  27.2.2

Events of Default: the Trustee shall not be bound to give notice to any person
of the execution of the Trust Documents or the other Transaction Documents or to
take any steps to ascertain whether any Note Event of Default or Potential Note
Event of Default or Residual Certificate Event of Default has happened and,
until it has received a Note Event of Default Notice pursuant to the Trust
Documents, the Trustee shall be entitled to assume that no Note Event of Default
or Potential Note Event of Default or Residual Certificate of Event of Default
has happened and that the Issuer is observing and performing all the obligations
on its part contained in the Notes, the Conditions, the Residual Certificates,
the Residual Certificates Conditions the other Transaction Documents and under
the Trust Documents and no event has happened as a consequence of which any of
the Notes may become repayable;

 

  27.2.3

Determination of questions: the Trustee, as between itself, the
Instrumentholders and the other Secured Creditors, shall have full power to
determine all questions and doubts arising in relation to any of the provisions
of the Trust Documents and every such determination, whether made upon a
question actually raised or implied in the acts or proceedings of the Trustee,
shall be conclusive and shall bind the Trustee, the Instrumentholders and the
other Secured Creditors;

 

- 23 -



--------------------------------------------------------------------------------

  27.2.4

Noteholders and Certificateholders as a class: without prejudice to the
provisions of sub-clause 27.2.5 (Consideration of the interests of the
Noteholders, the Certificateholders and the other Secured Creditors), whenever
in the Trust Documents the Trustee is required in connection with any exercise
of its powers, trusts, authorities or discretions (including any modification,
waiver, authorisation or determination) to have regard to the interests of the
Noteholders or any class of Notes thereof or the Certificateholders, it shall
have regard to the interests of the Noteholders (or such class of Notes) and the
Certificateholders as a class. The Trustee shall not be obliged to have regard
to the consequences of such exercise for any individual Noteholder or
Certificateholder resulting from its being for any purpose domiciled or resident
in, or otherwise connected in any way with, or subject to the jurisdiction of,
any particular territory or taxing jurisdiction and the Noteholder or
Certificateholders shall not be entitled to claim from the Issuer, the Trustee
or any other person any indemnification or payment in respect of any Tax or
stamp duty consequences of any such exercise upon individual Noteholders, except
to the extent already provided for in Condition 11 (Taxation);

 

  27.2.5

Consideration of the interests of the Noteholders, the Certificateholders and
the other Secured Creditors: the Trustee shall, as regards all the powers,
trusts, authorities, duties and discretions vested in it by the Trust Documents,
the other Transaction Documents, the Conditions, the Residual Certificates
Conditions, the Residual Certificates or the Notes, except where expressly
provided otherwise, have regard to the interests only of the Noteholders and/or
the Certificateholders and not of the other Secured Creditors. Where, in the
opinion of the Trustee:

 

  (a)

there is a conflict between the interests of:

 

  (i)

the Class A Noteholders; and

 

  (ii)

the Class B Noteholders and/or the Certificateholders,

the Trustee shall give priority to the interests of the Class A Noteholders
whose interests shall prevail.

 

  (b)

There is a conflict between the interest of:

 

  (i)

the Class B Noteholders; and

 

  (ii)

the Certificateholders,

the Trustee shall give priority to the interests of the Class B Noteholders
whose interests shall prevail,

provided further that, while any Notes of a Class ranking senior to any other
Class of Notes or the Residual Certificates are then outstanding, the Trustee
shall not and shall not be bound to, act at the request or direction of the
Noteholders of any other Class of Notes or the Certificateholders unless

 

- 24 -



--------------------------------------------------------------------------------

  (a)

to do so would not, in its opinion, be materially prejudicial to the interests
of the Noteholders of all the Classes of Notes ranking senior to such other
Class or the Residual Certificates; or

 

  (b)

(if the Trustee is not of that opinion) such action of each Class or the
Residual Certificates is sanctioned by an Extraordinary Resolution of the
Noteholders of the Class or Classes of the Notes ranking senior to such other
Class or the Residual Certificates,

and in any such case, only if it shall have been indemnified and/or secured
and/or pre-funded to its satisfaction against all liabilities to which it may
thereby become liable or which it may incur by so doing in accordance with the
terms of the Trust Deed.

 

  27.2.6

Trustee’s discretion: save as expressly otherwise provided herein or in the
other Transaction Documents, the Trustee shall have absolute and uncontrolled
discretion as to the exercise or non-exercise as regards all the trusts, powers,
authorities and discretions vested in it by the Trust Documents, the other
Transaction Documents or by operation of law. The Trustee shall not be
responsible for any Liability that may result from the exercise or non-exercise
of such discretion, but whenever the Trustee is under the provisions of the
Trust Documents bound to act at the request or direction of the Noteholders or
any class of Notes thereof or the Certificateholders, the Trustee shall
nevertheless not be so bound unless first indemnified and/or secured and/or
prefunded to its satisfaction against all actions, proceedings, claims and
demands to which it may render itself liable and all Liabilities which it may
incur by so doing;

 

  27.2.7

Trustee’s consent: any consent, authority, approval or waiver given by the
Trustee for the purposes of the Trust Documents, the Conditions, the Residual
Certificates Conditions, the Notes, the Residual Certificates and the other
Transaction Documents may be given on such terms and subject to such conditions
(if any) as the Trustee may require and (notwithstanding any provision to the
contrary) may be given retrospectively;

 

  27.2.8

Conversion of currency: where it is necessary or desirable for any purpose in
connection with the Trust Documents to convert any sum from one currency to
another it shall (unless otherwise provided by the Trust Documents, the other
Transaction Documents or required by law) be converted at such rate or rates, in
accordance with such method and as at such date for the determination of such
rate of exchange, as may be specified by the Trustee in its absolute discretion
as relevant and any rate, method and date so specified shall be binding on the
Issuer, the Instrumentholders and the other Secured Creditors;

 

  27.2.9

Application of proceeds: the Trustee shall not be responsible for the receipt or
application by the Issuer of the proceeds of the issue of the Notes Certificates
or the Residual Certificates or the delivery of any Note or Residual Certificate
to the persons entitled to them;

 

  27.2.10

Error of judgment by employees: the Trustee shall not be liable for any error of
judgment made in good faith by any officer or employee of the Trustee assigned
by the Trustee to administer its corporate trust matters;

 

- 25 -



--------------------------------------------------------------------------------

  27.2.11

Agents: the Trustee may, in the conduct of the trusts created pursuant to the
Trust Documents, instead of acting personally, employ and pay an agent on any
terms, whether or not a lawyer or other professional person, to transact or
conduct, or concur in transacting or conducting, any business and to do or
concur in doing all acts required to be done by the Trustee (including the
receipt and payment of money), and the Trustee shall not be bound to supervise
the proceedings or acts of, and shall not in any way or to any extent be
responsible for, any Liability incurred by reason of the misconduct, omission or
default on the part of any person appointed by it hereunder;

 

  27.2.12

Delegation: the Trustee may, in the execution and exercise of all or any of the
trusts, powers, authorities and discretions vested in it by the Trust Documents,
act by responsible officers or a responsible officer for the time being of the
Trustee and the Trustee may also whenever it thinks fit, whether by power of
attorney or otherwise, delegate to any person or persons or fluctuating body of
persons (whether being a joint trustee or co-trustee of the Trust Documents or
not) all or any of the trusts, powers, authorities and discretions vested in it
by the Trust Documents. Any such delegation may be made upon such terms and
conditions and subject to such regulations (including power to sub-delegate with
the consent of the Trustee) as the Trustee may think fit in the interests of the
Noteholders and the Certificateholders and the Trustee shall not be bound to
supervise the proceedings or acts of, and shall not in any way or to any extent
be responsible for any Liability incurred by reason of the misconduct, omission
or default on the part of, such delegate or sub-delegate;

 

  27.2.13

Custodians and nominees: the Trustee may appoint and pay any person to act as a
custodian or nominee on any terms in relation to the Trust Property as the
Trustee may determine, including for the purpose of depositing with a custodian
this Deed or any document relating to the trusts created by the Trust Documents
and the Trustee shall not be responsible for any Liability incurred by reason of
the misconduct, omission or default on the part of any person appointed by it
hereunder or be bound to supervise the proceedings or acts of any such person;
the Trustee is not obliged to appoint a custodian if the Trustee invests in
securities payable to bearer;

 

  27.2.14

Advice or opinion on material prejudice: where the Trustee is required to
consider whether any event or the exercise by it of any power, trust, authority,
duty or discretion, under or in relation to the Notes, the Residual
Certificates, the Trust Documents or any other Transaction Document, is or will
be materially prejudicial to the interests of the Noteholders (or any class of
Notes thereof) or the Certificateholders, the Trustee shall be entitled to call
for and rely and act upon the advice or opinion of any reputable financial or
other adviser (whether or not such financial adviser shall be a Secured Creditor
or other party to any Transaction Document) and the advice of such financial or
other professional adviser if relied upon by the Trustee, shall be binding on
the Noteholders and the Certificateholders and the Trustee shall not incur any
Liability by reason of so acting or relying;

 

  27.2.15

Directions from the holders of the Most Senior Class of Notes or the
Certificateholders: The Trustee shall be entitled to seek and obtain the express
direction by an Extraordinary Resolution of the holders of the Most Senior Class

 

- 26 -



--------------------------------------------------------------------------------

  of Notes then outstanding or if no Notes are outstanding the
Certificateholders or the direction is made in writing by the holders of at
least 25 per cent. in principal amount outstanding of such Notes then
outstanding or if no Notes are outstanding, 25 per cent. of the Residual
Certificates in respect of the exercise of any of its powers in Section E of
this Deed and any such direction shall be binding on the Instrumentholders and
the other Secured Creditors;

 

  27.2.16

Confidential information: the Trustee shall not (unless required pursuant to any
Requirement of Law or any Regulatory Direction or ordered so to do by a court of
competent jurisdiction) be required to disclose to any Instrumentholder, any
other Secured Creditor or any other person confidential information or other
information (including information of a financial or price sensitive nature)
made available to the Trustee by the Issuer or any other person in connection
with this Deed or the other Transaction Documents and no Instrumentholder, other
Secured Creditor or any other person shall be entitled to take any action to
obtain from the Trustee any such information;

 

  27.2.17

No obligation to monitor performance: the Trustee shall be under no obligation
to monitor or supervise the performance by the Issuer or any of the other
Transaction Parties of their respective obligations under the Transaction
Documents or under the Notes, the Residual Certificates the Conditions, the
Residual Certificates Conditions or any other agreement or document relating to
the transactions herein or therein contemplated and shall be entitled, in the
absence of actual knowledge of a breach of obligation, to assume that each such
person is properly performing and complying with its obligations;

 

  27.2.18

Illegality: notwithstanding anything else contained in the Trust Documents or
the other Transaction Documents, the Trustee may refrain from doing anything
which would or might in its opinion be contrary to any Requirement of Law or
Regulatory Direction or which would or might otherwise render it liable to any
person and may do anything which is, in its opinion, necessary to comply with
any such Requirement of Law or Regulatory Direction;

 

  27.2.19

Responsibility for determination or procuring the determination of certain
matters: the Issuer is responsible, pursuant to the Conditions and Residual
Certificates Conditions (as applicable) for determining the amount of (i) the
Note Principal Payment, (ii) the Principal Amount Outstanding, (iii) the
Interest Amount and (iv) the Residual Payments and the Trustee shall have no
responsibility to recalculate any such amounts notwithstanding a manifest error
therein. If the Issuer does not at any time for any reason determine such
amounts, the Trustee may (but is not obliged to) without responsibility or
liability appoint an agent to determine the same and such calculation shall be
deemed to have been made by the Issuer pursuant to the Conditions and the
Residual Certificates Conditions and the Trustee shall have no liability in
respect thereof;

 

  27.2.20

Termination Events: The Trustee shall not be responsible for:

 

  (a)

identifying the occurrence of an Issuer Termination in respect of the Servicer
or the Realisation Agent or a Cash Manager Termination Event and shall assume
that no such event or eventuality has occurred unless notified thereof by the
Issuer, the Servicer, the Realisation Agent or the Cash Manager; or

 

- 27 -



--------------------------------------------------------------------------------

  (b)

analysing the circumstances which have informed the Servicer, the Realisation
Agent, the Cash Manager or the Issuer when notifying the Trustee of an Issuer
Termination in respect of the Servicer,

and the Trustee has no obligation to assume the role or responsibilities of the
Servicer, Realisation Agent or Cash Manager or to appoint a replacement
Servicer, Realisation Agent or Cash Manager.

 

  27.2.21

Trustee not responsible for monitoring compliance with the Securitisation
Regulation: the Trustee shall not be responsible for the monitoring of,
compliance with, or for investigating any matter which is the subject of the
undertaking given by the Retention Holder to the Trustee in paragraph 6 of the
Risk Retention Letter in relation to the Retention Holder’s (i) holding of a
material net economic interest pursuant to article 6(3) of the Securitisation
Regulation; and (ii) compliance with its other obligations under the
Securitisation Regulation ((i) and (ii) above together, the “Compliance
Undertaking”). The Trustee shall not be under any obligation to take any action
in relation to the Retention Holder’s non-compliance with the Compliance
Undertaking unless and until it receives actual written notice from any
Transaction Party confirming a breach of the Compliance Undertaking, in which
event the only obligation of the Trustee shall be to forthwith notify the Issuer
(who shall notify the Noteholders and the other Secured Creditors of the same)
and, subject to its being indemnified and/or secured and/or prefunded to its
satisfaction, to take such further action as it is directed to take in
connection with such breach in accordance with an Extraordinary Resolution of
the holders of the Most Senior Class of Notes or if there are no Notes
outstanding, by an Extraordinary Resolution of the Certificateholders;

 

27.3

Financial matters

 

  27.3.1

Professional charges: any trustee being a banker, lawyer, broker or other person
engaged in any profession or business shall be entitled to charge and be paid
all usual professional and other charges for business transacted and acts done
by him or his partner or firm on matters arising in connection with the trusts
of the Trust Documents and also his properly incurred charges in addition to
disbursements for all other work and business done and all time spent by him or
his partner or firm on matters arising in connection with the Trust Documents,
including matters which might or should have been attended to in person by a
trustee not being a banker, lawyer, broker or other professional person;

 

  27.3.2

Expenditure by the Trustee: the Trustee may refrain from taking any action or
exercising any right, power, authority or discretion vested in it under the
Trust Documents, any other Transaction Document, the Charged Property or any
other agreement relating to the transactions herein or therein contemplated or
from taking any action to enforce the Security until it has been indemnified
and/or secured and/or prefunded to its satisfaction against any and all
Liabilities which might be brought, made or conferred against or suffered,
incurred or sustained by it as a result (which may include payment on account).
Nothing

 

- 28 -



--------------------------------------------------------------------------------

  contained in the Trust Documents or the other Transaction Documents shall
require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of its duties or the exercise of any
right, power, authority or discretion hereunder if it has grounds for believing
the repayment of such funds or adequate indemnity against, or security or
prefunding for, such risk or liability is not reasonably assured to it;

 

  27.3.3

Deductions and withholdings: notwithstanding anything contained in the Trust
Documents, to the extent required by applicable law, if the Trustee is required
to make any deduction or withholding from any distribution or payment made by it
under the Trust Documents (other than in connection with its remuneration as
provided for herein) or if the Trustee is otherwise charged to, or may become
liable to, Tax as a consequence of performing its duties under the Trust
Documents or the other Transaction Documents (other than Tax imposed on or
calculated by reference to the overall net income, profits or gains of the
Trustee), then the Trustee shall be entitled to make such deduction or
withholding or (as the case may be) to retain out of sums received by it an
amount sufficient to discharge any liability to Tax which relates to sums so
received or distributed or to discharge any such other liability of the Trustee
to Tax from the funds held by the Trustee on the trusts of the Trust Documents;

 

  27.3.4

Trustee may enter into financial transactions: no Trustee and no director or
officer of any corporation being a Trustee hereof shall by reason of the
fiduciary position of such Trustee be in any way precluded from making any
contracts or entering into any transactions in the ordinary course of business
with the Issuer or any other Transaction Party or any person or body corporate
directly or indirectly associated with the Issuer or such other party, or from
accepting the trusteeship of any other debenture stock, debentures or securities
of the Issuer or such other party or any person or body corporate directly or
indirectly associated with the Issuer or such other party. Neither the Trustee
nor any director or officer of any corporation being a Trustee shall be
accountable to the Instrumentholders, the other Secured Creditors, the Issuer or
any other Transaction Party or any person or body corporate directly or
indirectly associated with the Issuer or any such other Transaction Party for
any profit, fees, commissions, interest, discounts or share of brokerage earned,
arising or resulting from any such contracts or transactions and the Trustee and
any such director or officer shall also be at liberty to retain the same for its
or his own benefit; and

 

  27.3.5

Noteholder and Certificateholder appraisal of financial condition: each
Noteholder, each Certificateholder and each other Secured Creditor shall be
solely responsible for making its own independent appraisal of and investigation
into the financial condition, creditworthiness, affairs, status and nature of
the Issuer and the other Transaction Parties, the Charged Property or the
Security and the Trustee shall not at any time have any responsibility for any
such appraisal or investigation and no Noteholder, Certificateholder or other
Secured Creditors shall rely on the Trustee in respect thereof.

 

- 29 -



--------------------------------------------------------------------------------

27.4

FSMA Authorisation

Notwithstanding anything in the Trust Documents or any other Transaction
Document to the contrary, the Trustee shall not do, or be authorised or required
to do, anything which might constitute a regulated activity for the purpose of
FSMA, unless it is authorised under FSMA to do so.

The Trustee shall have the discretion at any time:

 

  27.4.1

to delegate any of the functions which fall to be performed by an authorised
person under FSMA to any other agent or person which also has the necessary
authorisations and licences; and

 

  27.4.2

to apply for authorisation under FSMA and perform any or all such functions
itself if, in its absolute discretion, it considers necessary, desirable or
appropriate to do so.

Nothing in these presents shall require the Trustee to assume an obligation of
the Issuer arising under any provisions of the listing, prospectus, disclosure
or transparency rules (or equivalent rules of any other competent authority
besides the FCA).

 

27.5

Trustee Liability

Subject to Sections 750 and 751 of the Companies Act 2006 (if applicable) and
notwithstanding anything to the contrary in the Transaction Documents, the
Trustee shall not be liable to any person for any matter or thing done or
omitted in any way in connection with or in relation to the Transaction
Documents save in relation to its own gross negligence, wilful default or fraud.

The Trustee will not responsible for any Liability caused by or any failure or
delay in the performance of its obligations hereunder if it is prevented from so
performing its obligations by a Force Majeure Event.

 

27.6

Consequential Damages or Loss of Profits

Notwithstanding anything to the contrary in the Transaction Documents, the
Trustee shall not in any event be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including, but not limited
to, lost profits, goodwill reputation or business opportunity), whether or not
foreseeable, even if the Trustee has been advised of the likelihood of such loss
or damage and regardless of whether the claim for loss or damage is made in
negligence, for breach of contract, breach of trust or otherwise.

 

27.7

Trustee liable for gross negligence

None of the provisions of the Trust Documents shall in any case in which the
Trustee has failed to show the degree of care and diligence required by it as
Trustee, having regard to the provisions of the Trust Documents conferring on
the Trustee any powers, authorities or discretions, relieve or indemnify the
Trustee against any liability which by virtue of any applicable rule of law
would otherwise attach to it in respect of any gross negligence, wilful default
or fraud (except insofar as the same arises because of the gross negligence,
wilful default or fraud of the Issuer or any other Transaction Party) of which
it is found guilty in relation to its duties under the Trust Documents.

 

- 30 -



--------------------------------------------------------------------------------

27.8

Disapplication

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Trustee
in relation to the trusts constituted by the Trust Documents. Where there are
any inconsistencies between the Trustee Acts and the provisions of the Trust
Documents, the provisions of the Trust Documents shall, to the extent allowed by
law, prevail and, in the case of any such inconsistency with the Trustee Act
2000, the provisions of the Trust Documents shall constitute a restriction or
exclusion for the purposes of that Act.

 

27.9

Matters Relating to Security

 

  27.9.1

Reliance on title to the Security: the Trustee may accept without investigation,
requisition or objection such right and title as the Issuer may have to any of
the Charged Property and the other Security created in favour of the Trustee by
the Trust Documents and shall not be bound or concerned to examine or enquire
into or be liable for any defect or failure in the right or title of the Issuer
or any other person to all or any of the Charged Property whether such defect or
failure was known to the Trustee or might have been discovered upon examination
or enquiry and whether capable of remedy or not;

 

  27.9.2

Registration and perfection of the Security: the Trustee shall not be liable for
any failure, omission or defect in perfecting, protecting or further assuring
the Security including:

 

  (a)

any failure, omission or defect in registering or filing or procuring
registration or filing of, or otherwise protecting or perfecting the Security or
the priority thereof or the right or title of any person in or to the assets
comprised in the Security; and

 

  (b)

any failure or omission to require any further assurances in relation to the
Security;

 

  27.9.3

Adequacy of the Security: the Trustee shall not be responsible for any
unsuitability, inadequacy or unfitness of any Charged Property as security for
the Secured Amounts and shall not be obliged to make any investigation into, and
shall be entitled to assume, the suitability, adequacy and fitness of the
Charged Property as security for the Secured Amounts;

 

  27.9.4

Monitoring: the Trustee shall not be responsible for investigating, monitoring
or supervising the observance or performance by any person of its obligations in
respect of the Charged Property or otherwise;

 

  27.9.5

No responsibility for Security: the Trustee shall not be responsible for any
Liabilities occasioned to the Security however caused, whether by an act or
omission of the Issuer or any other party to the Transaction Documents or any
other person (including any bank, broker, depositary, custodian or other
intermediary or any clearing system or operator thereof) acting in accordance
with or contrary to the provisions of any of the Transaction Documents or
otherwise and irrespective of whether the Security is held by or to the order of
any of such persons;

 

- 31 -



--------------------------------------------------------------------------------

  27.9.6

Insurance: without prejudice to the provisions of any Transaction Document
relating to insurance, the Trustee shall not be under any obligation to insure
any of the Security or Charged Property or any deeds or documents of title or
other evidence in respect of the Security or Charged Property or to require any
other person to maintain any such insurance or monitor the adequacy of any such
insurance and shall not be responsible for any Liability which may be suffered
by any person as a result of the lack of or inadequacy of any such insurance;

 

  27.9.7

Depreciation in value: the monies standing to the credit of any account
comprised in the Charged Property shall be dealt with in accordance with the
provisions of the Transaction Documents and the Trustee shall not be responsible
in such circumstances or at any other time for any Liability suffered by any
person, whether by reason of depreciation in value or by fluctuation in exchange
rates or otherwise;

 

  27.9.8

No liability for loss: the Trustee will not be liable for any decline in the
value nor any loss realised upon any sale or other disposition pursuant to the
Trust Documents of, any of the Charged Property. In particular and without
limitation, the Trustee shall not be liable for any such decline or loss
directly or indirectly arising from its acting or failing to act as a
consequence of an opinion reached by it in good faith based on advice received
by it in accordance with the Trust Documents and the Conditions;

 

  27.9.9

Liability to Tax: the Trustee shall have no responsibility whatsoever to the
Issuer, any Noteholder or other Secured Creditors as regards any deficiency
which might arise because the Trustee is subject to any Tax in respect of all or
any of the Charged Property, the income therefrom or the proceeds thereof; and

 

  27.9.10

Responsibility: the Trustee shall not be responsible for the execution,
legality, effectiveness, adequacy, genuineness, validity, enforceability,
admissibility in evidence or suitability of any of the Underlying Assets, the
Underlying Finance Documents, the Underlying Security, the Financial Assets or
the Repurchase Agreement or other documents entered into in connection
therewith, nor shall it be responsible or liable to any person because of any
invalidity of any provisions of such documents or the unenforceability thereof,
whether arising from statute, law or decision of any court. The Trustee shall
not have any responsibility for, or have any duty to make any investigation in
respect of or in any way be liable whatsoever for:

 

  (a)

the nature, status, creditworthiness or solvency of any Underlying Obligor or
any other person or entity who has at any time provided any security or support
whether by way of guarantee, charge or otherwise in respect of any advance made
to any Underlying Obligor;

 

  (b)

the execution, delivery, legality, effectiveness, genuineness, validity,
adequacy, admissibility in evidence, suitability or enforceability of any
Underlying Assets, the Underlying Finance Documents, the Underlying Security,
the Financial Assets or the Repurchase Agreement or any other document entered
into in connection therewith;

 

- 32 -



--------------------------------------------------------------------------------

  (c)

the scope or accuracy of any representations, warranties or statements made by
or on behalf of any Underlying Obligor in any application for any advance or any
document entered into in connection therewith;

 

  (d)

the performance or observance by any Underlying Obligor or any other person of
any provisions of any Underlying Assets, the Underlying Finance Documents, the
Underlying Security, the Financial Assets or the Repurchase Agreement or in any
document entered into in connection therewith or the fulfilment or satisfaction
of any conditions contained therein or relating thereto or as to the existence
or occurrence at any time of any default, event of default or similar event
contained therein or waiver or consent which has at any time been granted in
relation to any of the foregoing;

 

  (e)

the existence, accuracy or sufficiency of any legal or other opinions, searches,
reports, certificates, valuations or investigations delivered or obtained or
required to be delivered or obtained at any time in connection with any
Underlying Assets, the Underlying Finance Documents, the Underlying Security,
the Financial Assets or the Repurchase Agreement;

 

  (f)

the title of the Issuer to any Financial Assets;

 

  (g)

the compliance of the provisions and contents of and the manner and formalities
applicable to the execution of the Underlying Assets or the Repurchase Agreement
and any documents connected therewith, with any Requirement of Law or Regulatory
Disclosure;

 

  (h)

the failure to call for delivery of documents of title to or require any
transfers, legal mortgages, charges or other further assurances in relation to
any of the assets the subject matter of any of the Transaction Documents or any
other document;

 

  (i)

any other matter or thing relating to or in any way connected with any
Underlying Assets or the Repurchase Agreement or any document entered into in
connection therewith, whether or not similar to the foregoing.

SECTION I

COSTS AND EXPENSES

 

28.

REMUNERATION

 

28.1

Normal Remuneration

The Issuer shall pay to the Trustee remuneration for its services as trustee as
from the date of this Deed, such remuneration to be at such rate agreed in a
separate fee letter between the Issuer and the Trustee. Such remuneration shall
accrue from day to day and be payable in accordance with the Priorities of
Payments until the trusts of the Trust Documents are discharged.

 

- 33 -



--------------------------------------------------------------------------------

28.2

Extra Remuneration

In the event of the occurrence of an Note Event of Default or a Potential Note
Event of Default or a Residual Certificate Event of Default or the Trustee
considering it expedient or necessary or being requested by the Issuer to
undertake duties which the Trustee and the Issuer agree to be of an exceptional
nature or otherwise outside the scope of the normal duties of the Trustee under
the Trust Documents, including, without limitation, pre-enforcement actions such
as amendments, noteholder meetings and other expert advice required by the
Trustee, the Issuer shall pay to the Trustee such additional remuneration as
shall be agreed between them (and which may be calculated by reference to the
Trustee’s normal hourly rates in force from time to time).

 

28.3

Value Added Tax

The Issuer shall in addition pay to the Trustee an amount of any VAT chargeable
in respect of its remuneration and all sums of whatever nature payable under
this Deed upon receipt of a valid VAT invoice from the Trustee in respect of the
supply for which that remuneration is the consideration for VAT purposes.

 

28.4

Failure to agree

In the event of the Trustee and the Issuer failing to agree:

 

  28.4.1

(in a case to which Clause 28.1 (Normal Remuneration) applies) upon the amount
of the remuneration; or

 

  28.4.2

(in a case to which Clause 28.2 (Extra Remuneration) applies) upon whether such
duties shall be of an exceptional nature or otherwise outside the scope of the
normal duties of the Trustee under the Trust Documents or upon such additional
remuneration,

such matters shall be determined by an independent third party (acting as an
expert and not as an arbitrator) selected by the Trustee and approved by the
Issuer or, failing such approval, nominated (on the application of the Trustee)
by the President for the time being of The Law Society of England and Wales (the
expenses involved in such nomination and the fees of such independent third
party being payable by the Issuer) and the determination of any such independent
third party shall be final and binding upon the Trustee and the Issuer.

 

28.5

Expenses

The Issuer shall also pay or discharge all costs, charges and expenses properly
incurred by the Trustee, any Appointee and (if applicable) the Receiver in
relation to the preparation and execution of, the exercise or attempted or
purported exercise of its powers and the performance of its duties under, and in
any other manner in relation to, the Trust Documents and the other Transaction
Documents, including, but not limited to, legal and travelling expenses and any
stamp, issue, registration, documentary and other taxes or duties paid or
payable by the Trustee (other than a liability imposed on, or calculated by
reference to, the Trustee’s, the Appointee’s and (if applicable) the

 

- 34 -



--------------------------------------------------------------------------------

Receiver’s net income, profits or gains) in connection with any action taken or
contemplated by or on behalf of the Trustee for enforcing, or resolving any
doubt concerning, or for any other purpose in relation to, the Trust Documents
or the other Transaction Documents.

 

28.6

Indemnity

 

  28.6.1

Without prejudice to the right of indemnity by law given to trustees, the Issuer
covenants with and undertakes to the Trustee to indemnify the Trustee on demand
on an after-Tax basis against any Liabilities (other than a liability to Tax
imposed on, or calculated by reference to, the Trustee’s, the Appointee’s and
(if applicable) the Receiver’s net income, profits or gains) which are properly
incurred by the Trustee, any Receiver or any Appointee or any other person
appointed by the Trustee under the Trust Documents to whom any trust, power,
authority or discretion may be delegated by the Trustee in the execution, or the
purported execution, of the trusts, powers, authorities and discretions vested
in it or performance or attempted performance of its duties imposed by the Trust
Documents or the other Transaction Documents, in, or in connection with (except
insofar as the same are incurred because of any gross negligence, fraud or
wilful default of the Trustee, any Appointee or the Receiver):

 

  (a)

the performance of the terms of the Trust Documents or the other Transaction
Documents;

 

  (b)

anything done or purported to be done or omitted by the Trustee, any Appointee
or the Receiver in relation to the Charged Property or under the Trust Documents
or any other Transaction Document;

 

  (c)

the exercise or attempted or purported or omitted exercise by or on behalf of
the Trustee, any Appointee or the Receiver of any of the powers or performance
or attempted performance of the Trustee, any Appointee or the Receiver or any
other action taken by or on behalf of the Trustee with a view to or in
connection with enforcing any obligations of the Issuer or any other person
under any Transaction Document or the recovery by the Trustee, any Appointee or
the Receiver from the Issuer of the Secured Amounts; or

 

  (d)

any payment made in respect of the Secured Amounts (whether by the Issuer or any
other person) which is subsequently impeached or declared void for any reason
whatsoever.

 

  28.6.2

The Issuer shall, if required by the Trustee, put the Trustee in funds prior to
the Trustee being required to make a payment in respect of any Liability
incurred by the Trustee where the Trustee would have a right to be indemnified
by the Issuer for such Liability under sub-clause 28.6.1 above and the Trustee
shall only be required to pay such liability to the extent that the Trustee has
been prefunded therefor.

 

- 35 -



--------------------------------------------------------------------------------

28.7

Priority of Indemnity

The Trustee, any Appointee and the Receiver shall be entitled to be indemnified
out of the Charged Property against all Liabilities payable pursuant to Clause
28.6 (Indemnity) in accordance with the Priorities of Payments and the Trustee
may retain and pay out of the monies in its hands arising from the Charged
Property all sums necessary to effect such indemnity.

 

28.8

Payment of amounts due

 

  28.8.1

All amounts due and payable pursuant to Clauses 28.5 (Expenses) and 28.6
(Indemnity) shall be payable by the Issuer on the date specified in a demand by
the Trustee; the rate of interest applicable to such payments shall be 2 per
cent. per annum above the base rate from time to time of Bank of England or
2 per cent. whichever is higher and interest shall accrue:

 

  (a)

in the case of payments made by the Trustee prior to the date of the demand,
from the date on which the payment was made or such later date as specified in
such demand;

 

  (b)

in the case of payments made by the Trustee on or after the date of the demand,
from the date specified in such demand, which date shall not be a date earlier
than the date such payments are made.

 

  28.8.2

All remuneration or indemnity payments due and payable to the Trustee shall
carry interest at the rate specified in sub-clause 28.8.1 above from the due
date thereof.

 

28.9

Discharges

Unless otherwise specifically stated in any discharge of the Trust Documents or
the other Transaction Documents the provisions of this Clause 28 shall continue
in full force and effect notwithstanding such discharge and whether or not the
Trustee is then the Trustee of this Deed.

SECTION J

APPOINTMENT AND RETIREMENT

 

29.

APPOINTMENT OF TRUSTEES

The power of appointing new or replacement trustees of the Trust Documents shall
be vested in the Issuer, but no person shall be appointed who shall not
previously have been approved by an Extraordinary Resolution of the holders of
the Most Senior Class of Notes then outstanding, or if there are no Notes
outstanding, the Residual Certificates. One or more persons may hold office as
trustee or trustees of the Trust Documents, provided that such trustee or
trustees shall be (if there is only one) or include (if there is more than one)
a Trust Corporation.

 

30.

NOTICE OF A NEW TRUSTEE

Any appointment of a new or replacement trustee of the Trust Documents shall, as
soon as practicable thereafter, be notified by the Issuer to the Agents, the
Noteholders, the

 

- 36 -



--------------------------------------------------------------------------------

Certificateholders and the other Secured Creditors. The Most Senior Class of
Notes outstanding, or if there are no Notes outstanding the Residual
Certificates, shall have the power, exercisable by Extraordinary Resolution, to
remove any trustee or trustees for the time being hereof. The removal of any
trustee shall not become effective unless there remains a trustee hereof (being
a Trust Corporation) in office after such removal.

 

31.

SEPARATE AND CO-TRUSTEES

Notwithstanding the provisions of Clause 29 (Appointment of Trustees), the
Trustee may, upon giving prior notice to the Issuer (but without the consent of
the Issuer, the Noteholders, the Certificateholders or any other Secured
Creditor), appoint any person established or resident in any jurisdiction
(whether a Trust Corporation or not) to act either as a separate trustee or as a
co-trustee jointly with the Trustee:

 

31.1

if the Trustee considers such appointment to be in the interests of the
Noteholders and the Certificateholders; or

 

31.2

for the purposes of conforming to any legal requirements, restrictions or
conditions in any jurisdiction in which any particular act or acts are to be
performed; or

 

31.3

for the purposes of obtaining a judgment against the Issuer in any jurisdiction
or the enforcement in any jurisdiction either of a judgment already obtained
against the Issuer or in respect of the Trust Documents or any other Transaction
Document; or

 

31.4

if the Trustee in its absolute discretion determines that such appointment is
necessary or desirable to avoid any potential conflicts of interest.

 

32.

APPOINTMENT, REMOVAL, REMUNERATION OF SEPARATE/CO-TRUSTEE

The Issuer hereby irrevocably appoints the Trustee to be its attorney in its
name and on its behalf to execute any instrument of appointment of a separate or
co-trustee pursuant to Clause 31 (Separate and Co-trustees). Such a person shall
(subject always to the provisions of the Trust Documents and the other
Transaction Documents) have such trusts, powers, authorities and discretions
(not exceeding those conferred on the Trustee by the Trust Documents and the
other Transaction Documents) and such duties and obligations as shall be
conferred on such person or imposed by the instrument of appointment. The
Trustee shall have the power in like manner to remove any such person. Such
remuneration as the Trustee may pay to any such person, together with any
attributable Liabilities incurred by it in performing its function as such
separate trustee or co-trustee, shall for the purposes of the Trust Documents be
treated as Liabilities of the Trustee.

 

33.

RETIREMENT OF TRUSTEES

Any Trustee for the time being of the Trust Documents may retire at any time
upon giving not less than 60 calendar days’ notice in writing to the Issuer
without assigning any reason therefor and without being responsible for any
Liabilities occasioned by such retirement. The retirement of any Trustee shall
not become effective unless there remains a trustee hereof (being a Trust
Corporation) in office after such retirement. The Issuer covenants that, in the
event of the sole trustee or the only Trustee hereof which

 

- 37 -



--------------------------------------------------------------------------------

is a Trust Corporation giving notice under this Clause 33, it shall use all
reasonable endeavours to procure a new trustee, being a Trust Corporation, to be
appointed. If the Issuer has not appointed a new Trustee prior to the expiry of
the notice period given by the Trustee, the Trustee shall be entitled to
nominate a replacement, being a Trust Corporation. Subject to Clause 29
(Appointment of Trustees), such appointment must be approved by an Extraordinary
Resolution of the holders of the Most Senior Class of Notes outstanding or, if
no Notes are outstanding the Residual Certificates. The Trustee shall resign at
any time upon the resignation or termination of the appointment of the Trustee
in accordance with the provisions of the Transaction Documents. On termination
of the appointment of the Trustee, the Trustee shall be entitled to receive all
fees and other moneys accrued and unpaid up to the date of termination.

 

34.

COMPETENCE OF A MAJORITY OF TRUSTEES

Whenever there shall be more than two trustees hereof the majority of such
trustees shall (provided such majority includes a Trust Corporation) be
competent to execute and exercise all the trusts, powers, authorities and
discretions vested by the Trust Documents in the Trustee generally.

 

35.

POWERS ADDITIONAL

The powers conferred by the Trust Documents upon the Trustee shall be in
addition to any powers which may from time to time be vested in it by general
law or as the holder of any of the Notes or Residual Certificates.

SECTION K

MISCELLANEOUS

 

36.

EXECUTION

The parties have executed this Deed as a deed and intend to deliver, and do
deliver, this Deed on the date stated at the beginning of this Deed.

 

- 38 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF NOTE CERTIFICATE

[ISIN: [Class A: [●]] [Class B: [●]]

Common Code: [Class A: [●]] [Class B: [●]]

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES OR ANY OTHER RELEVANT JURISDICTION AND MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, A U.S. PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES
ACT) (1) AS PART OF THEIR DISTRIBUTION AT ANY TIME OR (2) OTHERWISE PRIOR TO THE
DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE OFFERING OF THE
NOTES AND THE CLOSING OF THE OFFERING OF THE NOTES, EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES.

[EACH PURCHASER OR HOLDER AGREES THAT, FOR U.S. FEDERAL, STATE AND LOCAL INCOME
AND FRANCHISE TAX PURPOSES AND FOR ACCOUNTING PURPOSES, THIS NOTE SHALL BE
TREATED AS INDEBTEDNESS OF APOLLO COMMERCIAL REAL ESTATE FINANCE INC. UNLESS
PROHIBITED BY APPLICABLE LAW. EACH PURCHASER OR HOLDER AGREES TO TREAT SO TREAT
THIS NOTE FOR ALL U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX
PURPOSES (INCLUDING, WITHOUT LIMITATION, ON ANY AND ALL FILINGS WITH ANY U.S.
FEDERAL, STATE, OR LOCAL TAXING AUTHORITY), AND SHALL NOT TAKE ANY ACTION
INCONSISTENT WITH SUCH TREATMENT. ]1

EACH PURCHASER OR HOLDER OF THIS NOTE SHALL BE DEEMED TO HAVE REPRESENTED BY
SUCH PURCHASE AND/OR HOLDING THAT (I) IT IS NOT AND IS NOT USING THE ASSETS OF A
BENEFIT PLAN INVESTOR, AND SHALL NOT AT ANY TIME HOLD THIS NOTE FOR OR ON BEHALF
OF A BENEFIT PLAN INVESTOR AND (II) IT IS NOT AND IS NOT USING THE ASSETS OF A
GOVERNMENTAL, CHURCH OR NON-U.S. PLAN WHICH IS SUBJECT TO FEDERAL, STATE, LOCAL
OR NON-U.S. LAWS WHICH ARE SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF
SECTION 406 OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, (“ERISA”) OR SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”). THE TERM “BENEFIT PLAN INVESTOR” SHALL MEAN (I) AN
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF ERISA), WHICH IS SUBJECT TO
TITLE I OF ERISA, (II) A PLAN DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE
CODE, OR (III) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON
OF A PLAN’S INVESTMENT IN THE ENTITY UNDER U.S. DEPARTMENT OF LABOR REGULATIONS
§ 2510.3-101 (29 C.F.R. § 2510.3-101) AS MODIFIED BY SECTION 3(42) OF ERISA.]

 

 

1

To be included in Class A Notes only.

 

- 39 -



--------------------------------------------------------------------------------

ACRE Debt 2 PLC

(incorporated with limited liability under

the laws of England and Wales with registered number 12635042)

[£][initial principal amount in figures] Class [[A]/[B]] [[GBP]/[EUR]/[USD]]
Asset

Backed Floating Rate Notes due 2025

This Note Certificate is issued in respect of the above captioned Notes (the
“Notes”) of ACRE Debt 2 PLC (the “Issuer”). The Notes are constituted by, are
subject to, and have the benefit of the Trust Deed and are the subject of the
Agency Agreement and the other Transaction Documents.

Any reference herein to the “Conditions” is to the terms and conditions of the
Notes attached hereto and any reference to a numbered “Condition” is to the
correspondingly numbered provision thereof.

In this Note Certificate, unless otherwise defined herein or the context
requires otherwise, words and expressions have the meanings and constructions
ascribed to them in the Conditions.

This is to certify that:

 

 

 

of  

    

 

    

is the person registered in the Register maintained by the Registrar in relation
to the Notes as the duly registered holder or, if more than one person is so
registered, the first-named of such persons (the “Holder”) of:

 

£[amount]                               
                                                              
(                                         [CURRENCY AND AMOUNT IN WORDS])

in aggregate principal amount of the Notes.

The Issuer, for value received, promises to pay such principal sum to the Holder
on the dates and in the amounts specified in the Conditions or on such earlier
date or dates as the same may become payable in accordance with the Conditions,
and to pay interest on the unpaid balance of such principal sum in arrear on the
dates and at the rate specified in the Conditions, together with any additional
amounts payable in accordance with the Conditions, all subject to and in
accordance with the Conditions.

The statements set out in the legend above are an integral part of this Note
Certificate and, by acceptance hereof, each Holder of this Note Certificate
agrees to be subject to and bound by such legends.

 

- 40 -



--------------------------------------------------------------------------------

This Note Certificate is evidence of entitlement only and is not a document of
title. Entitlements are determined by the Register and only the Holder is
entitled to payment in respect of this Note Certificate.

This Note Certificate shall not be valid for any purpose until it has been
authenticated for and on behalf of the Registrar.

AS WITNESS the manual or facsimile signature of a duly authorised person on
behalf of the Issuer.

SIGNED by

ACRE Debt 2 PLC

 

By:  

                    

  [●] as Director   [manual signature or facsimile signature]   (duly
authorised) Issued in London, on [●] ISSUED as of [●] 20[●] AUTHENTICATED for
and on behalf of Elavon Financial Services D.A.C., UK Branch as Registrar By:  

                    

  Authorised Signatory   (Without recourse, warranty or liability)

 

- 41 -



--------------------------------------------------------------------------------

FORM OF TRANSFER

 

FOR VALUE RECEIVED                                          
                                            , being the registered holder of
this Note Certificate, hereby transfers to
                                         
                                         
                                         
                                         
                                                                         
                                                                                
                  of                                          
                                         
                                                          ,
                                                                                
                                         
                                         
                                         
                                                                              
                                         
                                         
                                         
                                         
                                                                              
                                         
                                         
                                         
                                         
                                                            , £
                     in principal amount of the [Class A [GBP/EUR/USD]] [Class B
[GBP/EUR/USD]] Asset Backed Floating Rate Notes due 2025 (the “Notes”) of ACRE
Debt 2 PLC (the “Issuer”) and irrevocably requests and authorises Elavon
Financial Services D.A.C., UK Branch, in its capacity as registrar in relation
to the Notes (or any successor to Elavon Financial Services D.A.C., UK Branch,
in its capacity as such) to effect the relevant transfer by means of appropriate
entries in the register kept by it.

 

Dated: By:  

                    

  (duly authorised)

Notes

The name of the person by or on whose behalf this form of transfer is signed
must correspond with the name of the registered holder as it appears on the face
of this Note Certificate.

 

(a)

A representative of such registered holder should state the capacity in which he
signs, e.g. executor.

 

(b)

The signature of the person effecting a transfer shall conform to any list of
duly authorised specimen signatures supplied by the registered holder or be
certified by a recognised bank, notary public or in such other manner as the
Registrar may require.

 

(c)

The Class B Notes shall not be transferred in part or separately from the
Residual Certificates. However, all of the Class B Notes and Residual
Certificates, together, may be transferred to a single transferee, provided
that: (i) such transferee is a Related Entity of the Class B Noteholder and
(ii) following delivery of a Write-Down Notice, any proposed transfer of the
Class B Notes and Residual Certificates shall only be effective after the
Class B Set-Off Date as specified in the notice.

 

- 42 -



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF THE NOTES

(as set out in Schedule 3 (Terms and Conditions of the Notes) to the Trust Deed)

REGISTRAR

Elavon Financial Services D.A.C., UK Branch

125 Old Broad Street

London EC2N 1AR

United Kingdom

 

- 43 -



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF RESIDUAL CERTIFICATE

[ISIN: [●]

Common Code: [●]

THIS RESIDUAL CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH
ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION OF THE
UNITED STATES OR ANY OTHER RELEVANT JURISDICTION AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR THE ACCOUNT
OR BENEFIT OF, A U.S. PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES
ACT) (1) AS PART OF THEIR DISTRIBUTION AT ANY TIME OR (2) OTHERWISE PRIOR TO THE
DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE OFFERING OF THE
RESIDUAL CERTIFICATES AND THE CLOSING OF THE OFFERING OF THE RESIDUAL
CERTIFICATES, EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION OF THE UNITED STATES.

EACH PURCHASER OR HOLDER OF THIS RESIDUAL CERTIFICATES SHALL BE DEEMED TO HAVE
REPRESENTED BY SUCH PURCHASE AND/OR HOLDING THAT (I) IT IS NOT AND IS NOT USING
THE ASSETS OF A BENEFIT PLAN INVESTOR, AND SHALL NOT AT ANY TIME HOLD THIS NOTE
FOR OR ON BEHALF OF A BENEFIT PLAN INVESTOR AND (II) IT IS NOT AND IS NOT USING
THE ASSETS OF A GOVERNMENTAL, CHURCH OR NON-U.S. PLAN WHICH IS SUBJECT TO
FEDERAL, STATE, LOCAL OR NON-U.S. LAWS WHICH ARE SIMILAR TO THE PROHIBITED
TRANSACTION PROVISIONS OF SECTION 406 OF THE U.S. EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, (“ERISA”) OR SECTION 4975 OF THE U.S. INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). THE TERM “BENEFIT PLAN INVESTOR”
SHALL MEAN (I) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF ERISA),
WHICH IS SUBJECT TO TITLE I OF ERISA, (II) A PLAN DESCRIBED IN AND SUBJECT TO
SECTION 4975 OF THE CODE, OR (III) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE
PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN THE ENTITY UNDER U.S. DEPARTMENT
OF LABOR REGULATIONS § 2510.3-101 (29 C.F.R. § 2510.3-101) AS MODIFIED BY
SECTION 3(42) OF ERISA.]

 

- 44 -



--------------------------------------------------------------------------------

ACRE Debt 2 PLC

(incorporated with limited liability under

the laws of England and Wales with registered number 12635042)

RESIDUAL CERTIFICATE

This Residual Certificate is issued in respect of the above captioned residual
certificate (the “Residual Certificate”) of ACRE Debt 2 PLC (the “Issuer”). The
Residual Certificates are constituted by, are subject to, and have the benefit
of the Trust Deed and are the subject of the Agency Agreement and the other
Transaction Documents.

Any reference herein to the “Conditions” is to the terms and conditions of the
Notes attached hereto and any reference to a numbered “Condition” is to the
corresponding numbered provision thereof.

In this Residual Certificate, unless otherwise defined herein or the context
require otherwise, words and expressions have the meanings and constructions
ascribed to them in the Residual Certificate Conditions.

This is to certify that:

 

 

    

of  

    

 

    

is the person registered in the Register maintained by the Registrar in relation
to the Residual Certificate as the duly registered holder or, if more than one
person is so registered, the first-named of such persons (the “Holder”) of:

 

[amount in numbers]                                      
                                                                             
(                                          [AMOUNT IN WORDS])

Residual Certificates.

The Issuer, for value received, promises to pay such sums to the Holder on the
dates and in the amounts specified in the Residual Certificate Conditions or on
such earlier date or dates as the same may become payable in accordance with the
Residual Certificate Conditions, together with any additional amounts payable in
accordance with the Conditions, all subject to and in accordance with the
Residual Certificate Conditions.

The statements set out in the legend above are an integral part of this Residual
Certificate and, by acceptance hereof, each Holder of this Residual Certificate
agrees to be subject to and bound by such legends.

This Residual Certificate is evidence of entitlement only and is not a document
of title. Entitlements are determined by the Register and only the Holder is
entitled to payment in respect of this Residual Certificate.

 

- 45 -



--------------------------------------------------------------------------------

This Residual Certificate shall not be valid for any purpose until has been
authenticated for and on behalf of the Registrar.

AS WITNESS the manual or facsimile signature of a duly authorised person on
behalf of the Issuer.

SIGNED by

ACRE Debt 2 PLC

 

By:  

                    

  [●] as Director   [manual signature or facsimile signature]   (duly
authorised) Issued in London, on [●] ISSUED as of [●] 20[●] AUTHENTICATED for
and on behalf of Elavon Financial Services D.A.C., UK Branch as Registrar By:  

                    

  Authorised Signatory   (Without recourse, warranty or liability)

 

- 46 -



--------------------------------------------------------------------------------

FORM OF TRANSFER

 

FOR VALUE RECEIVED                                          
                                   , being the registered holder of this
Residual Certificate, hereby transfers to
                                         
                                         
                                         
                                         
                                                                         
                                                                                
                                                       of
                                         
                                                               ,
                                                                                
                                         
                                         
                                         
                                                                              
                                         
                                         
                                         
                                         
                                                                              
                                         
                                         
                                         
                                         
                                                            , [●] Residual
Certificates (the “Residual Certificates”) of ACRE Debt 2 PLC (the “Issuer”) and
irrevocably requests and authorises Elavon Financial Services D.A.C., UK Branch,
in its capacity as registrar in relation to the Residual Certificates (or any
successor to Elavon Financial Services D.A.C., UK Branch, in its capacity as
such) to effect the relevant transfer by means of appropriate entries in the
register kept by it.

 

Dated: By:  

                    

  (duly authorised)

Notes

The name of the person by or on whose behalf this form of transfer is signed
must correspond with the name of the registered holder as it appears on the face
of this Global Residual Certificate.

 

(a)

A representative of such registered holder should state the capacity in which he
signs, e.g. executor.

 

(b)

The signature of the person effecting a transfer shall conform to any list of
duly authorised specimen signatures supplied by the registered holder or be
certified by a recognised bank, notary public or in such other manner as the
Registrar may require.

 

(c)

The Residual Certificates shall not be transferred in part or separately from
the Class B Notes. However, all of the Residual Certificates and all of the
Class B Notes, together, may be transferred to a single transferee.

 

- 47 -



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF THE RESIDUAL CERTIFICATES

(as set out in Schedule 5 (Terms and Conditions of the Residual Certificates) to
the Trust Deed)

REGISTRAR

Elavon Financial Services D.A.C., UK Branch

125 Old Broad Street

London EC2N 1AR

United Kingdom

 

- 48 -



--------------------------------------------------------------------------------

SCHEDULE 3

TERMS AND CONDITIONS OF THE NOTES

 

1.

GENERAL

 

1.1

The £519,632,743.56 Class A GBP Asset Backed Floating Rate Notes due 2025 (the
“Class A GBP Notes”), the €122,493,843.06 Class A EUR Asset Backed Floating Rate
Notes due 2025 (the “Class A EUR Notes” and, together with the Class A GBP Notes
the “Class A Notes”), the £174,149,194.44 Class B GBP Asset Backed Floating Rate
Notes due 2025 (the “Class B GBP Notes”), the €83,720,557.94 Class B EUR Asset
Backed Floating Rate Notes due 2025 (the “Class B EUR Notes” and, together with
the Class B GBP Notes, the “Class B Notes”) will be issued by ACRE DEBT 2 PLC
(registered number 12635042) on or about the Closing Date.

 

1.2

The Issuer has agreed to issue the Notes subject to and with the benefit of the
terms of the Trust Deed and the Agency Agreement. The security for the Notes is
created pursuant to, and on the terms set out in, the Deed of Charge.

 

1.3

The Agency Agreement records certain arrangements in relation to the payment of
interest and principal in respect of the Notes.

 

1.4

Certain provisions of these Conditions are summaries of the Trust Documents and
the Agency Agreement and are subject to their detailed provisions.

 

1.5

The Noteholders are bound by the terms of the Trust Documents and are deemed to
have notice of all the provisions of the Transaction Documents.

 

1.6

Copies of each of the Transaction Documents (including any related modification,
waiver, authorisation or determination in writing) and the Restricted
Transferees List will be sent by the Registrar to each Noteholder at its request
upon entry of their name in the Register by uninsured first class mail (airmail
if overseas) at the risk of the Noteholder to the address specified in the
Register.

 

2.

DEFINITIONS

 

2.1

Definitions

Capitalised terms not otherwise defined in these Conditions shall bear the
meanings given to them in the Incorporated Terms Memorandum available as
described above.

 

2.2

Interpretation

These Conditions shall be construed in accordance with the principles of
construction set out in the Incorporated Terms Memorandum.

 

3.

FORM, DENOMINATION AND TITLE

 

3.1

Form and Denomination

The Notes are in registered form without interest coupons or principal coupons
and in the denomination of (i) £100,000 each and integral multiples of £0.01 in
excess thereof in respect of the Class A GBP Notes and the Class B GBP Notes,
(ii) €100,000 each

 

- 49 -



--------------------------------------------------------------------------------

and integral multiples of €0.01 in excess thereof in respect of the Class A EUR
Notes and the Class B EUR Notes and (iii) $100,000 each and integral multiples
of $0.01 in excess thereof in respect of the Class A USD Notes and the Class B
USD Notes (each, an “Authorised Holding”), as reduced by the prior redemptions
pursuant to Condition 8 (Final Redemption, Mandatory Redemption, Optional
Redemption and Cancellation).

 

3.2

Title

 

  3.2.1

Title to the Notes shall pass by registration in the Register.

 

  3.2.2

The Issuer shall procure that the Registrar maintains the Register in accordance
with the terms of the Agency Agreement.

 

  3.2.3

The holder of each Note shall (except as otherwise required by law) be treated
as its absolute owner for all purposes (including the making of any payment)
whether or not any payment is overdue and regardless of any notice of ownership,
trust or any other interest therein, any writing on the Note Certificate
relating thereto (other than the endorsed form of transfer) or any notice of any
previous loss or theft of such Note Certificate and no person shall be liable
for so treating such holder.

 

3.3

Register

The Registrar will maintain the Register in respect of the Notes in accordance
with the provisions of the Agency Agreement. A Note Certificate will be issued
(at the request of the Noteholder) to each Noteholder in respect of its
registered holding. Each Note Certificate will be numbered serially with an
identifying number which will be recorded in the Register. For the avoidance of
doubt, the entry on the Register shall be conclusive proof of title to the Notes
and not any Note Certificate.

 

3.4

Transfers

 

  3.4.1

Subject to Conditions 3.7 (Closed periods) and 3.8 (Regulations concerning
transfers and registration) below, a Note may be transferred by delivery of a
completed transfer form to the Specified Office of the Registrar or the Paying
Agent, together with such evidence of the authority of the individuals who have
executed the form of transfer; provided, however, that:

 

  (a)

a Note may not be transferred unless the principal amount of Notes transferred
and (where not all of the Notes held by a holder are being transferred) the
principal amount of the balance of Notes not transferred are Authorised
Holdings; and

 

  (b)

the proposed transferee is not a Restricted Transferee (unless a Note Event of
Default has occurred and is continuing at the time of transfer, in which case
the Notes shall be freely transferable to any Restricted Transferee).

Where not all the Notes held by a Noteholder are transferred, the Noteholder may
surrender its Note Certificate and request a new Note Certificate in respect of
the balance of the Notes and the Registrar will issue such new Note Certificate
in accordance with the terms of the Agency Agreement.

 

- 50 -



--------------------------------------------------------------------------------

  3.4.2

The Class B Notes shall not be transferred in part or separately from the
Residual Certificates. However, all of the Class B Notes and Residual
Certificates, together, may be transferred to a single transferee, provided
that:

 

  (a)

such transferee is a Related Entity of the Class B Noteholder;

 

  (b)

such transfer would not be in breach of the Risk Retention Undertaking given by
the Retention Holder; and

 

  (c)

following the delivery of a Write-Down Notice, such transfer is effective only
after the Class B Set-Off Date as specified in the notice,

in each case as confirmed by the Servicer to the Registrar, which confirmation
the Registrar may rely on without liability and without further investigation .

 

3.5

Registration and delivery of Note Certificates

Within five Business Days of delivery of a completed transfer form, the
Registrar will (provided it has available in its possession an inventory of Note
Certificates) register the transfer in question and, if requested to do so,
authenticate and make available at its Specified Office or at the Specified
Office of the Paying Agent, as the case may be, to the transferee or send to by
uninsured first class mail (airmail if overseas) the authenticated Note
Certificates to the address specified for the purpose by the transferee.

 

3.6

No charge

The transfer of a Note will be effected without charge by or on behalf of the
Issuer and the Registrar but against such indemnity as the Registrar may require
from the transferee to the transfer for any stamp duty, documentary,
registration, transfer or other similar taxes or other government charges which
may be levied or imposed in connection with such transfer.

 

3.7

Closed periods

Noteholders may not require transfers to be registered during the period of 5
Business Days ending on an Interest Payment Date or Final Maturity Date.

 

3.8

Regulations concerning transfers and registration

All transfers of Notes and entries on the Register are subject to the detailed
regulations concerning the transfer of Notes scheduled to the Agency Agreement.
The regulations may be changed by the Issuer with the prior written approval of
all Noteholders and the Registrar. A copy of the current regulations will be
mailed (free of charge) by the Registrar to every Noteholder who requests it in
writing to the Registrar by uninsured first class mail (airmail if overseas) at
the risk of the Noteholder to the address specified in the Register.

 

- 51 -



--------------------------------------------------------------------------------

3.9

Listing

An application will be made to TISE for the Notes to be admitted to listing as
soon as possible after the Closing Date, in any case by no later than the first
Interest Payment Date.

 

4.

STATUS AND RANKING

 

4.1

Status

The Notes of each class constitute secured, limited recourse obligations of the
Issuer.

 

4.2

Ranking

The Notes of each Class will at all times rank without preference or priority
pari passu amongst themselves.

 

4.3

Sole Obligations

The Notes are obligations solely of the Issuer and are not obligations of or
guaranteed by any of the other Transaction Parties.

 

4.4

Priority of Interest Payments

Payments of interest on the Class A Notes will at all times rank in priority to
payments of interest on the Class B Notes, in each case in accordance with the
Pre-Default Interest Priority of Payments or, after delivery of a Note Event of
Default Notice or an Enforcement Notice, in accordance with the Post-Default
Priority of Payments.

 

4.5

Priority of Principal Payments

Payments of principal on the Class A Notes will at all times rank in priority to
payments of principal on the Class B Notes in accordance with the Pre-Default
Principal Priority of Payments or, after delivery of a Note Event of Default
Notice or an Enforcement Notice, in accordance with the Post-Default Priority of
Payments.

 

4.6

Payment Priorities

Prior to the delivery of a Note Event of Default Notice or an Enforcement
Notice, the Issuer is required to apply Available Interest Amounts and Available
Principal Receipts in accordance with the Pre-Default Priorities of Payment and
thereafter in accordance with the Post-Default Priority of Payments.

 

5.

SECURITY

 

5.1

Security

 

  5.1.1

The Notes are secured by the Security.

 

  5.1.2

The Security over the relevant assets will be released in the following
circumstances:

 

  (a)

over all amounts which the Cash Manager, on behalf of the Issuer and the Trustee
(if applicable), is permitted to withdraw from the relevant

 

- 52 -



--------------------------------------------------------------------------------

  Issuer Account(s), in accordance with the Deed of Charge, any such release to
take effect immediately upon the relevant withdrawal being made; or

 

  (b)

over an Underlying Asset and any security pertaining to it are sold by the
Realisation Agent or Servicer (as applicable) pursuant to the Servicing and
Realisation Agreement and the Deed of Charge.

 

5.2

Enforceability

The Security will become enforceable upon the delivery by the Trustee of an
Enforcement Notice in accordance with Condition 12 (Events of Default) and
subject to the matters referred to in Condition 13 (Enforcement).

 

6.

ISSUER COVENANTS

The Issuer Covenants contain certain covenants in favour of the Trustee from the
Issuer which, amongst other things, restrict the ability of the Issuer to create
or incur any indebtedness (save as permitted in the Trust Deed), dispose of
assets or change the nature of its business. So long as any Note remains
outstanding, the Issuer shall comply with the Issuer Covenants.

 

7.

INTEREST

 

7.1

Accrual of Interest

Each Note bears interest on its Principal Amount Outstanding, from (and
including) the Closing Date.

 

7.2

Cessation of Interest

Each Note of each Class (or in the case of redemption of part only of a Note,
that part only of such Note) shall cease to bear interest from its due date for
redemption unless, upon due presentation, payment of the principal is improperly
withheld or refused or default is otherwise made in respect of the payment, in
which case, it will continue to bear interest in accordance with this Condition
7 (both before and after judgment) until whichever is the earlier of:

 

  7.2.1

the day on which all sums due in respect of such Note up to that day are
received by or on behalf of the relevant Noteholder; and

 

  7.2.2

the day which is seven days after the Paying Agent or the Trustee has notified
the Noteholders of such Class in accordance with Condition 22 (Notices) that it
has received all sums due in respect of the Notes of such class up to such
seventh day (except to the extent that there is any subsequent default in
payment).

 

7.3

Interest Payments

 

  7.3.1

Interest on each of the Class A GBP Notes and the Class B GBP Notes is payable
in Sterling in arrear on each Interest Payment Date commencing on the First
Interest Payment Date, in an amount equal to the Interest Amount in respect of
such Note for the Interest Period ending on the day immediately preceding such
Interest Payment Date.

 

- 53 -



--------------------------------------------------------------------------------

  7.3.2

Interest on each of the Class A EUR Notes and the Class B EUR Notes is payable
in EUR in arrear on each Interest Payment Date commencing on the First Interest
Payment Date, in an amount equal to the Interest Amount in respect of such Note
for the Interest Period ending on the day immediately preceding such Interest
Payment Date.

 

  7.3.3

Interest on each of the Class A USD Notes and the Class B USD Notes is payable
in USD in arrear on each Interest Payment Date commencing on the First Interest
Payment Date, in an amount equal to the Interest Amount in respect of such Note
for the Interest Period ending on the day immediately preceding such Interest
Payment Date.

 

7.4

Calculation of Interest Amount

Upon or as soon as practicable after each Interest Determination Date, the
Issuer shall calculate (or shall cause the Note Calculation Agent to calculate)
the Interest Amount payable on each Note for the related Interest Period.

 

7.5

Calculation and Publication of Interest Amount and Interest Payment Date

On or as soon as practicable after each Interest Determination Date, the Note
Calculation Agent will calculate:

 

  7.5.1

the Interest Amount payable in respect of each Note of each class for the
related Interest Period; and

 

  7.5.2

the Interest Payment Date next following the related Interest Period,

and notify the Issuer, the Cash Manager, the Trustee, the Registrar and the
Paying Agent. The Issuer will cause notice thereof promptly to be given to
Noteholders in accordance with the Notices Condition and provide a breakdown of
the calculations of the Interest Amount (including by reference to each
sub-paragraph of the Interest Amount definition).    

 

7.6

Amendments to Publications

The Note Calculation Agent will be entitled to recalculate the Interest Amount
for the Notes of any Class (on the basis of the foregoing provisions) and the
Interest Payment Date so published may subsequently be amended (or appropriate
alternative arrangements made by way of adjustment) without notice in the event
of any extension or shortening of the relevant Interest Period.

 

7.7

Determination or Calculation by Trustee

If the Issuer does not at any time for any reason determine (or cause the Note
Calculation Agent to determine) any Interest Amount payable on any Note of any
Class in accordance with this Condition 7, the Trustee may (but is not obliged
to and without any responsibility and without any liability accruing to the
Trustee as a result) appoint, at the expense of the Issuer, an agent to
calculate the Interest Amount in respect of any Note of any Class in the manner
specified in this Condition 7, and any such determination and/or calculation
shall be deemed to have been made by the Issuer.

 

- 54 -



--------------------------------------------------------------------------------

7.8

Notifications to be final

All notifications, opinions, determinations, certificates, calculations,
quotations and decisions given, expressed, made or obtained for the purposes of
this Condition 7, by the Note Calculation Agent, the Realisation Agent or the
Servicer (as applicable) shall (in the absence of any Breach of Duty, or
manifest error) be binding on the Issuer and all Noteholders and (in the absence
of any Breach of Duty or manifest error) no liability to the Issuer shall attach
to the Servicer, the Realisation Agent or the Note Calculation Agent, in
connection with the exercise or non-exercise by them or any of them of their
powers, duties and discretions under this Condition 7.

 

7.9

Interest Deferral

 

  7.9.1

To the extent that funds available to the Issuer to pay interest on the Notes of
any Class (other than the Most Senior Class of Notes) on an Interest Payment
Date are insufficient to pay the full amount of such interest, payment of the
shortfall in respect of such Class of Notes (“Deferred Interest”) will not then
fall due but will instead be deferred until the first Interest Payment Date
thereafter on which funds are available to the Issuer (after allowing for the
Issuer’s liabilities of higher priority in accordance with the Priorities of
Payments and subject to and in accordance with these Conditions) to fund the
payment of such Deferred Interest when the Deferred Interest will be paid to the
extent of such available funds.

 

  7.9.2

Payment of any amounts of Deferred Interest shall not be deferred beyond the
Final Maturity Date or beyond any earlier date on which the relevant class of
Notes falls to be redeemed in full in accordance with Condition 8 (Final
Redemption, Mandatory Redemption, Optional Redemption and Cancellation) and any
such amount which has not then been paid in respect of the relevant Class of
Notes shall thereupon become due and payable in full.

 

7.10

Notification of Availability for Payment

The Issuer shall cause notice of the availability for payment of any Deferred
Interest in respect of a Class (and the date of payment thereof in respect of
such Class) to be published in accordance with the Notices Condition.

 

7.11

Agents

The Issuer shall use best endeavours to ensure that, so long as any of the Notes
remains outstanding there shall at all times be a Note Calculation Agent and a
Realisation Agent. If the Note Calculation Agent or the Realisation Agent is
unable or unwilling to continue to act as such, the Issuer shall appoint such
other bank as may be previously approved in writing by the Trustee to act as
such in its place. The Note Calculation Agent or the Realisation Agent may not
resign until a successor approved in writing by the Trustee is appointed by the
Issuer. Notice of any change in any of the Agents or in their Specified Offices
shall promptly be given to the Noteholders in accordance with the Notices
Condition.

 

- 55 -



--------------------------------------------------------------------------------

8.

FINAL REDEMPTION, MANDATORY REDEMPTION, OPTIONAL REDEMPTION AND CANCELLATION

 

8.1

Final Redemption

Unless previously redeemed or purchased and cancelled as provided in this
Condition 8, the Issuer shall redeem the Notes in each Class at their Principal
Amount Outstanding together with accrued interest on the Final Maturity Date.

 

8.2

Mandatory redemption

 

  8.2.1

Prior to delivery of a Note Event of Default Notice or an Enforcement Notice, on
each Interest Payment Date or Alternate Payment Date, unless previously redeemed
in full and cancelled, each class of GBP Notes is subject to mandatory early
redemption in part in an amount not exceeding the GBP Available Principal
Receipts for such class of GBP Notes on such Interest Payment Date, Alternate
Payment Date or other date as follows:

 

  (i)

GBP Pro Rata Principal Receipts

The GBP Pro Rata Principal Receipts as determined by the Cash Manager on any
Calculation Date shall be allocated to the outstanding Notes on the immediately
following Interest Payment Date or Alternate Payment Date in the following order
to:

 

  (A)

the Class A GBP Notes in an amount to the proportion of GBP Pro Rata Principal
Receipts being the quotient of the Senior Exposure for the relevant Purchased
Security divided by the Purchase Price for such Purchased Security; and

 

  (B)

the Class B GBP Notes in an amount to the remaining GBP Pro Rata Principal
Receipts.

If all the Class A GBP Notes and Class B GBP Notes have been redeemed or will be
redeemed in full on such Interest Payment Date or Alternate Payment Date, an
amount equal to the GBP Pro Rata Principal Receipts (reduced by any amount
allocated to the Class A GBP Notes and the Class B GBP Notes on such Interest
Payment Date or Alternate Payment Date) will be applied in accordance with:
(x) in respect of an Interest Payment Date, the Pre-Default Interest Priority of
Payments and (y) in respect of an Alternate Payment Date, the Pre-Default
Principal Priority of Payments and this Condition 8.2 on the immediately
following Interest Payment Date or this Condition 8.2 on the immediately
following Alternate Payment Date, whichever is the earlier to occur.

 

  (ii)

GBP Sequential Principal Receipts

The GBP Sequential Principal Receipts as determined by the Cash Manager on any
Calculation Date will be allocated to the outstanding

 

- 56 -



--------------------------------------------------------------------------------

Notes on the immediately following Interest Payment Date or Alternate Payment
Date sequentially in the following order to:

 

  (A)

the Class A GBP Notes pro rata until the Class A GBP Notes are redeemed in full;

 

  (B)

if the Class A GBP Notes have been or will be redeemed in full on such day, an
amount equal to the GBP Sequential Principal Receipts (reduced by any amount
allocated to the Class A GBP Notes under sub-paragraph (A) above on such
Interest Payment Date or Alternate Payment Date) will be converted into euros
and U.S. dollars (in each case at the Cash Manager’s spot rate) and used to
redeem the Class A EUR Notes and the Class A USD Notes until redeemed in full.
The amounts to be converted into euros and U.S. dollars shall be calculated by
the Cash Manager so that the amounts applied pursuant to this paragraph to
redeem the Class A EUR Notes and the Class A USD Notes are in proportion to the
Principal Amount Outstanding of the relevant class by reference to the aggregate
Principal Amount Outstanding of the Class A EUR Notes and Class A USD Notes;

 

  (C)

if the Class A Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date, an amount equal to the GBP Sequential
Principal Receipts (reduced by any amount allocated to the Class A Notes under
sub-paragraphs (A) and (B) above on such Interest Payment Date or Alternate
Payment Date) will be allocated to the Class B GBP Notes pro rata until the
Class B GBP Notes are redeemed in full; and

 

  (D)

if the Class B GBP Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date, an amount equal to the GBP Sequential
Principal Receipts (reduced by any amount allocated to the Class A GBP Notes,
Class A Notes and Class B GBP Notes under sub-paragraphs (A) to (C) above
(inclusive) on such Interest Payment Date or Alternate Payment Date) will be
converted into euros and U.S. dollars (in each case at the Cash Manager’s spot
rate) and used to redeem the Class B EUR Notes and the Class B USD Notes until
redeemed in full. The amounts to be converted into euros and U.S. dollars shall
be calculated by the Cash Manager so that the amounts applied pursuant to this
paragraph to redeem the Class B EUR Notes and the Class B USD Notes are in
proportion to the Principal Amount Outstanding of the relevant class by
reference to the aggregate Principal Amount Outstanding of the Class B EUR Notes
and Class B USD Notes; and

 

  (E)

if the Class B Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date, an amount equal to the GBP Sequential
Principal Receipts (reduced by any amount allocated to the Class A Notes and
Class B Notes

 

- 57 -



--------------------------------------------------------------------------------

  under sub-paragraphs (A) to (D) above (inclusive) on such Interest Payment
Date or Alternate Payment Date) will be applied in accordance with (x) in
respect of an Interest Payment Date, the Pre-Default Interest Priority of
Payments and (y) in respect of an Alternate Payment Date, the Pre-Default
Principal Priority of Payments and this Condition 8.2 on the immediately
following Interest Payment Date or this Condition 8.2 on the immediately
following Alternate Payment Date, whichever is the earlier to occur.

These are referred to as the “GBP Pre-Default Principal Allocation Rules”.

 

  8.2.2

Prior to delivery of a Note Event of Default Notice or an Enforcement Notice, on
each Interest Payment Date or Alternate Payment Date (as applicable), unless
previously redeemed in full and cancelled, the Class A EUR Notes and the Class B
EUR Notes are subject to mandatory early redemption in part in an amount not
exceeding the EUR Available Principal Amounts for such Class A EUR Notes or
Class B EUR Notes (as applicable) on such Interest Payment Date or Alternate
Payment Date or other date as follows:

 

  (i)

EUR Pro Rata Principal Receipts

The EUR Pro Rata Principal Receipts as determined by the Cash Manager on any
Calculation Date shall be allocated to the outstanding Notes on the immediately
following Interest Payment Date or Alternate Payment Date in the following order
to:

 

  (A)

the Class A EUR Notes in an amount to the proportion of EUR Pro Rata Principal
Receipts being the quotient of the Senior Exposure for the relevant Purchased
Security divided by the Purchase Price for such Purchased Security; and

 

  (B)

the Class B EUR Notes in an amount to the remaining EUR Pro Rata Principal
Receipts.

If all the Class A EUR Notes and Class B EUR Notes have been redeemed or will be
redeemed in full on such Interest Payment Date or Alternate Payment Date, an
amount equal to the EUR Pro Rata Principal Receipts (reduced by any amount
allocated to the Class A EUR Notes and the Class B EUR Notes on such Interest
Payment Date or Alternate Payment Date) will be applied in accordance (x) in
respect of an Interest Payment Date, the Pre-Default Interest Priority of
Payments and (y) in respect of an Alternate Payment Date, the Pre-Default
Principal Priority of Payments and this Condition 8.2 on the immediately
following Interest Payment Date or this Condition 8.2 on the immediately
following Alternate Payment Date, whichever is the earlier to occur.

 

- 58 -



--------------------------------------------------------------------------------

  (ii)

EUR Sequential Principal Receipts

The EUR Sequential Principal Receipts as determined by the Cash Manager on any
Calculation Date will be allocated to the outstanding Notes on the immediately
following Interest Payment Date or Alternate Payment Date sequentially in the
following order to:

 

  (A)

the Class A EUR Notes pro rata until the Class A EUR Notes are redeemed in full;

 

  (B)

if the Class A EUR Notes have been or will be redeemed in full on such day, an
amount equal to the EUR Sequential Principal Receipts (reduced by any amount
allocated to the Class A EUR Notes under sub-paragraph (A) above on such
Interest Payment Date or Alternate Payment Date) will be converted into Sterling
and U.S. dollars (in each case at the Cash Manager’s spot rate) and used to
redeem the Class A GBP Notes and the Class A USD Notes until redeemed in full.
The amounts to be converted into Sterling and U.S. dollars shall be calculated
by the Cash Manager so that the amounts applied pursuant to this paragraph are
distributed to redeem the Class A GBP Notes and the Class A USD Notes are in
proportion to the Principal Amount Outstanding of the relevant class by
reference to the aggregate Principal Amount Outstanding of the Class A GBP Notes
and Class A USD Notes;

 

  (C)

if the Class A Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date an amount equal to the EUR Sequential
Principal Receipts (reduced by any amount allocated to the Class A Notes under
sub-paragraphs (A) and (B) above on such Interest Payment Date or Alternate
Payment Date) will be allocated to the Class B EUR Notes pro rata until the
Class B EUR Notes are redeemed in full; and

 

  (D)

if the Class B EUR Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date, an amount equal to the EUR Sequential
Principal Receipts (reduced by any amount allocated to the Class A EUR Notes,
Class A Notes and Class B EUR Notes under sub-paragraphs (A) to (C) above
(inclusive) on such Interest Payment Date or Alternate Payment Date) will be
converted into Sterling and U.S. dollars (in each case at the Cash Manager’s
spot rate) and used to redeem the Class B GBP Notes and the Class B USD Notes
until redeemed in full. The amounts to be converted into Sterling and U.S.
dollars shall be calculated by the Cash Manager so that the amounts applied
pursuant to this paragraph to redeem the Class B GBP Notes and the Class B USD
Notes are in proportion to the Principal Amount Outstanding of the relevant
class by reference to the aggregate Principal Amount Outstanding of the Class B
GBP Notes and Class B USD Notes; and

 

- 59 -



--------------------------------------------------------------------------------

  (E)

if the Class B Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date, an amount equal to the EUR Sequential
Principal Receipts (reduced by any amount allocated to the Class A Notes and
Class B Notes under sub-paragraphs (A) to (D) above (inclusive) on such Interest
Payment Date or Alternate Payment Date) will be applied in accordance with
(x) in respect of an Interest Payment Date, the Pre-Default Interest Priority of
Payments and (y) in respect of an Alternate Payment Date, the Pre-Default
Principal Priority of Payments and this Condition 8.2 on the immediately
following Interest Payment Date or this Condition 8.2 on the immediately
following Alternate Payment Date, whichever is the earlier to occur.

These are referred to as the “EUR Pre-Default Principal Allocation Rules”.

 

  8.2.3

Prior to the delivery of a Note Event of Default Notice or an Enforcement
Notice, on each Interest Payment Date or Alternate Payment Date (as applicable),
unless previously redeemed in full and cancelled, each class of USD Notes is
subject to mandatory early redemption in part in an amount not exceeding the USD
Available Principal Amounts for such class of USD Notes on such Interest Payment
Date, Alternate Payment Date or other date as follows:

 

  (i)

USD Pro Rata Principal Receipts

The USD Pro Rata Principal Receipts as determined by the Cash Manager on any
Calculation Date shall be allocated to the outstanding Notes on the immediately
following Interest Payment Date or Alternate Payment Date in the following order
to:

 

  (A)

the Class A USD Notes in an amount to the proportion of USD Pro Rata Principal
Receipts being the quotient of the Senior Exposure for the relevant Purchased
Security divided by the Purchase Price for such Purchased Security; and

 

  (B)

the Class B USD Notes in an amount to the remaining USD Pro Rata Principal
Receipts.

If all the Class A USD Notes and Class B USD Notes have been redeemed or will be
redeemed in full on such Interest Payment Date or Alternate Payment Date, an
amount equal to the USD Pro Rata Principal Receipts (reduced by any amount
allocated to the Class A USD Notes and the Class B USD Notes on such Interest
Payment Date or Alternate Payment Date will be applied in accordance with (x) in
respect of an Interest Payment Date, the Pre-Default Interest Priority of
Payments and (y) in respect of an Alternate Payment Date, the Pre-Default
Principal Priority of Payments and this Condition 8.2 on the immediately
following Interest Payment Date or this Condition 8.2 on the immediately
following Alternate Payment Date, whichever is the earlier to occur.

 

- 60 -



--------------------------------------------------------------------------------

  (ii)

USD Sequential Principal Receipts

The USD Sequential Principal Receipts as determined by the Cash Manager on any
Calculation Date will be allocated to the outstanding Notes on the immediately
following Interest Payment Date or Alternate Payment Date sequentially in the
following order to:

 

  (A)

the Class A USD Notes pro rata until the Class A USD Notes are redeemed in full;

 

  (B)

if the Class A USD Notes have been or will be redeemed in full on such day, an
amount equal to the USD Sequential Principal Receipts (reduced by any amount
allocated to the Class A USD Notes under sub-paragraph (A) above on such
Interest Payment Date or Alternate Payment Date) will be converted into Sterling
and euro (in each case at the Cash Manager’s spot rate) and used to redeem the
Class A GBP Notes and the Class A EUR Notes until redeemed in full. The amounts
to convert into Sterling and euro shall be calculated by the Cash Manager so
that the amounts applied pursuant to this paragraph to redeem the Class A GBP
Notes and the Class A EUR Notes in proportion to the Principal Amount
Outstanding of the relevant class by reference to the aggregate Principal Amount
Outstanding of the Class A GBP Notes and Class A EUR Notes;

 

  (C)

if the Class A Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date, an amount equal to the USD Sequential
Principal Receipts (reduced by any amount allocated to the Class A Notes under
sub-paragraphs (A) and (B) above on such Interest Payment Date or Alternate
Payment Date) will be allocated to the Class B USD Notes pro rata until the
Class B USD Notes are redeemed in full; and

 

  (D)

if the Class B USD Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date, an amount equal to the USD Sequential
Principal Receipts (reduced by any amount allocated to the Class A USD Notes,
Class A Notes and Class B USD Notes under sub-paragraphs (A) to (C) above
(inclusive) on such Interest Payment Date or Alternate Payment Date) will be
converted into Sterling and euro (in each case at the Cash Manager’s spot rate)
and used to redeem the Class B GBP Notes and the Class B EUR Notes until
redeemed in full. The amounts to be converted into Sterling and euro shall be
calculated by the Cash Manager so that the amounts applied pursuant to this
paragraph to redeem the Class B GBP Notes and the Class B EUR Notes in
proportion to the Principal Amount

 

- 61 -



--------------------------------------------------------------------------------

  Outstanding of the relevant class by reference to the aggregate Principal
Amount Outstanding of the Class B GBP Notes and Class B EUR Notes; and

 

  (E)

if the Class B Notes have been or will be redeemed in full on such Interest
Payment Date or Alternate Payment Date, an amount equal to the USD Sequential
Principal Receipts (reduced by any amount allocated to the Class A Notes and
Class B Notes under sub-paragraphs (A) to (D) above (inclusive) on such Interest
Payment Date or Alternate Payment Date) will be applied in accordance with
(x) in respect of an Interest Payment Date, the Pre-Default Interest Priority of
Payments and (y) in respect of an Alternate Payment Date, the Pre-Default
Principal Priority of Payments and this Condition 8.2 on the immediately
following Interest Payment Date or this Condition 8.2 on the immediately
following Alternate Payment Date, whichever is the earlier to occur.

These are referred to as the “USD Pre-Default Principal Allocation Rules” and,
together with the GBP Pre-Default Principal Allocation Rules and the EUR
Pre-Default Principal Allocation Rules, the “Pre-Default Principal Allocation
Rules”.

 

  8.2.4

Notwithstanding the foregoing or any other provision of the Transaction
Documents:

 

  (a)

the Issuer shall not be obliged to redeem the Notes on an Alternate Payment Date
unless the aggregate Available Principal Receipts due to be applied in
accordance with this Condition 8.2 towards redemption of the Notes on such
Alternate Payment Date is in an aggregate amount equal to or greater than
equivalent of £2,500,000; and

 

  (b)

the Class B Noteholder may deliver a Write-Down Notice to the Issuer, the
Trustee, the Realisation Agent and the Seller pursuant to the terms of the
Repurchase Agreement in the form set out under Schedule 7 (Form of Class B
Noteholder Write-Down Notice). If the Class B Noteholder delivers a Write-Down
Notice, the Issuer shall reduce (or procure the reduction of) the Principal
Amount Outstanding of the Class B Notes by the amount specified in the
Write-Down Notice on the Class B Set-Off Date specified in the Write-Down
Notice.

 

8.3

Senior Exposure Reduction Rules

 

  8.3.1

The Cash Manager shall maintain a record of all principal amounts paid to the
holders of the Class A Notes attributable to each Purchased Security such that
the Senior Exposure of such Purchased Security is reduced by the relevant
principal amount. For the avoidance of doubt, the aggregate amount by which the
Senior Exposures of all Purchased Securities is reduced by on any relevant
Ledger shall at all times equal the aggregate principal amounts paid to the
Class A Notes. On any Interest Payment Date or Alternate Payment Date on which
Class A Notes are redeemed in part or in full, the Cash Manager shall record

 

- 62 -



--------------------------------------------------------------------------------

  reductions in the Senior Exposure of the relevant Purchased Security in the
manner set out below (the “Senior Exposure Reduction Rules”):

 

  (i)

firstly, by the amount of the Pro Rata Principal Receipts used to redeem the
Class A Notes on such day in relation to a Purchased Security;

 

  (ii)

secondly, by the amount of the Sequential Sole Exposure Principal Receipts used
to redeem to the Class A Notes on such day in relation to a Purchased Security;

 

  (iii)

third, by the proportion of the Sequential All Exposure Principal Receipts used
to redeem the Class A Notes on such day in the currency of the Purchased
Security, which shall be equal to the quotient of (a) the Senior Exposure of
such Purchased Security (after giving effect to (i) and (ii) above, if
applicable)) over (b) the aggregate of the Senior Exposures of all Purchased
Securities denominated in the same currency (after giving effect to (i) and (ii)
above, if applicable, in relation to all such Purchased Securities);

 

  (iv)

fourth, if any Sequential Sole Exposure Principal Receipts used to redeem the
Class A Notes on such day in relation to the Purchased Securities, which are
denominated in the same currency as such Purchased Security, are in excess of
the Senior Exposure of the Purchased Securities to which the Sequential Sole
Exposure Principal Receipts received by the Issuer are attributable, the Senior
Exposure shall be reduced by the amount equal to the proportion of such excess
being the quotient of (a) the Senior Exposure of such Purchased Security (after
giving effect to (i), (ii) and (iii) above, if applicable)) over (b) the
aggregate of the Senior Exposures of all Purchased Securities denominated in the
same currency (after giving effect to (i), (ii) and (iii) above, if applicable,
in relation to all such Purchased Securities);

 

  (v)

fifth, if any Sequential Sole Exposure Principal Receipts paid to the Class A
Notes on such day in relation to Purchased Securities, which are denominated in
a different currency than such Purchased Security, are in excess of the
aggregate of the Senior Exposure of the Purchased Securities in the currency of
these Sequential Sole Exposure Principal Receipts, the Senior Exposure shall be
reduced by the amount equal to the proportion of such excess being the quotient
of the Senior Exposure of (a) such Purchased Security (after giving effect to
(i), (ii), (iii) and (iv) above, if applicable)) over (b) the aggregate of the
Senior Exposures of all other Purchased Securities (after giving effect to (i),
(ii), (iii) and (iv) above, if applicable, in relation to all such Purchased
Securities). Any conversion calculations required under this sub-paragraph shall
be made by the Cash Manager using the relevant spot rate; and

 

  (vi)

sixth, if the Sequential All Exposure Principal Receipts paid to the Class A
Notes on such day in relation to Purchased Securities, which are denominated in
a different currency than such Purchased Security, are in excess of the
aggregate of the Senior Exposure of the Purchased Securities in the currency of
these Sequential All Exposure Principal

 

- 63 -



--------------------------------------------------------------------------------

  Receipts, the Senior Exposure shall be reduced by the amount equal to the
proportion of such excess being the quotient of (a) the Senior Exposure of such
Purchased Security (after giving effect to (i), (ii), (iii), (iv) and (v) above,
if applicable)) over (b) the aggregate of the Senior Exposures of all other
Purchased Securities (after giving effect to (i), (ii), (iii), (iv) and
(v) above, if applicable, in relation to all such Purchased Securities). Any
conversion calculations required under this sub-paragraph shall be made by the
Cash Manager using the relevant spot rate,

provided that:

 

  (A)

if the amounts described in (i) to (vi) above are in excess of the Senior
Exposure of such Purchased Security, the resulting amounts as described in the
relevant sub-paragraph shall be applied to reduce the Senior Exposure of the
Purchased Security to zero and all remaining amounts shall be used to reduce the
Senior Exposure of all other Purchased Securities as per (i) to (vi) above; and

 

  (B)

the Senior Exposure of all Purchased Securities shall be recalculated under any
given sub-paragraph above simultaneously and the calculations required under the
immediately following sub-paragraph shall only be performed once the
calculations of the preceding paragraph have been performed on all Purchased
Securities.

 

8.4

Optional Redemption in whole for taxation reasons

The Issuer may redeem all (but not some only) of the Notes at their Principal
Amount Outstanding together with any accrued interest, on any Interest Payment
Date:

 

  8.4.1

after the date on which by virtue of a change in Tax law (or the application or
official interpretation of such Tax law) the Issuer is (or the Paying Agent on
behalf of the Issuer is) to make any payment in respect of the Notes and either
the Issuer (or the Paying Agent on behalf of the Issuer) would be required to
make a Tax Deduction in respect of such relevant payment; or

 

  8.4.2

after the date on which by virtue of a change in Tax law (or the application or
official interpretation of such Tax law) the Issuer would be subject to United
Kingdom corporation tax or any other tax of a similar fiscal nature elsewhere in
an accounting period on an amount which exceeds the aggregate Issuer Profit
Amount retained during that accounting period;

subject to the following:

 

  8.4.3

no Enforcement Notice has been delivered by the Trustee;

 

  8.4.4

the Issuer has given not more than 60 nor less than 30 days’ notice to the
Trustee and the Noteholders in accordance with the Notices Condition of its
intention to redeem all (but not some only) of the Notes in each class; and

 

- 64 -



--------------------------------------------------------------------------------

  8.4.5

prior to giving any such notice, the Issuer has provided to the Trustee:

 

  (a)

a legal opinion (in form and substance satisfactory to the Trustee) from a firm
of lawyers in the applicable jurisdiction (approved in writing by the Trustee),
opining on the relevant change in Tax law; and

 

  (b)

a certificate signed by two directors of the Issuer to the effect that the
obligation to make a Tax Deduction cannot be avoided; and

 

  (c)

a certificate signed by two directors of the Issuer to the effect that it will
have the funds on the relevant Interest Payment Date, not subject to the
interest of any other person, required to redeem the Notes pursuant to this
Condition 8.4.5 and meet its payment obligations of a higher priority under the
Pre-Default Interest Priority of Payments and the Pre-Default Principal Priority
of Payments or if a Note Event of Default Notice has been issued, the
Post-Default Priority of Payments.

 

8.5

Calculation of Principal Payment Amount and Principal Amount Outstanding

On each Calculation Date, the Issuer shall calculate (or cause the Note
Calculation Agent to calculate):

 

  8.5.1

the aggregate (if any) Principal Payment Amount due in relation to each Class on
the Interest Payment Date or Alternate Payment Date immediately succeeding such
Calculation Date;

 

  8.5.2

the Principal Payment Amount (if any) due on such Interest Payment Date or
Alternate Payment Date in respect of each Note of each class;

 

  8.5.3

the Principal Amount Outstanding of each Note of each class on the Interest
Payment Date or Alternate Payment Date immediately succeeding such Calculation
Date (after deducting any Principal Payment Amount due to be made on that
Interest Payment Date or Alternate Payment Date in relation to such Note),

and notify the Trustee and the Agents and the Issuer will immediately cause
details of each calculation of a Principal Payment Amount and Principal Amount
Outstanding to be notified in accordance with the Notices Condition by not later
than: (x) in respect of an Interest Payment Date, three Business Days prior to
each Interest Payment Date and (y) in respect of an Alternate Payment Date, one
Business Day prior to each Alternate Payment Date.

 

8.6

Calculations final and binding

Each calculation by or on behalf of the Issuer of any Principal Payment Amount
and Principal Amount Outstanding pursuant to this Condition 8 shall in each case
(in the absence of any Breach of Duty or manifest error) be final and binding on
all persons.

 

8.7

Trustee to determine amounts in case of Issuer default

If the Issuer does not at any time for any reason calculate (or cause the Cash
Manager or the Note Calculation Agent to calculate) any Available Principal
Receipts and Principal Amount Outstanding in accordance with this Condition 8,
the Trustee may (but is not obliged to and without any responsibility and
without any liability accruing

 

- 65 -



--------------------------------------------------------------------------------

to the Trustee as a result) appoint, at the expense of the Issuer, an agent to
make such calculation in accordance with this Condition (based on information
supplied to it by the Issuer, the Note Calculation Agent or the Cash Manager)
and each such calculation shall be deemed to have been made by the Issuer.

 

8.8

Conclusiveness of certificates and legal opinions

Any certificate or legal opinion given by or on behalf of the Issuer pursuant to
Condition 8.4 (Optional Redemption in whole for taxation reasons) may be relied
on by the Trustee without further investigation and without liability to any
other person and shall be conclusive and binding on the Noteholders, the Trustee
and on the other Secured Creditors.

 

8.9

Notice irrevocable

Any such notice as is referred to in Condition 8.4 (Optional Redemption in whole
for tax reasons) shall be irrevocable and, upon the expiration of such notice,
the Issuer shall be bound to redeem the Notes to which such notice relates in
the amounts specified in these Conditions.

 

8.10

Cancellation of redeemed Notes

All Notes redeemed in full will be cancelled forthwith by the Issuer and no such
Notes may be reissued or resold.

 

9.

LIMITED RECOURSE

 

9.1

If at any time following

 

  (a)

the occurrence of either:

 

  (i)

the Final Maturity Date or any earlier date upon which all of the Notes of each
class are due and payable; or

 

  (ii)

the service of an Enforcement Notice; and

 

  (b)

realisation of the Charged Property and application in full of any amounts
available to pay amounts due and payable under the Notes in accordance with the
applicable Priorities of Payments,

the proceeds of such Realisation are insufficient, after payment of all other
claims ranking in priority in accordance with the applicable Priorities of
Payments, to pay in full all amounts then due and payable under any Class of
Notes then the amount remaining to be paid (after such application in full of
the amounts first referred to in paragraph (b) above) under such Class of Notes
(and any Class of Notes junior to that Class of Notes) shall, on the day
following such application in full of the amounts referred to in paragraph
(b) above, cease to be due and payable by the Issuer.

For the purposes of this Condition 9, “Realisation” means, in relation to any
Charged Property, the deriving, to the fullest extent practicable, (in
accordance with the provisions of the Transaction Documents) of proceeds from or
in respect of such Charged Property including (without limitation) through sale
or through performance by an obligor.

 

- 66 -



--------------------------------------------------------------------------------

10.

PAYMENTS

 

10.1

Principal and interest

Payments of principal and interest shall be made by cheque drawn in Sterling in
the case of the GBP Notes, euro in the case of the EUR Notes and U.S. dollars in
the case of the USD Notes or by transfer to an account in Sterling in the case
of the GBP Notes, euro in the case of the EUR Notes or U.S. dollars in the case
of the USD Notes, maintained by the payee and (in the case of final redemption)
upon surrender (or, in the case of part payment only, endorsement) of the
relevant Notes to the Paying Agent in accordance with the terms of the Agency
Agreement.

 

10.2

Record date

Each payment in respect of a Note will be made to the person shown as the
Noteholder in the Register at the opening of business in the place of the
Registrar’s Specified Office on the fifth day before the due date for such
payment (the “Record Date”). Where payment in respect of a Note is to be made by
cheque, the cheque will be mailed to the address shown as the address of the
Noteholder in the Register at the opening of business on the relevant Record
Date. The person shown in the Register at the opening of business on the
relevant Record Date in respect of a Note shall be the only person entitled to
receive payments in respect of such Note and the Issuer will be discharged by
payment to, or to the order of, such person in respect of each amount so paid.

 

10.3

Payments subject to fiscal laws

All payments in respect of the Notes are subject in each case to any applicable
fiscal or other laws and regulations. No commissions or expenses shall be
charged to the Noteholders in respect of such payments.

 

10.4

Partial Payments

If the Paying Agent makes a partial payment in respect of any Note, the Issuer
shall procure that the amount and date of such payment are noted on the Register
and, in the case of partial payment upon presentation of a Note, that a
statement indicating the amount and the date of such payment is endorsed on the
relevant Note.

 

10.5

Payments on Business Days

If the due date for payment of any amount in respect of any Note is not a
Business Day, then the holder shall not be entitled to payment until the next
succeeding Business Day and no further payments of additional amounts by way of
interest, principal or otherwise shall be due in respect of such Note.

 

 

- 67 -



--------------------------------------------------------------------------------

11.

TAXATION

 

11.1

Payments free of Tax

All payments of principal and interest in respect of the Notes by or on behalf
of the Issuer shall be made free and clear of, and without withholding or
deduction for or on account of, any Taxes imposed, levied, collected, withheld
or assessed by or on behalf of the Issuer Jurisdiction or any political
subdivision thereof or any authority therein or thereof having power to tax,
unless the Issuer, the Trustee or the Paying Agent (as the case may be) are
required by law to make any Tax Deduction. In that event, the Issuer, the
Trustee or the Paying Agents (as the case may be) shall make such payments after
such Tax Deduction and shall account to the relevant authorities for the amount
so withheld or deducted. Notwithstanding any other provision in these
Conditions, the Issuer, the Trustee and the Paying Agent shall be permitted to
withhold or deduct any amounts required pursuant to a FATCA withholding.

 

11.2

No payment of additional amounts

The Issuer, the Trustee and the Agents will not be obliged to pay any additional
amounts to the Noteholders as a result of any such Tax Deduction. None of the
Issuer, the Trustee or the Paying Agent shall have any obligation to pay
additional amounts or otherwise indemnify a holder for any FATCA withholding
deducted or withheld by the Issuer, the Trustee, a Paying Agent or any other
party as a result of any person not being entitled to receive payments free of
FATCA withholding.

 

11.3

Taxing Jurisdiction

If the Issuer becomes subject at any time to any taxing jurisdiction other than
the Issuer’s Jurisdiction, references in these Conditions to the Issuer
Jurisdiction shall be construed as references to the Issuer Jurisdiction and/or
such other taxing jurisdiction.

 

11.4

Tax Deduction not Note Event of Default

Notwithstanding that the Trustee, the Issuer or any Agent are required to make a
Tax Deduction this shall not constitute a Note Event of Default.

 

12.

EVENTS OF DEFAULT

 

12.1

Note Events of Default

Subject to the other provisions of this Condition 12, each of the following
events shall be treated as a “Note Event of Default”:

 

  12.1.1

Repo Event of Default: a Repo Event of Default occurs and is continuing under
the Repurchase Agreement;

 

  12.1.2

Non-payment: the Issuer fails to pay any amount of principal or interest in
respect of the Most Senior Class of Notes within two days of the due date for
payment of such principal or interest, provided that, for the avoidance of
doubt, a deferral of interest in respect of a class of Notes (other than the
Most Senior Class of Notes) in accordance with Condition 7.9 (Interest Deferral)
shall not constitute a default in payment for the purpose of this Condition 12;
or

 

  12.1.3

Breach of material obligations: the Issuer defaults in the performance or
observance of any of its material obligations under or in respect of the Most
Senior Class of Notes or in respect of the Issuer Covenants, the Trust Deed, the

 

- 68 -



--------------------------------------------------------------------------------

  Deed of Charge of any of the other Transaction Documents and such default
(a) is, in the opinion of the Trustee, incapable of remedy or (b) is, in the
opinion of the Trustee, capable of remedy but remains unremedied for 30 days or
such longer period as the Trustee may agree after the Trustee has given written
notice of such default to the Issuer; or

 

  12.1.4

Insolvency Event: an Insolvency Event occurs in relation to the Issuer; or

 

  12.1.5

Unlawfulness: it is or will become unlawful for the Issuer to perform or comply
with any of its obligations under or in respect of the Notes or any of the
Transaction Documents,

and, following any Note Event of Default, the Issuer or any holder of the Most
Senior Class of Notes may deliver a Note Event of Default Notice.

 

12.2

Delivery of an Enforcement Notice

If a Note Event of Default occurs and is continuing, the Trustee may at its
discretion (following the delivery of a Note Event of Default Notice only) and
shall:

 

  12.2.1

if so requested in writing by the holders of at least 25 per cent. of the
Principal Amount Outstanding of the Most Senior Class of Notes then outstanding;
or

 

  12.2.2

if so directed by an Extraordinary Resolution of the holders of the Most Senior
Class of Notes then outstanding,

deliver an Enforcement Notice to the Issuer.

 

12.3

Conditions to delivery of an Enforcement Notice

Notwithstanding Condition 12.2 (Delivery of an Enforcement Notice) the Trustee
shall not be obliged to deliver an Enforcement Notice unless:

 

  12.3.1

in the case of the occurrence of any of the events mentioned in Condition 12.1.3
(Breach of material obligations), the Trustee shall have certified in writing
that the happening of such event is in its opinion materially prejudicial to the
interests of the holders of the Most Senior Class of Notes; and

 

  12.3.2

it shall have been indemnified and/or secured and/or prefunded to its
satisfaction against all Liabilities to which it may thereby become liable or
which it may incur by so doing.

 

12.4

Consequences of delivery of an Enforcement Notice

Upon the delivery of an Enforcement Notice, the Notes of each Class shall become
immediately due and payable without further action or formality at their
Principal Amount Outstanding together with any accrued interest and deferred
interest in accordance with the Post-Default Priority of Payments.

 

- 69 -



--------------------------------------------------------------------------------

13.

ENFORCEMENT

 

13.1

Security Enforceable

The whole of the Security shall become enforceable:

 

  13.1.1

upon the delivery of an Enforcement Notice, except where the Enforcement Notice
has been delivered as a result of an Insolvency Event occurring solely as a
result of the Issuer obtaining or taking steps to obtain a moratorium pursuant
to section 1A of the Insolvency Act 1986; or

 

  13.1.2

if any person who is entitled to do so presents an application for the
appointment of an administrator of the Issuer, gives notice of intention to
appoint an administrator of the Issuer or files such notice with the court.

 

13.2

Proceedings

The Trustee may at its discretion and without further notice, institute such
proceedings as it thinks fit to enforce its rights under the Trust Deed in
respect of the Notes of each class and under the other Transaction Documents,
but it shall not be bound to do so unless:

 

  13.2.1

so requested in writing by the holders of at least 25 per cent. of the Principal
Amount Outstanding of the Most Senior Class of Notes then outstanding; or

 

  13.2.2

so directed by an Extraordinary Resolution of the holders of the Most Senior
Class of Notes then outstanding,

and in any such case, only if it shall have been indemnified and/or secured
and/or prefunded to its satisfaction against all Liabilities to which it may
thereby become liable or which it may incur by so doing.

 

13.3

Action by the Trustee

If the Trustee shall take any action described in Condition 13.1.2 (Proceedings)
it may take such action without having regard to the effect of such action on
individual Noteholders or any other Secured Creditor, provided that, so long as
any of the Most Senior Class of Notes are outstanding, the Trustee shall not,
and shall not be bound to, act at the request or direction of the Noteholders of
any other class of Notes or Certificateholders unless:

 

  13.3.1

to do so would not, in its opinion, be materially prejudicial to the interests
of the Noteholders of the classes of Notes ranking senior to such other class;
or

 

  13.3.2

(if the Trustee is not of that opinion) such action is sanctioned by an
Extraordinary Resolution of the Noteholders of the Notes ranking senior to such
other class.

 

13.4

Third Party Rights

No person shall have any right to enforce any Condition or any provision of the
Trust Deed under the Contracts (Rights of Third Parties) Act 1999.

 

- 70 -



--------------------------------------------------------------------------------

14.

NO ACTION BY NOTEHOLDERS OR ANY OTHER SECURED CREDITOR

Only the Trustee may pursue the remedies available under the general law or
under the Trust Documents to enforce the Security and no Noteholder or other
Secured Creditor shall be entitled to proceed directly against the Issuer to
enforce the Security. In particular, none of the Noteholders or any other
Secured Creditor (nor any person on its or their behalf, other than the Trustee
where appropriate) are entitled:

 

  14.1.1

otherwise than as expressly permitted by these Conditions, to enforce the
Security or take any proceedings against the Issuer to enforce the Security; or

 

  14.1.2

to take or join any person in taking any steps against the Issuer for the
purpose of obtaining payment of any amount due from the Issuer to such
Noteholders or any other Secured Creditors; or

 

  14.1.3

until the date falling two years after the Final Discharge Date, to initiate or
join any person in initiating any Insolvency Proceedings in relation to the
Issuer; or

 

  14.1.4

to take or join in the taking of any steps or proceedings which would result in
the Priorities of Payments not being observed.

 

15.

MEETINGS OF NOTEHOLDERS

 

15.1

Convening

The Trust Deed contains “Provisions for Meetings of Noteholders” for convening
separate or combined meetings of Noteholders of any class to consider matters
relating to the Notes, including, subject to Condition 16 (Modification and
Waiver) the modification of any provision of these Conditions or the Trust Deed,
which modification may be made if sanctioned by an Extraordinary Resolution.

 

15.2

Separate and combined meetings

The Trust Deed provides that:

 

  15.2.1

an Extraordinary Resolution which in the opinion of the Trustee affects the
Notes of only one class shall be transacted at a separate meeting of the
Noteholders of that class;

 

  15.2.2

an Extraordinary Resolution which in the opinion of the Trustee affects the
Noteholders of more than one class of Notes but does not give rise to an actual
or potential conflict of interest between the Noteholders of one class of Notes
and the holders of another class of Notes shall be transacted either at separate
meetings of the Noteholders of each such class or at a single meeting of the
Noteholders of all such classes of Notes, as the Trustee shall determine in its
absolute discretion; and

 

  15.2.3

an Extraordinary Resolution which, in the opinion of the Trustee, affects the
Noteholders of more than one class and gives rise to any actual or potential
conflict of interest between the Noteholders of one class of Notes and the
Noteholders of any other class of Notes shall be transacted at separate meetings
of the Noteholders of each such class.

 

- 71 -



--------------------------------------------------------------------------------

15.3

Request from Noteholders

A meeting of Noteholders of a particular class may be convened by the Trustee or
the Issuer at any time and must be convened by the Trustee (subject to its being
indemnified and/or secured and/or prefunded to its satisfaction) upon the
request in writing of Noteholders of a particular class holding not less than
10 per cent. of the aggregate Principal Amount Outstanding of the outstanding
Notes of that class.

 

15.4

Quorum

The quorum at any meeting convened to vote on:

 

  15.4.1

an Extraordinary Resolution, other than regarding a Basic Terms Modification,
relating to a meeting of a particular class or classes of the Notes will be one
or more persons holding or representing 75 per cent. of the Principal Amount
Outstanding of the outstanding Notes in that class or those classes or, at any
adjourned meeting, one or more persons being or representing holders of not less
than an aggregate of 25 per cent. of the Principal Amount Outstanding of the
relevant class of Notes then outstanding; and

 

  15.4.2

an Extraordinary Resolution relating to a Basic Terms Modification (which must
be proposed separately to each class of Noteholders) will be one or more persons
holding or representing in the 75 per cent. of the Principal Amount Outstanding
of the outstanding Notes in the relevant class or, at any adjourned meeting, one
or more persons being or representing holders of not less than an aggregate of
75 per cent. of the Principal Amount Outstanding of the relevant class of Notes
then outstanding.

 

15.5

Relationship between classes

In relation to each class of Notes:

 

  15.5.1

no Extraordinary Resolution involving a Basic Terms Modification that is passed
by the holders of one class of Notes shall be effective unless it is sanctioned
by an Extraordinary Resolution of the holders of each of the other classes of
Notes then outstanding and the Residual Certificates;

 

  15.5.2

no Extraordinary Resolution of any class of Noteholders to approve any matter
other than a Basic Terms Modification shall be effective unless it is sanctioned
by an Extraordinary Resolution of the holders of each of the other classes of
Notes then outstanding ranking senior to such class (to the extent that there
are Notes outstanding ranking senior to such class of Notes) unless the Trustee
considers that none of the holders of each of the other classes of Notes ranking
senior to such class would be materially prejudiced by the absence of such
sanction; and

 

  15.5.3

any resolution passed at a Meeting of Noteholders of one or more classes of
Notes duly convened and held in accordance with the Trust Deed shall be binding
upon all Noteholders of such class or classes, whether or not present at such
Meeting and whether or not voting and, except in the case of a meeting relating
to a Basic Terms Modification, any resolution passed at a meeting of the holders
of the Most Senior Class of Notes then outstanding duly convened shall also be
binding upon the holders of all the other classes of Notes and the Residual
Certificates.

 

- 72 -



--------------------------------------------------------------------------------

15.6

Resolutions in writing

A Written Resolution shall take effect as if it were an Extraordinary
Resolution.

 

16.

MODIFICATION AND WAIVER

 

16.1

Modification

Notwithstanding anything to the contrary in any Transaction Document (but
subject to Condition 16.3 (Restriction on power to modify or waive), the Trustee
shall, on the instruction of the holders of the Most Senior Class of Notes then
outstanding (acting by Extraordinary Resolution) (or, if there are no Notes
outstanding, on the instruction of the Certificateholders (acting by
Extraordinary Resolution)), concur with the Issuer and any other relevant
parties in making or sanctioning any modification (except in the case of a Basic
Terms Modification), subject to the Trustee being indemnified and/or secured
and/or prefunded to its satisfaction against all liabilities to which it may
thereby become liable or which it may incur by so doing in accordance with the
terms of the Trust Documents with the written consent of the Secured Creditors
which are a party to the relevant Transaction Document (such consent to be
conclusively demonstrated by such Secured Creditor entering into any deed or
document purporting to modify such Transaction Document), but without the
consent or sanction of any other Noteholders, the Certificateholders or any
other Secured Creditors.

 

16.2

Breach

Other than in respect of any Basic Terms Modification and subject to Condition
16.3 (Restriction on power to modify or waive), the Trustee shall on the
instruction of the holders of the Most Senior Class of Notes then outstanding
(acting by Extraordinary Resolution) or, if there are no Notes outstanding, on
the instruction of the Certificateholders (acting by Extraordinary Resolution)
subject to it being indemnified and/or secured and/or pre-funded to its
satisfaction against all liabilities to which it may thereby become liable or
which it may incur by so doing in accordance with the terms of the Trust
Documents:

 

  16.2.1

authorise or waive, on such terms and subject to such conditions (if any) as it
may decide, any proposed breach or breach of any of the covenants or provisions
contained in the Trust Documents, the Conditions, the Notes, the Residual
Certificates, the Residual Certificate Conditions or any other of the
Transaction Documents; or

 

  16.2.2

determine, on such terms and subject to such conditions (if any) as it may
decide, that any Note Event of Default or Potential Note Event of Default shall
not be treated as such for the purposes of the Trust Documents, the Conditions,
the Notes, the Residual Certificates, the Residual Certificate Conditions or any
of the other Transaction Documents.

 

- 73 -



--------------------------------------------------------------------------------

16.3

Restriction on power to modify or waive

Notwithstanding anything to the contrary in any Transaction Document the Trustee
shall not be obliged to agree to any modification, authorisation or waiver or
determination which, in the sole opinion of the Trustee would have the effect of
(i) exposing itself to any Liability against which it has not been indemnified
and/or secured and/or pre-funded to its satisfaction or (ii) increasing the
obligations or duties, or decreasing the rights or protection, it has in the
Transaction Documents and/or the Conditions.    

 

16.4

Notification

Unless the Trustee otherwise agrees, the Issuer shall cause any such
authorisation, waiver, modification or determination to be notified to the
Noteholders and the other Secured Creditors in accordance with the Notices
Condition and the Transaction Documents, as soon as practicable after it has
been made.

 

16.5

Binding Nature

Any authorisation, waiver, determination or modification referred to in this
Condition 16 shall be binding on the Noteholders and the other Secured
Creditors.

 

17.

PRESCRIPTION

 

17.1

Principal

Claims for principal in respect of Notes shall become void where application for
payment is made more than 10 years after the due date therefor.

 

17.2

Interest

Claims for interest in respect of Notes, shall become void where application for
payment is made more than five years after the due date therefor.

 

18.

REPLACEMENT OF NOTE CERTIFICATE

If any Note Certificate is lost, stolen, mutilated, defaced or destroyed, it may
be replaced at the Specified Office of the Paying Agent, subject to all
applicable laws and stock exchange requirements, upon payment by the claimant of
the expenses incurred in connection with such replacement and on such terms as
to evidence, security, indemnity and otherwise as the Issuer may reasonably
require. Mutilated or defaced Notes must be surrendered before replacements are
issued.

 

19.

TRUSTEE AND AGENTS

 

19.1

Trustee’s right to Indemnity

Under the Transaction Documents, the Trustee is entitled to be indemnified and
relieved from responsibility in certain circumstances and to be paid or
reimbursed for any Liabilities incurred by it in priority to the claims of the
Noteholders. In addition, the Trustee is entitled to enter into business
transactions with the Issuer and any entity relating to the Issuer without
accounting for any profit.

 

- 74 -



--------------------------------------------------------------------------------

19.2

Trustee not responsible for loss or for monitoring

The Trustee will not be responsible for any loss, expense or liability which may
be suffered as a result of the Charged Property or any documents of title
thereto being uninsured or inadequately insured or being held by or to the order
of the Servicer or by any person on behalf of the Trustee. The Trustee shall not
be responsible for monitoring the compliance by any of the other Transaction
Parties with their obligations under the Transaction Documents.

 

19.3

Regard to classes of Noteholders

In the exercise of its powers and discretions under these Conditions and the
Trust Deed, the Trustee will:

 

  19.3.1

have regard to the interests of each class of Noteholders as a class and will
not be responsible for any consequence for individual Noteholders as a result of
such holders being domiciled or resident in, or otherwise connected in any way
with, or subject to the jurisdiction of, a particular territory or taxing
jurisdiction;

 

  19.3.2

if there is a conflict of interest between the interests of the Most Senior
Class of Notes and any other Class of Notes have regard only to the holders of
the outstanding Notes of the Most Senior Class of Notes and will not have regard
to any lower ranking class of Notes or Certificateholders; and

 

  19.3.3

while the Notes are outstanding, not have regard to the interests of the other
Secured Creditors except to ensure the application of the Issuer’s funds after
the delivery of an Enforcement Notice in accordance with the Post-Default
Priority of Payments.

 

19.4

Agents solely agents of Issuer

In acting under the Agency Agreement and in connection with the Notes, the
Realisation Agent, the Note Calculation Agent and the Registrar and the Paying
Agent act solely as agents of the Issuer and (to the extent provided therein)
the Trustee and do not assume any obligations towards or relationship of agency
or trust for or with any of the Noteholders.

 

19.5

Initial Agents

The Issuer reserves the right (with the prior written approval of the Trustee)
to vary or terminate the appointment of any Agent and to appoint a successor
paying agent, realisation agent, registrar or note calculation agent and
additional or successor agents at any time, having given not less than 30 days’
notice to such agent.

 

20.

SUBSTITUTION OF THE ISSUER

 

20.1

Substitution of the Issuer

The Trustee may, with the prior written consent of the Most Senior Class of
Notes (acting by way of Extraordinary Resolution) but without the consent of any
other Instrumentholder or any other Secured Creditor, subject to such further
conditions as are specified in the Trust Deed, concur with the Issuer (at the
request of the Issuer) to the substitution of a Substituted Obligor in place of
the Issuer as the principal debtor in respect of the Trust Documents, the
Transaction Documents, the Notes and the Secured Amounts.

 

- 75 -



--------------------------------------------------------------------------------

20.2

Notice of Substitution of Issuer

Not later than 14 days after any substitution of the Issuer in accordance with
this Condition 20, the Substituted Obligor shall cause notice of such
substitution to be given to the Noteholders and the other Secured Creditors in
accordance with the Notices Condition and the other relevant Transaction
Documents.

 

20.3

Change of Law

In the case of a substitution pursuant to this Condition 20, the Trustee may
with the prior written consent of the Most Senior Class of Notes (acting by way
of Extraordinary Resolution) but without the consent of any other
Instrumentholder or any other Secured Creditor agree to a change of the law
governing the Notes and/or any of the Transaction Documents.

 

20.4

No Indemnity

No Noteholder shall, in connection with any such substitution, be entitled to
claim from the Issuer any indemnification or payment in respect of any Tax
consequence of any such substitution upon individual Noteholders.

 

21.

FURTHER NOTES

 

21.1

Right to issue Further Notes

The Issuer may, from time to time, in accordance with the Trust Deed, create and
issue Further Notes having the same terms and conditions as the Notes in all
respects including the benefit of the Security (except that the conditions in
respect of the Further Notes will provide for a different issue date, first
Interest Payment Date and (if applicable) purchase price in respect of the
Further Notes than that applicable to the Initial Notes) so as to be
consolidated and form a single series with such Notes.

 

21.2

Cancellation of right to issue Further Notes

The Issuer may from time to time, upon irrevocable notice to the Trustee and in
accordance with the Trust Deed, cancel its right to issue Further Notes (but
without prejudice to any previous exercise in part of such right). As soon as
practicable after any such cancellation in accordance with this Condition 21.2,
the Issuer will notify the Noteholders in accordance with Condition 22 (Notices)
of the date from which such cancellation shall have effect.

 

22.

NOTICES

 

22.1

Notice must be given in the manner provided hereunder.

 

22.2

Any notice or other communication under or in connection with these Conditions
or the Transaction Documents (a “Notice”) shall be in writing, in the English
language and shall be delivered personally or sent by pre-paid recorded delivery
(and air mail if

 

- 76 -



--------------------------------------------------------------------------------

  overseas), by fax or by email, to the party due to receive the Notice at its
address set out below or such other address as that party may specify by notice
in writing to the others, received before the relevant Notice was dispatched.

 

22.3

In the absence of evidence of earlier receipt, a Notice shall be deemed to have
been duly given:

 

  22.3.1

if delivered personally, when left at the address referred to below;

 

  22.3.2

if sent by mail other than air mail, two Business Days after posting it;

 

  22.3.3

if sent by air mail, six Business Days after posting it;

 

  22.3.4

if sent by fax, when confirmation of its transmission has been recorded on the
sender’s fax machine; and

 

  22.3.5

if sent by email, when a valid receipt of delivery or transmission is received
by the sender.

 

22.4

Form of notices and addressees:

 

  22.4.1

If to the Issuer:

Address:          8th Floor 20 Farringdon Street, London,

                         United Kingdom, EC4A 4AB

Attention:        The Directors

Email:    

 

  22.4.2

If to the Noteholders:

The regular mail addresses, fax numbers and email addresses of the relevant
person in whose name the Notes are registered in the Register at the time the
notice is dispatched, as such addresses, fax numbers and email addresses may be
reflected in the Register.

 

23.

PUBLICATION OF INFORMATION TO TISE

For so long as the Notes are listed on TISE, the Noteholders may direct the
Issuer to make public such information as the Noteholders may deem necessary
from time to time.

 

24.

GOVERNING LAW AND JURISDICTION

 

24.1

Governing law

The Transaction Documents and the Notes and all non-contractual obligations
arising out of or in connection with them are governed by, and shall be
construed in accordance with, English law.

 

- 77 -



--------------------------------------------------------------------------------

24.2

Jurisdiction

The Courts of England are to have exclusive jurisdiction to settle any disputes
that may arise out of or in connection with the Notes and the Transaction
Documents (including a dispute regarding the existence, validity or termination
of any of the Notes or the Transaction Documents, any non-contractual
obligations arising out of or in connection with any of the Notes or the
Transaction Documents or the consequences of their nullity) and accordingly any
legal action or proceedings arising out of or in connection with the Notes
and/or the Transaction Documents may be brought in such Courts. The Issuer has
in each of the Transaction Documents irrevocably submitted to the jurisdiction
of such Courts.

 

- 78 -



--------------------------------------------------------------------------------

SCHEDULE 4

PROVISIONS FOR MEETINGS OF NOTEHOLDERS

In this Schedule, “Notes” and “Noteholders” shall mean, except where the context
otherwise requires: in connection with a meeting of the Class A Noteholders, the
Class A Notes and the Class A Noteholders respectively; in connection with a
meeting of the Class B Noteholders, the Class B Notes and the Class B
Noteholders, respectively.

 

1.

VOTING CERTIFICATES, BLOCK VOTING INSTRUCTIONS AND FORM OF PROXY

 

1.1

Issue of Block Voting Instructions

The holder of a Note that is outstanding may obtain a Voting Certificate from
the Paying Agent to issue a Block Voting Instruction by depositing such Note
with the Paying Agent or arranging for such Note to be (to its satisfaction)
held to its order or under its control not later than 48 hours before the time
fixed for the relevant Meeting.

 

1.2

Issue of Form of Proxy

Any Noteholder may obtain an uncompleted and unexecuted Form of Proxy from the
Registrar.

 

1.3

Expiry of Validity

A Form of Proxy or Block Voting Instruction shall be valid until the release of
the deposited Notes to which it relates.

A certified copy of each Block Voting Instruction or Form of Proxy and
satisfactory proof of due execution (if applicable) must, if required by the
Issuer, the Trustee or the Registrar, be produced by the proxy at the relevant
Meeting or adjourned Meeting. If the Trustee requires, a notarised copy of each
Block Voting Instruction and satisfactory proof of the identity of each Proxy
named therein shall be produced at the Meeting, but the Trustee shall not be
obliged to investigate the validity of any Block Voting Instructions or the
authority of any Proxy.

 

1.4

Deemed Holder

So long as a Form of Proxy or Block Voting Instruction is valid, any Proxy named
therein (including in the case of a Block Voting Instruction) shall be deemed to
be the holder of the Notes to which it relates for all purposes in connection
with the Meeting.

 

1.5

Mutually Exclusive

A Form of Proxy and a Block Voting Instruction cannot be outstanding
simultaneously in respect of the same Note.

 

2.

VALIDITY OF BLOCK VOTING INSTRUCTIONS AND FORMS OF PROXY

Block Voting Instructions and any Forms of Proxy shall be valid only if
deposited at the registered office of the Paying Agent or at some other place
approved by the Trustee, at least 24 hours before the time fixed for the
relevant Meeting or the Chairman decides otherwise before the Meeting proceeds
to business.

 

- 79 -



--------------------------------------------------------------------------------

3.

RECORD DATE

The Issuer may fix a record date for the purposes of any Meeting or any
resumption thereof following its adjournment for want of a quorum, provided that
such record date is not more than 10 days prior to the time fixed for such
Meeting or (as the case may be) its resumption. The person in whose name a Note
is registered in the Register on the record date at close of business in the
city in which the Registrar has its Specified Office shall be deemed to be the
holder of such Note for the purposes of such Meeting and notwithstanding any
subsequent transfer of such Note or entries in the Register.

 

4.

CONVENING OF MEETING: MEETINGS OF COMBINED CLASSES OF NOTES

 

4.1

Convening of Meeting

 

  (a)

The Issuer or the Trustee may convene a Meeting at any time. The Issuer or the
Trustee shall be entitled to cancel any Meeting proposed in accordance with this
Paragraph 4, provided that notice of such cancellation is provided no later than
24 hours before the time fixed for such Meeting.

 

  (b)

The Trustee shall be obliged to convene a Meeting, subject to its being
indemnified and/or secured and/or prefunded to its satisfaction, upon the
request in writing of a class or classes of Noteholders holding not less than
10 per cent. of the aggregate Principal Amount Outstanding of the relevant
classes or classes of Notes then outstanding.

 

  (c)

Every Meeting shall be held on a date, and at a time and place, approved by the
Trustee.

 

5.

NOTICE

 

5.1

Notice period and notice details

At least 21 clear days’ notice (exclusive of the day on which the notice is
given and of the day on which the relevant Meeting is to be held) specifying the
date, time and place of the Meeting shall be given to the relevant Noteholders,
the Registrar and the Agents (with a copy to the Issuer where the Meeting is
convened by the Trustee or, where the Meeting is convened by the Issuer, with a
copy to the Trustee).

 

5.2

Notice of proposed resolutions

The notice shall set out the full text of any resolutions to be proposed and
shall state that Notes may be deposited with the Paying Agent (or to its order
at a bank or other depositary) for the purposes of appointing Proxies under
Block Voting Instructions 48 hours before the time fixed for the Meeting and a
Noteholder may appoint a Proxy either under a Block Voting Instruction by
delivering written instructions to the Paying Agent or by executing and
delivering a Form of Proxy to the Specified Office of the Paying Agent, in
either case until 48 hours before the time fixed for the Meeting.

 

- 80 -



--------------------------------------------------------------------------------

6.

CHAIRMAN

An individual (who may, but need not, be a Noteholder) nominated in writing by
the Trustee may take the chair at any Meeting but, if no such nomination is made
or if the individual nominated is not present within 15 minutes after the time
fixed for the Meeting, those present shall elect one of themselves to take the
chair, failing which, the Issuer may appoint a Chairman. The Chairman of an
adjourned Meeting need not be the same person as was the Chairman of the
original Meeting. The Chairman may, before the Meeting or adjourned Meeting
proceeds to business, decide to treat as valid any Form of Proxy which has not
been submitted to the Specified Office of the Registrar in accordance with the
requirements of Paragraph 2 (Validity of Block Voting Instructions and Forms of
Proxy).

 

7.

QUORUM

 

7.1

Quorum: The quorum at any initial meeting convened to vote on:

 

  (a)

an Extraordinary Resolution, other than regarding a Basic Terms Modification,
relating to a meeting of a particular class or classes of the Notes will be one
or more persons holding or representing in the aggregate not less than 75 per
cent. of the aggregate Principal Amount Outstanding of the outstanding Notes in
that class or classes;

 

  (b)

an Extraordinary Resolution relating to a Basic Terms Modification (which must
be proposed separately to each class of Notes) will be one or more persons
eligible to attend and vote such meeting holding or representing in the
aggregate 75 per cent. of the aggregate Principal Amount Outstanding of the
outstanding Notes in that class.

 

7.2

Quorum: The quorum at any adjourned meeting convened to vote on:

 

  (a)

an Extraordinary Resolution, other than regarding a Basic Terms Modification,
shall be one or more persons present and representing in the aggregate not less
than 25 per cent. of the aggregate Principal Amount Outstanding of the relevant
class or classes of Notes then outstanding;

 

  (b)

an Extraordinary Resolution relating to a Basic Terms Modification shall be one
or more persons eligible to attend and vote such meeting holding or representing
in the aggregate not less than 75 per cent. of the aggregate Principal Amount
Outstanding of each class of Notes then outstanding.

 

8.

ADJOURNMENT FOR WANT OF QUORUM

If within 15 minutes after the time fixed for any Meeting a quorum is not
present, then:

 

  (a)

in the case of a Meeting requested by Noteholders, it shall be dissolved; and

 

  (b)

in the case of any other Meeting (unless the Issuer, the Trustee otherwise
agree), it shall (subject to paragraphs (i) and (ii) below) be adjourned for
such period (which shall be not less than 14 days and not more than 42 days) and
to such place as the Chairman determines (with the approval of the Trustee),
provided that:

 

  (i)

the Meeting shall be dissolved if the Issuer and the Trustee together so decide;
and

 

- 81 -



--------------------------------------------------------------------------------

  (ii)

no Meeting may be adjourned more than once for want of a quorum.

 

9.

ADJOURNED MEETING

Save as provided in Paragraph 8 (Adjournment for Want of Quorum), the Chairman
may, with the consent of, and shall if directed by the Noteholders in relation
to any Meeting adjourn such Meeting from time to time and from place to place,
but no business shall be transacted at any adjourned Meeting except business
which might lawfully have been transacted at the Meeting from which the
adjournment took place.

 

10.

NOTICE FOLLOWING ADJOURNMENT

Paragraph 5 (Notice) shall apply to any Meeting which is to be resumed after
adjournment for want of a quorum save that:

 

10.1

10 days’ notice (exclusive of the day on which the notice is given and of the
day on which the Meeting is to be resumed) shall be sufficient; and

 

10.2

the notice shall specifically set out the quorum requirements that will apply
when the Meeting resumes.

It shall not be necessary to give notice of the resumption of a Meeting that has
been adjourned for any other reason.

 

11.

PARTICIPATION

The following may attend and speak at a Meeting:

 

11.1

Voters;

 

11.2

representatives of the Issuer, the Paying Agent or the Trustee;

 

11.3

the financial advisers of the Issuer, the Paying Agent or the Trustee;

 

11.4

the legal counsel to the Issuer, the Paying Agent or the Trustee; and

 

11.5

any other person approved by the Meeting or the Trustee.

 

12.

POLL

A demand for a poll shall be valid if it is made by the Chairman, the Issuer,
the Trustee or one or more Voters representing or holding not less than
one-fiftieth of the aggregate Principal Amount Outstanding of the outstanding
Notes of the relevant class or classes. The poll may be taken immediately or
after such adjournment as the Chairman directs, but any poll demanded on the
election of the Chairman or on any question of adjournment shall be taken at the
Meeting without adjournment. A valid demand for a poll shall not prevent the
continuation of the relevant Meeting for any other business as the Chairman
directs.

 

- 82 -



--------------------------------------------------------------------------------

13.

VOTES

 

13.1

Number

Every Voter shall have on a poll, one vote (i) in the case of a Meeting of
holders of Notes of a class comprised of Notes denominated in Sterling, in
respect of each £1.00 in Principal Amount Outstanding of the outstanding Note(s)
represented or held by him; (i) in the case of a Meeting of holders of Notes of
a class comprised of Notes denominated in euro, each €1.00 Principal Amount
Outstanding represented or held by him, (iii) in the case of a Meeting of
holders of Notes of a class comprised of Notes denominated in US dollars, each
$1.00 Principal Amount Outstanding represented or held by him and (iv) in the
case of a Meeting of holders of Notes of a class comprised of Notes denominated
in more than one currency each £1.00 Sterling Equivalent Principal Amount
Outstanding represented or held by him. In this paragraph, “Sterling Equivalent
Principal Amount Outstanding” means (a) in relation to a Note or Class of Notes
which is denominated in a currency other than sterling, the sterling equivalent
of the Principal Amount Outstanding of such Note or Class of Notes ascertained
using the spot rate (or derived spot rate, as the case may be) of the relevant
currency reported by Bloomberg L.P. at approximately 9:30 a.m. London time, and
(b) in relation to any other Note or Class of Notes, the Principal Amount
Outstanding of such Note or Class of Notes;

 

13.2

No obligation to exercise

Unless the terms of any Block Voting Instruction state otherwise, a Voter shall
not be obliged to exercise all the votes to which he is entitled or to cast all
the votes which he exercises in the same way. In the case of a voting tie the
Chairman shall have a casting vote.

 

14.

VOTES BY PROXIES

 

14.1

Validity

Any vote by a Proxy in accordance with the relevant Block Voting Instruction or
Form of Proxy shall be valid even if such Block Voting Instruction or Form of
Proxy or any instruction pursuant to which it was given has been amended or
revoked, provided that neither the Issuer, the Paying Agent, the Trustee nor the
Chairman has been notified in writing of such amendment or revocation by the
time which is 24 hours before the time fixed for the relevant Meeting.

 

14.2

Adjournment

Unless revoked, any appointment of a Proxy under a Block Voting Instruction or
Form of Proxy in relation to a Meeting shall remain in force in relation to any
resumption of such Meeting following an adjournment.

 

- 83 -



--------------------------------------------------------------------------------

15.

POWERS

 

15.1

Power of a Meeting

 

  (a)

Subject to Paragraph 16 (Extraordinary Resolution of Noteholders), a Meeting
shall have the power (exercisable only by Extraordinary Resolution), without
prejudice to any other powers conferred on it or any other person:

 

  (b)

to sanction or to approve a Basic Terms Modification;

 

  (c)

to sanction any compromise or arrangement proposed to be made between, among
others, the Issuer or any other party to any Transaction Document;

 

  (d)

to sanction any abrogation, modification, compromise or arrangement in respect
of the rights of, among others, the Trustee or any other party to any
Transaction Document against any other or others of them or against any of their
property whether such rights arise under this Trust Deed, any other Transaction
Document or otherwise;

 

  (e)

to approve the substitution of any person for the Issuer as principal debtor and
any change in law in accordance with Condition 20 (Substitution of the Issuer)
or Clause 18 (Substitution) of the Trust Deed;

 

  (f)

to assent to any modification of this Trust Deed or any other Transaction
Document which is proposed by the Issuer or any other party to any Transaction
Document or any Noteholder, other than those modifications which are sanctioned
by the Trustee without the consent or sanction of the Noteholders in accordance
with the terms of this Trust Deed;

 

  (g)

to direct the Trustee to serve an Enforcement Notice in accordance with
Condition 12 (Events of Default);

 

  (h)

to remove the Trustee;

 

  (i)

to approve the appointment of a new Trustee;

 

  (j)

to approve the resignation of the Servicer and the appointment of a replacement
Servicer in accordance with the terms of the Servicing and Realisation
Agreement;

 

  (k)

to authorise the Trustee and/or any Appointee to execute all documents and do
all things necessary to give effect to any Extraordinary Resolution;

 

  (l)

to discharge or exonerate the Trustee and/or any Appointee from any liability in
respect of any act or omission for which it may become responsible under this
Trust Deed or the Notes;

 

  (m)

to make directions to the Trustee in connection with the breach of the Risk
Retention Undertaking by the Retention Holder;

 

  (n)

to appoint any persons as a committee to represent the interests of the
Noteholders and to confer upon such committee any powers which the Noteholders
could themselves exercise by Extraordinary Resolution;

 

  (o)

other than pursuant to Clause 18 (Substitution) of the Trust Deed, to sanction
any scheme or proposal for the exchange, sale, conversion or cancellation of the

 

- 84 -



--------------------------------------------------------------------------------

  Notes for or partly or wholly in consideration of shares, stock, notes, bonds,
debentures, debenture stock and/or other obligations and/or securities of the
Issuer or any other company or partly or wholly in consideration of cash; or

 

  (p)

to give any other authorisation or sanction which under the Trust Deed or any
other Transaction Document is required to be given by Extraordinary Resolution.

 

15.2

Noteholders to bind Certificateholders and junior classes

Except in the case of an Extraordinary Resolution relating to a Basic Terms
Modification, any Extraordinary Resolution (or other direction in accordance
with the Transaction Documents) of the Most Senior Class of Notes then
outstanding shall also be binding upon the holders of all the other classes of
Notes and the Residual Certificates.

 

16.

EXTRAORDINARY RESOLUTION OF NOTEHOLDERS

No Extraordinary Resolution to approve any matter other than a Basic Terms
Modification of any class of Notes shall be effective unless it is sanctioned by
an Extraordinary Resolution of the holders of each of the other classes of Notes
then outstanding ranking senior to such class (to the extent that there are
Notes outstanding ranking senior to such class of Notes) unless the Trustee
considers that the interests of the holders of each of the other classes of
Notes ranking senior to such class of Notes would not be materially prejudiced
by the implementation of such first mentioned Extraordinary Resolution.

Subject to the following sentence, no Extraordinary Resolution of the holders of
a class or classes of Notes or the Residual Certificates to sanction a Basic
Terms Modification in respect of any class of Notes or Residual Certificates
shall take effect unless it has been sanctioned by an Extraordinary Resolution
of the holders of each other class of Notes then outstanding and of the holders
of the Residual Certificates then in issue. A matter which is a Basic Terms
Modification affecting only the holders of the Residual Certificates and which
would not, in the opinion of the Trustee, be materially prejudicial to the
interests of the Noteholders of any of the Classes of Notes ranking senior to
the Residual Certificates shall only require an Extraordinary Resolution of the
holders of the Residual Certificates then in issue and, for the avoidance of
doubt, shall not require an Extraordinary Resolution of the holders of any
Class of Notes.

 

17.

EXTRAORDINARY RESOLUTION BINDS ALL HOLDERS

 

17.1

Binding Nature

Subject to Paragraph 16 (Extraordinary Resolution of Noteholders), which takes
priority over the following, any resolution passed at a Meeting of Noteholders
of one or more classes of Notes duly convened and held in accordance with the
Trust Deed shall be binding upon all Noteholders of such class of Notes, whether
or not present at such Meeting and whether or not voting and any resolution
passed at a meeting of the holders of the Most Senior Class of Notes duly
convened and held as aforesaid shall also be binding upon the holders of all the
other classes of Notes and the Residual Certificates and will override any
resolution to the contrary of the other classes of Notes and of the Residual
Certificates.

 

- 85 -



--------------------------------------------------------------------------------

17.2

Notice of Voting Results

Notice of the result of every vote on a resolution duly considered by the
Noteholders shall be published (at the cost of the Issuer) in accordance with
the Conditions and given to the Registrar, Paying Agents and the Agents (with a
copy to the Issuer and the Trustee) within 14 days of the conclusion of the
Meeting.

 

18.

MINUTES

Minutes of all resolutions and proceedings at each Meeting shall be made. The
Chairman shall sign the minutes, which shall be prima facie evidence of the
proceedings recorded therein. Unless and until the contrary is proved, every
such Meeting in respect of the proceedings of which minutes have been summarised
and signed shall be deemed to have been duly convened and held and all
resolutions passed or proceedings transacted at it to have been duly passed and
transacted.

 

19.

WRITTEN RESOLUTION

A Written Resolution shall take effect as if it were an Extraordinary
Resolution.

 

20.

SEPARATE AND COMBINED MEETINGS OF CLASSES OF NOTEHOLDERS

 

20.1

Subject to Paragraphs 16 (Extraordinary Resolution of Noteholders), and 17.1
(Binding Nature), the Trustee shall have certain discretions regarding the
constitution of Meetings of Noteholders as set out below:

 

20.2

an Extraordinary Resolution which in the opinion of the Trustee affects the
Notes of only one class shall be transacted at a separate Meeting of the
Noteholders of that class;

 

20.3

an Extraordinary Resolution which in the opinion of the Trustee affects the
Noteholders of more than one class of Notes but does not give rise to an actual
or potential conflict of interest between the Noteholders of one class of Notes
and the holders of another class of Notes shall be transacted either at separate
Meetings of the Noteholders of each relevant class or at a single Meeting of the
Noteholders of all such classes of Notes as the Trustee shall determine in its
absolute discretion; and

 

20.4

an Extraordinary Resolution which in the opinion of the Trustee affects the
Noteholders of more than one class and gives rise to any actual or potential
conflict of interest between the Noteholders of one class of Notes and the
Noteholders of any other class of Notes shall be transacted at separate Meetings
of the Noteholders of each relevant class and the provisions of this Schedule 4
(Provisions for Meetings of Noteholders) shall apply mutatis mutandis thereto.

 

- 86 -



--------------------------------------------------------------------------------

21.

FURTHER REGULATIONS

Subject to all other provisions contained in this Deed, the Trustee may without
the consent of the Issuer or the Noteholders prescribe such further regulations
regarding the requisitioning and/or holding of Meetings of Noteholders and
attendance and voting at them and/or the provision of a Written Resolution as
the Trustee may in its sole discretion determine.

 

- 87 -



--------------------------------------------------------------------------------

SCHEDULE 5

TERMS AND CONDITIONS OF THE RESIDUAL CERTIFICATES

 

1.

GENERAL

 

1.1

The 100 residual certificates (the “Residual Certificates”) will be issued by
ACRE DEBT 2 PLC (registered number 12635042) on or about the Closing Date.

 

1.2

The Issuer has agreed to issue the Residual Certificates subject to and with the
benefit of the terms of the Trust Deed and the Agency Agreement. The security
for the Residual Certificates is created pursuant to, and on the terms set out
in, the Deed of Charge.

 

1.3

The Agency Agreement records certain arrangements in relation to the payment of
interest and principal in respect of the Residual Certificates.

 

1.4

Certain provisions of these Residual Certificate Conditions are summaries of the
Trust Documents and the Agency Agreement and are subject to their detailed
provisions.

 

1.5

The Certificateholders are bound by the terms of the Trust Documents and are
deemed to have notice of all the provisions of the Transaction Documents.

 

1.6

Copies of the Trust Deed, the Deed of Charge, the Agency Agreement, the
Restricted Transferee List, the Incorporated Terms Memorandum and the Memorandum
and Articles of Association of each of the Issuer and Holdings are available for
inspection by Certificateholders on reasonable notice during normal business
hours at the Specified Office for the time being of the Paying Agent.

 

2.

DEFINITIONS

 

2.1

Definitions

Capitalised terms not otherwise defined in these Residual Certificate Conditions
shall bear the meanings given to them in the Incorporated Terms Memorandum
available as described above.

 

2.2

Interpretation

These Residual Certificate Conditions shall be construed in accordance with the
principles of construction set out in the Incorporated Terms Memorandum.

 

3.

FORM, DENOMINATION AND TITLE

 

3.1

Form and Denomination

The Residual Certificates will be represented by residual certificates in
registered form.

 

3.2

Title

 

  3.2.1

Title to the Residual Certificates shall pass by registration in the Register.

 

- 88 -



--------------------------------------------------------------------------------

  3.2.2

The Issuer shall procure that the Registrar maintains the Register in accordance
with the terms of the Agency Agreement.

 

3.3

Register

The Registrar will maintain the Register in respect of the Residual Certificates
in accordance with the provisions of the Agency Agreement. A Residual
Certificate will be issued to each Certificateholder (at the request of such
Certificateholder) in respect of its registered holding. Each Residual
Certificate will be numbered serially with an identifying number which will be
recorded in the Register. For the avoidance of doubt, the entry on the Register
shall be conclusive proof of title to the Residual Certificates and not any
Residual Certificate.

 

3.4

Transfers

 

  3.4.1

Subject to Residual Conditions 3.7 (Closed periods) and 3.8 (Regulations
concerning transfers and registration) below, a Residual Certificate may be
transferred by delivery of a completed transfer form to the Specified Office of
the Registrar or the Paying Agent, together with such evidence of the authority
of the individuals who have executed the form of transfer.

 

  3.4.2

The Residual Certificates shall not be transferred in part or separately from
the Class B Notes. However, all of the Residual Certificates and all of the
Class B Notes, together may be transferred to a single transferee.

 

3.5

Registration and delivery of Residual Certificates

Within five Business Days of delivery of a completed transfer form, the
Registrar will (provided it has available in its possession an inventory of
Residual Certificates) register the transfer in question and, if requested to do
so, authenticate and make available at its Specified Office or at the Specified
Office of the Paying Agent, as the case may be, to the transferee or send to by
uninsured first class mail (airmail if overseas) the authenticated Residual
Certificates to the address specified for the purpose by the transferee.

 

3.6

No charge

The transfer of a Residual Certificate will be effected without charge by or on
behalf of the Issuer and the Registrar but against such indemnity as the
Registrar may require from the transferee to the transfer for any stamp duty,
documentary, registration, transfer or other similar taxes or other government
charges which may be levied or imposed in connection with such transfer.

 

3.7

Closed periods

Certificateholders may not require transfers to be registered during the period
of 5 Business Days ending on the due date for any payment of any amount in
respect of the Residual Certificates.

 

- 89 -



--------------------------------------------------------------------------------

3.8

Regulations concerning transfers and registration

All transfers of Residual Certificate and entries on the Register are subject to
the detailed regulations concerning the transfer of Residual Certificates
scheduled to the Agency Agreement. The regulations may be changed by the Issuer
with the prior written approval of all Certificateholders and the Registrar. A
copy of the current regulations will be mailed (free of charge) by the Registrar
to every Certificateholder who requests it in writing to the Registrar by
uninsured first class mail (airmail if overseas) at the risk of the
Certificateholder to the address specified in the Register.

 

4.

STATUS AND RANKING

 

4.1

Status

The Residual Certificates constitute secured amounts of the Issuer.

 

4.2

Ranking

The Residual Certificates will at all times rank subordinated to the Notes but
without preference or priority pari passu amongst themselves in relation to
payments on the Residual Certificates.

 

4.3

Sole Obligations

The Residual Certificates are obligations solely of the Issuer and are not
obligations of or guaranteed by any of the other Transaction Parties.

 

4.4

Priority of Residual Payments

Residual Payments will be made subject to and in accordance with the Pre-Default
Interest Priority of Payments or, after delivery of a Note Event of Default
Notice or an Enforcement Notice, in accordance with the Post-Default Priority of
Payments.

 

4.5

Payment Priorities

Prior to the delivery of a Note Event of Default Notice or an Enforcement
Notice, the Issuer is required to apply Available Interest Amounts and Available
Principal Receipts in accordance with the Pre-Default Priorities of Payment and
thereafter in accordance with the Post-Default Priority of Payments.

 

5.

SECURITY

 

5.1

Security

 

  5.1.1

The Residual Certificates are secured by the Security.

 

  5.1.2

The Security over the relevant assets will be released in the following
circumstances:

 

  (a)

over all amounts which the Cash Manager, on behalf of the Issuer and the Trustee
(if applicable), is permitted to withdraw from the relevant Issuer Account(s),
in accordance with the Deed of Charge, any such release to take effect
immediately upon the relevant withdrawal being made; or

 

- 90 -



--------------------------------------------------------------------------------

  (b)

over an Underlying Asset and any security pertaining to it are sold by the
Realisation Agent or Servicer (as applicable) pursuant to the Servicing and
Realisation Agreement and the Deed of Charge.

 

5.2

Enforceability

The Security will become enforceable upon the delivery by the Trustee of an
Enforcement Notice in accordance (i) as long as there are Notes outstanding,
Condition 12 (Events of Default) and subject to the matters referred to in
Condition 13 (Enforcement), and (ii) while there are no Notes outstanding and as
long as there are Residual Certificates in issue, Certificate Condition 10
(Events of Default) and subject to the matters referred to in Residual
Certificate Condition 11 (Enforcement).

 

6.

ISSUER COVENANTS

The Issuer Covenants contain certain covenants in favour of the Trustee from the
Issuer which, amongst other things, restrict the ability of the Issuer to create
or incur any indebtedness (save as permitted in the Trust Deed), dispose of
assets or change the nature of its business. So long as any Note or Residual
Certificate remains outstanding, the Issuer shall comply with the Issuer
Covenants.

 

7.

LIMITED RECOURSE

 

7.1

If at any time following

 

  7.1.1

the occurrence of either:

 

  (a)

the Final Maturity Date or any earlier date upon which all of the Residual
Certificates are due and payable; or

 

  (b)

the service of an Enforcement Notice; and

 

  7.1.2

realisation of the Charged Property and application in full of any amounts
available to pay amounts due and payable under the Residual Certificates in
accordance with the applicable Priorities of Payments,

the proceeds of such Realisation are insufficient, after payment of all other
claims ranking in priority in accordance with the applicable Priorities of
Payments, to pay in full all amounts then due and payable under the Residual
Certificates then the amount remaining to be paid (after such application in
full of the amounts first referred to in Residual Certificate Condition 7.1.2
above) under the Residual Certificates shall, on the day following such
application in full of the amounts referred to in Residual Certificate Condition
7.1.2 above, cease to be due and payable by the Issuer.

For the purposes of this Residual Certificate Condition 9, “Realisation” means,
in relation to any Charged Property, the deriving, to the fullest extent
practicable, (in accordance with the provisions of the Transaction Documents) of
proceeds from or in respect of such Charged Property including (without
limitation) through sale or through performance by an obligor.

 

- 91 -



--------------------------------------------------------------------------------

8.

RESIDUAL PAYMENTS

 

8.1

Residual Payments

Payments of Residual Payments shall be made by cheque drawn in Sterling or, upon
application by a Certificateholder to the Paying Agent’s Specified Office not
later than the fifteenth day before the due date for payment, by transfer to an
account in Sterling, maintained by the payee with a bank in London and (in the
case of final redemption) upon surrender (or, in the case of part payment only,
endorsement) of the relevant Residual Certificate at the Paying Agent’s
Specified Office in accordance with the terms of the Agency Agreement.

 

8.2

Record date

Each payment in respect of a Residual Certificate will be made to the person
shown as the Certificateholder in the Register at the opening of business in the
place of the Registrar’s Specified Office on the fifth day before the due date
for such payment (the “Record Date”). Where payment in respect of a Residual
Certificate is to be made by cheque, the cheque will be mailed to the address
shown as the address of the Certificateholder in the Register at the opening of
business on the relevant Record Date. The person shown in the Register at the
opening of business on the relevant Record Date in respect of a Residual
Certificate shall be the only person entitled to receive payments in respect of
such Residual Certificate and the Issuer will be discharged by payment to, or to
the order of, such person in respect of each amount so paid.

 

8.3

Payments subject to fiscal laws

All payments in respect of the Residual Certificates are subject in each case to
any applicable fiscal or other laws and regulations. No commissions or expenses
shall be charged to the Certificateholders in respect of such payments.

 

8.4

Payments on Business Days

If the due date for payment of any amount in respect of any Residual Certificate
is not a Business Day, then the holder shall not be entitled to payment until
the next succeeding Business Day and no further payments of additional amounts
by way of principal or otherwise shall be due in respect of such Residual
Certificate.

 

8.5

Termination of Payments

Following the redemption in full of the Notes or after enforcement of the Notes,
the realisation of the Charged Property and payment of the proceeds of
realisation in accordance with the applicable Priority of Payments, no more
Residual Payments will be made by the Issuer and the Residual Certificates shall
be cancelled.

 

9.

TAXATION

 

9.1

Payments free of Tax

All payments of principal in respect of the Residual Certificates by or on
behalf of the Issuer shall be made free and clear of, and without withholding or
deduction for or on account of, any Taxes imposed, levied, collected, withheld
or assessed by or on behalf

 

- 92 -



--------------------------------------------------------------------------------

of the Issuer Jurisdiction or any political subdivision thereof or any authority
therein or thereof having power to tax, unless the Issuer, the Trustee or the
Paying Agent (as the case may be) are required by law to make any Tax Deduction.
In that event, the Issuer, the Trustee or the Paying Agent (as the case may be)
shall make such payments after such Tax Deduction and shall account to the
relevant authorities for the amount so withheld or deducted. Notwithstanding any
other provision in these Residual Certificate Conditions, the Issuer, the
Trustee and the Paying Agent shall be permitted to withhold or deduct any
accounts required pursuant to a FATCA withholding.

 

9.2

No payment of additional amounts

The Issuer, the Trustee and the Agents will not be obliged to pay any additional
amounts to the Certificateholders as a result of any such Tax Deduction. None of
the Issuer, the Trustee or the Paying Agent shall have any obligation to pay
additional amounts or otherwise indemnify a holder for any FATCA withholding
deducted or withheld by the Issuer, the Trustee, a Paying Agent or any other
party as a result of any person not being entitled to receive payments free of
FATCA.

 

9.3

Taxing Jurisdiction

If the Issuer becomes subject at any time to any taxing jurisdiction other than
the Issuer’s Jurisdiction, references in these Residual Certificate Conditions
to the Issuer Jurisdiction shall be construed as references to the Issuer
Jurisdiction and/or such other taxing jurisdiction.

 

9.4

Tax Deduction not Residual Certificate Event of Default

Notwithstanding that the Trustee, the Issuer or any Agent are required to make a
Tax Deduction this shall not constitute a Residual Certificate Event of Default.

 

10.

EVENTS OF DEFAULT

 

10.1

Residual Certificate Events of Default

Subject to the other provisions of this Residual Certificate Condition 10 and
subject to the Notes no longer being outstanding, each of the following events
shall be treated as an “Residual Certificate Event of Default”:

 

  10.1.1

Non-payment: the Issuer fails to pay any amount due in respect of the Residual
Certificates within two days of the due date for payment of such amount; or

 

  10.1.2

Breach of material obligations: the Issuer defaults in the performance or
observance of any of its material obligations under or in respect of the
Residual Certificates or in respect of the Issuer Covenants, the Trust Deed, the
Deed of Charge of any of the other Transaction Documents and such default
(a) is, in the opinion of the Trustee, incapable of remedy or (b) is, in the
opinion of the Trustee, capable of remedy but remains unremedied for 30 days or
such longer period as the Trustee may agree after the Trustee has given written
notice of such default to the Issuer; or

 

  10.1.3

Insolvency Event: an Insolvency Event occurs in relation to the Issuer; or

 

- 93 -



--------------------------------------------------------------------------------

  10.1.4

Unlawfulness: it is or will become unlawful for the Issuer to perform or comply
with any of its obligations under or in respect of the Residual Certificates or
any of the Transaction Documents.

 

10.2

Delivery of an Enforcement Notice

If a Residual Certificate Event of Default occurs and is continuing, the Trustee
may at its discretion and shall:

 

  10.2.1

if so requested in writing by the Certificateholders; or

 

  10.2.2

if so directed by an Extraordinary Resolution of the Certificateholders,

deliver an Enforcement Notice to the Issuer, provided that all the Notes have
been redeemed in full.

 

10.3

Conditions to delivery of an Enforcement Notice

Notwithstanding Residual Certificate Condition 12.2 (Delivery of an Enforcement
Notice) the Trustee shall not be obliged to deliver an Enforcement Notice
unless:

 

  10.3.1

in the case of the occurrence of any of the events mentioned in Residual
Certificate Condition 12.1.3 (Breach of material obligations), the Trustee shall
have certified in writing that the happening of such event is in its opinion
materially prejudicial to the interests of the Certificateholders; and

 

  10.3.2

it shall have been indemnified and/or secured and/or prefunded to its
satisfaction against all Liabilities to which it may thereby become liable or
which it may incur by so doing.

 

10.4

Consequences of delivery of an Enforcement Notice

Upon the delivery of an Enforcement Notice, the Residual Certificates shall
become immediately due and payable without further action or formality.

 

11.

ENFORCEMENT

 

11.1

Security Enforceable

The whole of the Security shall become enforceable:

 

  11.1.1

upon the delivery of an Enforcement Notice, except where the Enforcement Notice
has been delivered as a result of an Insolvency Event occurring solely as a
result of the Issuer obtaining or taking steps to obtain a moratorium pursuant
to section 1A of the Insolvency Act 1986; or

 

  11.1.2

if any person who is entitled to do so presents an application for the
appointment of an administrator of the Issuer, gives notice of intention to
appoint an administrator of the Issuer or files such notice with the court.

 

- 94 -



--------------------------------------------------------------------------------

11.2

Proceedings

The Trustee may at its discretion and without further notice, institute such
proceedings as it thinks fit to enforce its rights under the Trust Deed in
respect of the Residual Certificates and under the other Transaction Documents,
but it shall not be bound to do so unless:

 

  11.2.1

so requested in writing by the holders of at least 25 per cent. of the Principal
Amount Outstanding of the Most Senior Class of Notes then outstanding (or, if
there are no Notes outstanding) so requested in writing by the holders of at
least 25 per cent. of the Residual Certificates in number; or

 

  11.2.2

so directed by an Extraordinary Resolution of the holders of the Most Senior
Class of Notes then outstanding (or there are no Notes outstanding) so directed
by an Extraordinary Resolution of the Certificateholders;

and in any such case, only if it shall have been indemnified and/or secured
and/or prefunded to its satisfaction against all Liabilities to which it may
thereby become liable or which it may incur by so doing.

 

11.3

Action by the Trustee

If the Trustee shall take any action described in Residual Certificate Condition
13.1.2 (Proceedings) it may take such action without having regard to the effect
of such action on individual Certificateholders or any other Secured Creditor,
provided that, so long as the Residual Certificates are outstanding, the Trustee
shall not, and shall not be bound to, act at the request or direction of the
Certificateholders.

 

11.4

Third Party Rights

No person shall have any right to enforce any Residual Certificate Condition or
any provision of the Trust Deed under the Contracts (Rights of Third Parties)
Act 1999.

 

12.

NO ACTION BY CERTIFICATEHOLDERS OR ANY OTHER SECURED CREDITOR

Only the Trustee may pursue the remedies available under the general law or
under the Trust Documents to enforce the Security and no Certificateholder or
other Secured Creditor shall be entitled to proceed directly against the Issuer
to enforce the Security. In particular, none of the Certificateholders or any
other Secured Creditor (nor any person on its or their behalf, other than the
Trustee where appropriate) are entitled:

 

  12.1.1

otherwise than as expressly permitted by these Residual Certificate Conditions,
to enforce the Security or take any proceedings against the Issuer to enforce
the Security; or

 

  12.1.2

to take or join any person in taking any steps against the Issuer for the
purpose of obtaining payment of any amount due from the Issuer to such
Noteholders or any other Secured Creditors; or

 

  12.1.3

until the date falling two years after the Final Discharge Date, to initiate or
join any person in initiating any Insolvency Proceedings in relation to the
Issuer; or

 

- 95 -



--------------------------------------------------------------------------------

  12.1.4

to take or join in the taking of any steps or proceedings which would result in
the Priorities of Payments not being observed.

 

13.

MEETINGS OF CERTIFICATEHOLDERS

 

13.1

Convening

The Trust Deed contains “Provisions for Meetings of Certificateholders” for
convening separate or combined meetings of Certificateholders consider matters
relating to the Residual Certificates, including, subject to Residual
Certificate Condition 16 (Modification and Waiver) the modification of any
provision of these Residual Certificate Conditions or the Trust Deed, which
modification may be made if sanctioned by an Extraordinary Resolution.

 

13.2

Separate and combined meetings

The Trust Deed provides that an Extraordinary Resolution which in the opinion of
the Trustee affects the Residual Certificates shall be transacted at a separate
meeting of the Certificateholders.

 

13.3

Request from Certificateholders

A meeting of Certificateholders may be convened by the Trustee or the Issuer at
any time and must be convened by the Trustee (subject to its being indemnified
and/or secured and/or prefunded to its satisfaction) upon the request in writing
of Certificateholders.

 

13.4

Quorum

The quorum at any meeting convened to vote on:

 

  13.4.1

an Extraordinary Resolution, other than regarding a Basic Terms Modification,
relating to a meeting will be one or more persons holding or representing not
less than 50 per cent. of the outstanding Residual Certificates by number then
in issue or, at any adjourned meeting, one or more persons being or representing
holders of the outstanding Residual Certificates then in issue, whatever the
number held; and

 

  13.4.2

an Extraordinary Resolution relating to a Basic Terms Modification will be one
or more persons holding or representing in the aggregate not less than 75 per
cent. of the outstanding Residual Certificates by number then in issue or, at
any adjourned meeting, two or more persons holding or representing not less than
in the aggregate 75 per cent. of the outstanding Residual Certificates then in
issue.

 

13.5

Resolutions in writing

A Written Resolution shall take effect as if it were an Extraordinary
Resolution.

 

- 96 -



--------------------------------------------------------------------------------

13.6

Relationship with Notes

In respect of the interests of the Certificateholders, the Trust Deed contains
provisions requiring the Trustee to give priority to the interests of the
Noteholders in the case of a conflict with the interests of the
Certificateholders as regards all powers, trusts, authorities, duties and
directions of the Trustee. The Trustee may only be directed by the Residual
Holders and any Extraordinary Resolution of the Residual Holders will only be
effective if the Trustee is of the opinion that the effect of the same will not
be materially prejudicial to the interests of all of the classes of Noteholders
ranking senior to the Residual Certificates or is sanctioned by an Extraordinary
Resolution of each class of Noteholders. Except in certain circumstances, the
Trust Deed imposes no limitations on the powers of the Noteholders, the exercise
of which will be binding on the Residual Holders.

 

14.

MODIFICATION AND WAIVER

 

14.1

Modification

Notwithstanding anything to the contrary in any Transaction Document (but
subject to Residual Certificate Condition 14.3 (Restriction on power to modify
or waive), the Trustee shall, on the instruction of the holders of the Most
Senior Class of Notes then outstanding (acting by Extraordinary Resolution) (or,
if there are no Notes outstanding, on the instruction of the Certificateholders
(acting by Extraordinary Resolution)), concur with the Issuer and any other
relevant parties in making or sanctioning any modification (except in the case
of a Basic Terms Modification), subject to the Trustee being indemnified and/or
secured and/or prefunded to its satisfaction against all liabilities to which it
may thereby become liable or which it may incur by so doing in accordance with
the terms of the Trust Documents with the written consent of the Secured
Creditors which are a party to the relevant Transaction Document (such consent
to be conclusively demonstrated by such Secured Creditor entering into any deed
or document purporting to modify such Transaction Document), but without the
consent or sanction of any other Noteholders, the Certificateholders or any
other Secured Creditors.

 

14.2

Breach

Other than in respect of any Basic Terms Modification and subject to Residual
Certificate Condition 14.3 (Restriction on power to modify or waive), the
Trustee shall on the instruction of the holders of the Most Senior Class of
Notes then outstanding (acting by Extraordinary Resolution) or, if there are no
Notes outstanding, on the instruction of the Certificateholders (acting by
Extraordinary Resolution) subject to it being indemnified and/or secured and/or
pre-funded to its satisfaction against all liabilities to which it may thereby
become liable or which it may incur by so doing in accordance with the terms of
the Trust Documents:

 

  14.2.1

authorise or waive, on such terms and subject to such conditions (if any) as it
may decide, any proposed breach or breach of any of the covenants or provisions
contained in the Trust Documents, the Conditions, the Notes, the Residual
Certificates, the Residual Certificate Conditions or any other of the
Transaction Documents; or

 

- 97 -



--------------------------------------------------------------------------------

  14.2.2

determine, on such terms and subject to such conditions (if any) as it may
decide, that any Note Event of Default or Potential Note Event of Default shall
not be treated as such for the purposes of the Trust Documents, the Conditions,
the Notes, the Residual Certificates, the Residual Certificate Conditions or any
of the other Transaction Documents.

 

14.3

Restriction on power to modify or waive

Notwithstanding anything to the contrary in any Transaction Document the Trustee
shall not be obliged to agree to any modification, authorisation or waiver or
determination which, in the sole opinion of the Trustee would have the effect of
(i) exposing itself to any Liability against which it has not been indemnified
and/or secured and/or pre-funded to its satisfaction or (ii) increasing the
obligations or duties, or decreasing the rights or protection, it has in the
Transaction Documents and/or the Conditions.

 

14.4

Notification

Unless the Trustee otherwise agrees, the Issuer shall cause any such
authorisation, waiver, modification or determination to be notified to the
Certificateholders and the other Secured Creditors in accordance with the
Notices Condition and the Transaction Documents, as soon as practicable after it
has been made.

 

14.5

Binding Nature

Any authorisation, waiver, determination or modification referred to in Residual
Certificate Condition 16.1 (Breach) shall be binding on the Certificateholders
and the other Secured Creditors.

 

15.

PRESCRIPTION

 

15.1

Principal

Claims for principal in respect of the Residual Certificates will be prescribed
where application for payment is made more than ten years after the due date
therefor.

 

16.

Replacement of Residual Certificates

If any Residual Certificate is lost, stolen, mutilated, defaced or destroyed, it
may be replaced at the Specified Office of the Paying Agent, subject to all
applicable laws, upon payment by the claimant of the expenses incurred in
connection with such replacement and on such terms as to evidence, security,
indemnity and otherwise as the Issuer may reasonably require. Mutilated or
defaced Residual Certificates must be surrendered before replacements will be
issued.

 

17.

TRUSTEE AND AGENTS

 

17.1

Trustee’s right to Indemnity

Under the Transaction Documents, the Trustee is entitled to be indemnified and
relieved from responsibility in certain circumstances and to be paid or
reimbursed for any Liabilities incurred by it in priority to the claims of the
Certificateholders. In addition, the Trustee is entitled to enter into business
transactions with the Issuer and any entity relating to the Issuer without
accounting for any profit.

 

- 98 -



--------------------------------------------------------------------------------

17.2

Trustee not responsible for loss or for monitoring

The Trustee will not be responsible for any loss, expense or liability which may
be suffered as a result of the Charged Property or any documents of title
thereto being uninsured or inadequately insured or being held by or to the order
of the Servicer or by any person on behalf of the Trustee. The Trustee shall not
be responsible for monitoring the compliance by any of the other Transaction
Parties with their obligations under the Transaction Documents.

 

17.3

Regard to the Certificateholders

Subject to Residual Certificate Condition 13.6, in the exercise of its powers
and discretions under these Residual Certificate Conditions and the Trust Deed,
the Trustee will to the extent applicable:

 

  17.3.1

have regard to the interests of the Certificateholders as a class only and will
not be responsible for any consequence for individual Certificateholders as a
result of such holders being domiciled or resident in, or otherwise connected in
any way with, or subject to the jurisdiction of, a particular territory or
taxing jurisdiction; and

 

  17.3.2

not have regard to the interests of the other Secured Creditors (other than the
Noteholders) except to ensure the application of the Issuer’s funds after the
delivery of an Enforcement Notice in accordance with the Post Enforcement
Priority of Payments.

 

17.4

Agents solely agents of Issuer

In acting under the Agency Agreement and in connection with the Residual
Certificates, the Realisation Agent, the Note Calculation Agent and the
Registrar and the Paying Agent act solely as agents of the Issuer and (to the
extent provided therein) the Trustee and do not assume any obligations towards
or relationship of agency or trust for or with any of the Certificateholders.

 

17.5

Initial Agents

The Issuer reserves the right (with the prior written approval of the Trustee)
to vary or terminate the appointment of any Agent and to appoint a successor
paying agent, realisation agent, registrar or note calculation agent and
additional or successor agents at any time, having given not less than 30 days’
notice to such agent.

 

18.

SUBSTITUTION OF THE ISSUER

 

18.1

Substitution of the Issuer

The Trustee may, with the prior written consent of the Most Senior Class of
Notes (acting by way of Extraordinary Resolution) but without the consent of the

 

- 99 -



--------------------------------------------------------------------------------

Certificateholders or any other Secured Creditor, subject to such further
conditions as are specified in the Trust Deed, concur with the Issuer (at the
request of the Issuer) to the substitution of a Substituted Obligor in place of
the Issuer as the principal debtor in respect of the Trust Documents, the
Transaction Documents, the Residual Certificates and the Secured Amounts.

 

18.2

Notice of Substitution of Issuer

Not later than fourteen days after any substitution of the Issuer in accordance
with this Residual Certificate Condition 20, the Substituted Obligor shall cause
notice of such substitution to be given to the Certificateholders and the other
Secured Creditors in accordance with the Notices Condition and the other
relevant Transaction Documents.

 

18.3

Change of Law

In the case of a substitution pursuant to this Residual Certificate Condition
20, the Trustee may with the prior written consent of the Most Senior Class of
Notes (acting by way of Extraordinary Resolution) but without the consent of any
other Instrumentholder or any other Secured Creditor agree, to a change of the
law governing the Notes and/or any of the Transaction Documents.

 

18.4

No Indemnity

No Certificateholder shall, in connection with any such substitution, be
entitled to claim from the Issuer any indemnification or payment in respect of
any Tax consequence of any such substitution upon individual Certificateholders.

 

19.

NOTICES

 

19.1

Notice must be given in the manner provided hereunder.

 

19.2

Any notice or other communication under or in connection with these Residual
Certificate Conditions or the Transaction Documents (a “Notice”) shall be in
writing, in the English language and shall be delivered personally or sent by
pre-paid recorded delivery (and air mail if overseas), by fax or by email, to
the party due to receive the Notice at its address set out below or such other
address as that party may specify by notice in writing to the others, received
before the relevant Notice was dispatched.

 

19.3

In the absence of evidence of earlier receipt, a Notice shall be deemed to have
been duly given:

 

  19.3.1

if delivered personally, when left at the address referred to below;

 

  19.3.2

if sent by mail other than air mail, two Business Days after posting it;

 

  19.3.3

if sent by air mail, six Business Days after posting it;

 

  19.3.4

if sent by fax, when confirmation of its transmission has been recorded on the
sender’s fax machine; and

 

  19.3.5

if sent by email, when a valid receipt of delivery or transmission is received
by the sender.

 

- 100 -



--------------------------------------------------------------------------------

19.4

Form of notices and addressees:

 

  19.4.1

If to the Issuer:

 

Address:    8th Floor,    20 Farringdon Street,    London,    United Kingdom,
EC4A 4AB Attention:    The Directors Email:   

 

  19.4.2

If to the Certificateholders:

The regular mail addresses, fax numbers and email addresses of the relevant
person in whose name the Residual Certificates are registered in the Register at
the time the notice is dispatched, as such addresses, fax numbers and email
addresses may be reflected in the Register.

 

20.

GOVERNING LAW AND JURISDICTION

 

20.1

Governing law

The Transaction Documents and the Residual Certificates and all non-contractual
obligations arising out of or in connection with them are governed by, and shall
be construed in accordance with, English law.

 

20.2

Jurisdiction

The Courts of England are to have exclusive jurisdiction to settle any disputes
that may arise out of or in connection with the Residual Certificates and the
Transaction Documents (including a dispute regarding the existence, validity or
termination of any of the Residual Certificates or the Transaction Documents,
any non-contractual obligations arising out of or in connection with any of the
Residual Certificates or the Transaction Documents or the consequences of their
nullity) and accordingly any legal action or proceedings arising out of or in
connection with the Residual Certificates and/or the Transaction Documents may
be brought in such Courts. The Issuer has in each of the Transaction Documents
irrevocably submitted to the jurisdiction of such Courts.

 

- 101 -



--------------------------------------------------------------------------------

SCHEDULE 6

PROVISIONS FOR MEETINGS OF CERTIFICATEHOLDERS

 

1.

VOTING CERTIFICATES, BLOCK VOTING INSTRUCTIONS AND FORM OF PROXY

 

1.1

Issue of Block Voting Instructions

The holder of a Residual Certificate that is outstanding may obtain a Voting
Certificate from the Issuer to issue a Block Voting Instruction by depositing
such Residual Certificate with the Issuer or arranging for such Residual
Certificate to be (to its satisfaction) held to its order or under its control
not later than 48 hours before the time fixed for the relevant Meeting.

 

1.2

Issue of Form of Proxy

Any Certificateholder may obtain an uncompleted and unexecuted Form of Proxy
from the Registrar.

 

1.3

Expiry of Validity

A Form of Proxy or Block Voting Instruction shall be valid until the release of
the deposited Residual Certificates to which it relates.

A certified copy of each Block Voting Instruction or Form of Proxy and
satisfactory proof of due execution (if applicable) must, if required by the
Issuer, the Trustee or the Registrar, be produced by the proxy at the relevant
Meeting or adjourned Meeting. If the Trustee requires, a notarised copy of each
Block Voting Instruction and satisfactory proof of the identity of each Proxy
named therein shall be produced at the Meeting, but the Trustee shall not be
obliged to investigate the validity of any Block Voting Instructions or the
authority of any Proxy.

 

1.4

Deemed Holder

So long as a Form of Proxy or Block Voting Instruction is valid, any Proxy named
therein (including in the case of a Block Voting Instruction) shall be deemed to
be the holder of the Residual Certificates to which it relates for all purposes
in connection with the Meeting.

 

1.5

Mutually Exclusive

A Form of Proxy and a Block Voting Instruction cannot be outstanding
simultaneously in respect of the same Residual Certificate.

 

2.

VALIDITY OF BLOCK VOTING INSTRUCTIONS AND FORMS OF PROXY

Block Voting Instructions and any Forms of Proxy shall be valid only if
deposited at the registered office of the Issuer or at some other place approved
by the Trustee, at least 24 hours before the time fixed for the relevant Meeting
or the Chairman decides otherwise before the Meeting proceeds to business.

 

- 102 -



--------------------------------------------------------------------------------

3.

RECORD DATE

The Issuer may fix a record date for the purposes of any Meeting or any
resumption thereof following its adjournment for want of a quorum, provided that
such record date is not more than 10 days prior to the time fixed for such
Meeting or (as the case may be) its resumption. The person in whose name a
Residual Certificate is registered in the Register on the record date at close
of business in the city in which the Registrar has its Specified Office shall be
deemed to be the holder of such Residual Certificate for the purposes of such
Meeting.

 

4.

CONVENING OF MEETING

 

4.1

Convening of Meeting

 

  (a)

The Issuer or the Trustee may convene a Meeting at any time. The Issuer or the
Trustee shall be entitled to cancel any Meeting proposed in accordance with this
Paragraph 4, provided that notice of such cancellation is provided no later than
24 hours before the time fixed for such Meeting.

 

  (b)

Every Meeting shall be held on a date, and at a time and place, approved by the
Trustee.

 

5.

NOTICE

 

5.1

Notice period and notice details

At least 21 clear days’ notice (exclusive of the day on which the notice is
given and of the day on which the relevant Meeting is to be held) specifying the
date, time and place of the Meeting shall be given to the relevant
Certificateholders, the Registrar and the Agents (with a copy to the Issuer
where the Meeting is convened by the Trustee or, where the Meeting is convened
by the Issuer, with a copy to the Trustee).

 

5.2

Notice of proposed resolutions

The notice shall set out the full text of any resolutions to be proposed and a
Certificateholder may appoint a Proxy either under a Block Voting Instruction by
delivering written instructions to the Registrar or by executing and delivering
a Form of Proxy to the Specified Office of the Registrar, in either case until
48 hours before the time fixed for the Meeting.

 

6.

CHAIRMAN

An individual (who may, but need not, be a Certificateholder) nominated in
writing by the Trustee may take the chair at any Meeting but, if no such
nomination is made or if the individual nominated is not present within 15
minutes after the time fixed for the Meeting, those present shall elect one of
themselves to take the chair, failing which, the Issuer may appoint a Chairman.
The Chairman of an adjourned Meeting need not be the same person as was the
Chairman of the original Meeting. The Chairman may, before the Meeting or
adjourned Meeting proceeds to business, decide to treat as valid any Form of
Proxy which has not been submitted to the Specified Office of the Registrar in
accordance with the requirements of Paragraph 2 (Validity of Block Voting
Instructions and Forms of Proxy).

 

- 103 -



--------------------------------------------------------------------------------

7.

QUORUM

 

7.1

Quorum: The quorum at any initial meeting convened to vote on:

 

  (a)

an Extraordinary Resolution, other than regarding a Basic Terms Modification,
shall be one or more persons present and representing in the aggregate not less
than 50 per cent. of the outstanding Residual Certificates in number then in
issue; and

 

  (b)

an Extraordinary Resolution relating to a Basic Terms Modification, shall be one
or more persons eligible to attend and vote at such meeting holding or
representing in the aggregate not less than 75 per cent. of the outstanding
Residual Certificates by number then in issue.

 

7.2

Quorum: The quorum at any adjourned meeting convened to vote on:

 

  (a)

an Extraordinary Resolution, other than regarding a Basic Terms Modification,
shall be one or more persons present and representing any outstanding Residual
Certificates then in issue whatever the number held; and

 

  (b)

a Basic Terms Modification, shall be one or more persons eligible to attend and
vote at such meeting holding or representing in the aggregate not less than
75 per cent. of the Residual Certificates then in issue.

 

8.

ADJOURNMENT FOR WANT OF QUORUM

If within 15 minutes after the time fixed for any Meeting a quorum is not
present, then:

 

  (a)

in the case of a Meeting requested by Certificateholders, it shall be dissolved;
and

 

  (b)

in the case of any other Meeting (unless the Issuer, the Trustee otherwise
agree), it shall (subject to paragraphs (i) and (ii) below) be adjourned for
such period (which shall be not less than 14 days and not more than 42 days) and
to such place as the Chairman determines (with the approval of the Trustee),
provided that:

 

  (i)

the Meeting shall be dissolved if the Issuer and the Trustee together so decide;
and

 

  (ii)

no Meeting may be adjourned more than once for want of a quorum.

 

9.

ADJOURNED MEETING

Save as provided in Paragraph 8 (Adjournment for Want of Quorum), the Chairman
may, with the consent of, and shall if directed by, any Meeting adjourn such
Meeting from time to time and from place to place, but no business shall be
transacted at any adjourned Meeting except business which might lawfully have
been transacted at the Meeting from which the adjournment took place.

 

- 104 -



--------------------------------------------------------------------------------

10.

NOTICE FOLLOWING ADJOURNMENT

Paragraph 5 (Notice) shall apply to any Meeting which is to be resumed after
adjournment for want of a quorum save that:

 

10.1

10 days’ notice (exclusive of the day on which the notice is given and of the
day on which the Meeting is to be resumed) shall be sufficient; and

 

10.2

the notice shall specifically set out the quorum requirements that will apply
when the Meeting resumes.

It shall not be necessary to give notice of the resumption of a Meeting that has
been adjourned for any other reason.

 

11.

PARTICIPATION

The following may attend and speak at a Meeting:

 

11.1

Voters;

 

11.2

representatives of the Issuer, the Paying Agent or the Trustee;

 

11.3

the financial advisers of the Issuer, the Paying Agent or the Trustee;

 

11.4

the legal counsel to the Issuer, the Paying Agent or the Trustee; and

 

11.5

any other person approved by the Meeting or the Trustee.

 

12.

SHOW OF HANDS

Every question submitted to a Meeting shall be decided in the first instance by
a show of hands. Unless a poll is validly demanded before or at the time that
the result is declared, the Chairman’s declaration that on a show of hands a
resolution has been passed, passed by a particular majority, rejected or
rejected by a particular majority shall be conclusive, without proof of the
number of votes cast for, or against, the resolution.

 

13.

POLL

A demand for a poll shall be valid if it is made by the Chairman, the Issuer,
the Trustee or one or more Voters representing or holding not less than
one-fiftieth of the Residual Certificates. The poll may be taken immediately or
after such adjournment as the Chairman directs, but any poll demanded on the
election of the Chairman or on any question of adjournment shall be taken at the
Meeting without adjournment. A valid demand for a poll shall not prevent the
continuation of the relevant Meeting for any other business as the Chairman
directs.

 

- 105 -



--------------------------------------------------------------------------------

14.

VOTES

 

14.1

Number

Every Voter shall have:

 

  (a)

on a show of hands, one vote; and

 

  (b)

on a poll, one vote in respect of each Residual Certificate represented or held
by him.

 

14.2

No Obligation to exercise

Unless the terms of any Block Voting Instruction state otherwise, a Voter shall
not be obliged to exercise all the votes to which he is entitled or to cast all
the votes which he exercises in the same way. In the case of a voting tie the
Chairman shall have a casting vote.

 

15.

VOTES BY PROXIES

 

15.1

Validity

Any vote by a Proxy in accordance with the relevant Block Voting Instruction or
Form of Proxy shall be valid even if such Block Voting Instruction or Form of
Proxy or any instruction pursuant to which it was given has been amended or
revoked, provided that neither the Issuer, the Trustee nor the Chairman has been
notified in writing of such amendment or revocation by the time which is 24
hours before the time fixed for the relevant Meeting.

 

15.2

Adjournment

Unless revoked, any appointment of a Proxy under a Block Voting Instruction or
Form of Proxy in relation to a Meeting shall remain in force in relation to any
resumption of such Meeting following an adjournment.

 

16.

POWERS

 

16.1

Power of a Meeting

 

  (a)

Subject to Paragraph 18 (Extraordinary Resolution binds all holders) and
provided that no Extraordinary Resolution of the Certificateholders shall take
effect for any purpose while any of the Notes remain outstanding (unless it
shall have been sanctioned by an Extraordinary Resolution of the holders of each
Class of Notes or the Trustee is of the opinion that it would not be materially
prejudicial to the interests of the holdings of the outstanding Notes), a
Meeting shall have the power (exercisable only by Extraordinary Resolution),
without prejudice to any other powers conferred on it or any other person:

 

  (b)

to sanction or to approve a Basic Terms Modification;

 

  (c)

to sanction any compromise or arrangement proposed to be made between, among
others, the Issuer or any other party to any Transaction Document;

 

- 106 -



--------------------------------------------------------------------------------

  (d)

to sanction any abrogation, modification, compromise or arrangement in respect
of the rights of, among others, the Trustee or any other party to any
Transaction Document against any other or others of them or against any of their
property whether such rights arise under this Trust Deed, any other Transaction
Document or otherwise;

 

  (e)

to approve the substitution of any person for the Issuer as principal debtor
under the Notes other than in accordance with Condition 8.2 (Mandatory
Redemption) or Condition 18 (Substitution of the Issuer) or Clause 18
(Substitution) of the Trust Deed;

 

  (f)

to assent to any modification of this Trust Deed or any other Transaction
Document which is proposed by the Issuer or any other party to any Transaction
Document or any Noteholder or Certificateholder, other than those modifications
which are sanctioned by the Trustee without the consent or sanction of the
Noteholders in accordance with the terms of this Trust Deed;

 

  (g)

to direct the Trustee to serve an Enforcement Notice subject to and in
accordance with Residual Certificates Conditions 10 (Events of Default) and 11
(Enforcement);

 

  (h)

to remove the Trustee;

 

  (i)

to approve the appointment of a new Trustee;

 

  (j)

to approve the appointment of a replacement Servicer in circumstances where the
Servicer has resigned and the appointment of the replacement Servicer is not on
substantially similar terms to those of the outgoing Servicer;

 

  (k)

to authorise the Trustee and/or any Appointee to execute all documents and do
all things necessary to give effect to any Extraordinary Resolution;

 

  (l)

to discharge or exonerate the Trustee and/or any Appointee from any liability in
respect of any act or omission for which it may become responsible under this
Trust Deed or the Notes;

 

  (m)

to make directions to the Trustee in connection with the breach of the Risk
Retention Undertaking by the Retention Holder;

 

  (n)

to appoint any persons as a committee to represent the interests of the
Certificateholders and to confer upon such committee any powers which the
Certificateholders could themselves exercise by Extraordinary Resolution;

 

  (o)

other than pursuant to Clause 18 (Substitution) of the Trust Deed, to sanction
any scheme or proposal for the exchange, sale, conversion or cancellation of the
Residual Certificates for or partly or wholly in consideration of shares, stock,
notes, bonds, debentures, debenture stock and/or other obligations and/or
securities of the Issuer or any other company or partly or wholly in
consideration of cash; or

 

- 107 -



--------------------------------------------------------------------------------

  (p)

to give any other authorisation or sanction which under the Trust Deed or any
other Transaction Document is required to be given by Extraordinary Resolution.

 

16.2

Noteholders to bind Certificateholders

Except in the case of an Extraordinary Resolution relating to a Basic Terms
Modification, any Extraordinary Resolution (or other direction in accordance
with the Transaction Documents) of the Most Senior Class of Notes then
outstanding shall also be binding upon the holders of all the other classes of
Notes and the Residual Certificates.

 

16.3

Basic Terms Modifications relating to Residual Certificateholders only

A matter which is a Basic Terms Modification affecting only the holders of the
Residual Certificates and which would not, in the opinion of the Trustee, be
materially prejudicial to the interests of the Noteholders of any of the Classes
of Notes ranking senior to the Residual Certificates shall only require an
Extraordinary Resolution of the holders of the Residual Certificates then in
issue and, for the avoidance of doubt, shall not require an Extraordinary
Resolution of the holders of any Class of Classes of Notes.

 

17.

EXTRAORDINARY RESOLUTION OF RESIDUAL CERTIFICATES

Subject to Paragraph 16.3, no Extraordinary Resolution of the holders of a class
or classes of Notes or the Residual Certificates which would have the effect of
sanctioning a Basic Terms Modification in respect of any class of Notes or
Residual Certificates shall take effect unless it has been sanctioned by an
Extraordinary Resolution of the holders of each class of Notes then outstanding
and the holders of the Residual Certificates then in issue.

 

18.

EXTRAORDINARY RESOLUTION BINDS ALL HOLDERS

 

18.1

Extraordinary Resolution

No Extraordinary Resolution to approve any matter other than a Basic Terms
Modification shall be effective unless it is sanctioned by an Extraordinary
Resolution of the holders of each class of Notes then outstanding ranking senior
to the Residual Certificates (to the extent that there are Notes outstanding)
unless the Trustee considers that none of the holders of each of the other
classes of Notes ranking senior to the Residual Certificates would be materially
prejudiced by the absence of such sanction.

 

18.2

Binding Nature

Subject to Paragraph 15.2 (Extraordinary Resolution of Residual Certificates)
which take priority over the following, any resolution passed at a meeting of
the Certificateholders duly convened and held in accordance with this Deed shall
be binding upon all Certificateholders.

 

18.3

Notice of Voting Results

Notice of the result of every vote on a resolution duly considered by the
Certificateholders shall be published (at the cost of the Issuer) in accordance
with the Conditions and given to the Registrar and the Agents (with a copy to
the Issuer and the Trustee) within 14 days of the conclusion of the Meeting.

 

- 108 -



--------------------------------------------------------------------------------

19.

MINUTES

Minutes of all resolutions and proceedings at each Meeting shall be made. The
Chairman shall sign the minutes, which shall be prima facie evidence of the
proceedings recorded therein. Unless and until the contrary is proved, every
such Meeting in respect of the proceedings of which minutes have been summarised
and signed shall be deemed to have been duly convened and held and all
resolutions passed or proceedings transacted at it to have been duly passed and
transacted.

 

20.

WRITTEN RESOLUTION

A Written Resolution shall take effect as if it were an Extraordinary
Resolution.

 

21.

FURTHER REGULATIONS

Subject to all other provisions contained in this Deed, the Trustee may without
the consent of the Issuer or the Certificateholders prescribe such further
regulations regarding the requisitioning and/or holding of Meetings of
Certificateholders and attendance and voting at them and/or the provision of a
Written Resolution as the Trustee may in its sole discretion determine.

 

- 109 -



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF CLASS B NOTEHOLDER WRITE-DOWN NOTICE

 

To:

Trustee, Issuer, Agents and Realisation Agent

 

From:

Class B Noteholder and Seller

This notice is delivered by the Seller (under paragraph [2.15(d)(ii)(B)] /
[2.20(d)] of the Repurchase Agreement) and the Class B Noteholder.

The Seller confirms that it is the sole holder of the Class B Notes and agrees
to the set-off contemplated under paragraph [2.15(d)(ii)(B)] / [2.20(d)] of the
Repurchase Agreement.

We confirm in our capacity as the Class B Noteholder that the Principal Amount
Outstanding under the Class B Notes shall be reduced by the corresponding amount
contemplated under the Repurchase Agreement being [●] and shall and request the
Trustee and the Agents to take such further action as requested by the Issuer to
effect the same.

We confirm that we shall not transfer any of the Class B Notes until after the
Class B Set-Off Date following receipt of the payments made by Seller pursuant
to the Notice.

 

Signed by:

 

Seller and Class B Noteholder

Acknowledged by

We confirm that the person signing this notice as Class B Noteholder is the
holder of all the Class B Notes in the Register.

 

 

ACRE Debt 2 Plc Acknowledged by

 

Elavon Financial Services D.A.C., UK Branch as Registrar

 

- 110 -



--------------------------------------------------------------------------------

EXECUTION PAGE(S)

ISSUER

 

SIGNED and DELIVERED    ) as a DEED by    ) ACRE DEBT 2 PLC    )

Joint Corporate Services Limited

 

/s/

  Director

/s/

  Director

TRUSTEE

 

EXECUTED and DELIVERED

as a DEED by

    U.S. BANK TRUSTEES LIMITED     acting by its duly authorised signatories    

/s/

    Authorised Signatory    

/s/

    Authorised Signatory

 

Signature page to the Trust Deed